Exhibit 10.1
 
AGREEMENT AND PLAN OF MERGER AND REORGANIZATION
 
among
 
EASYKNIT ENTERPRISES HOLDINGS LIMITED
 
RACE MERGER, INC.
 
and
 
WITS BASIN PRECIOUS MINERALS INC.
 
Dated as of April 20, 2007
 

--------------------------------------------------------------------------------


 
TABLE OF CONTENTS



   
Page
ARTICLE I THE MERGER
 
2
SECTION 1.01 The Merger
 
2
SECTION 1.02 Effective Time; Closing
 
2
SECTION 1.03 Effect of the Merger
 
2
SECTION 1.04 Articles of Incorporation; By-laws
 
2
SECTION 1.05 Directors and Officers
 
2
SECTION 1.06 Further Action
 
3
ARTICLE II CONVERSION OF SECURITIES; EXCHANGE OF CERTIFICATES
 
3
SECTION 2.01 Conversion of Securities
 
3
SECTION 2.02 Exchange of Certificates.
 
4
SECTION 2.03 Stock Transfer Books
 
7
SECTION 2.04 Company Stock Options
 
8
SECTION 2.05 Company Warrants
 
9
SECTION 2.06 Section 16
 
10
SECTION 2.07 Appraisal Rights
 
10
ARTICLE III REPRESENTATIONS AND WARRANTIES OF THE COMPANY
 
11
SECTION 3.01 Corporate Organization
 
11
SECTION 3.02 Certificate of Incorporation and By-laws
 
12
SECTION 3.03 Capitalization
 
13
SECTION 3.04 Authority Relative to This Agreement
 
15
SECTION 3.05 No Conflict; Required Filings and Consents
 
15
SECTION 3.06 Permits; Compliance
 
16
SECTION 3.07 SEC Filings; Financial Statements
 
17
SECTION 3.08 Absence of Certain Changes or Events
 
20
SECTION 3.09 Absence of Litigation
 
20
SECTION 3.10 Employee Benefit Plans
 
21
SECTION 3.11 Labor and Employment Matters
 
24
SECTION 3.12 Real Property; Title to Assets
 
27
SECTION 3.13 Intellectual Property
 
29
SECTION 3.14 Taxes
 
31

 
i

--------------------------------------------------------------------------------


 
SECTION 3.15 Environmental Matters
 
32
SECTION 3.16 Material Contracts
 
33
SECTION 3.17 Insurance
 
35
SECTION 3.18 Board Approval; Vote Required
 
35
SECTION 3.19 Certain Business Practices
 
36
SECTION 3.20 Interested Party Transactions
 
36
SECTION 3.21 Ownership of Parent Ordinary Shares
 
36
SECTION 3.22 Brokers
 
36
ARTICLE IV REPRESENTATIONS AND WARRANTIES OF PARENT
 
37
SECTION 4.01 Corporate Organization
 
37
SECTION 4.02 Memorandum of Association and Bye-Laws
 
38
SECTION 4.03 Capitalization
 
39
SECTION 4.04 Authority Relative to This Agreement
 
41
SECTION 4.05 No Conflict; Required Filings and Consents
 
41
SECTION 4.06 Permits; Compliance
 
42
SECTION 4.07 Hong Kong and Bermuda Filings; Financial Statements
 
43
SECTION 4.08 Absence of Certain Changes or Events
 
46
SECTION 4.09 Absence of Litigation
 
46
SECTION 4.10 Employee Benefit Plans
 
46
SECTION 4.11 Labor and Employment Matters
 
48
SECTION 4.12 Real Property; Title to Assets
 
50
SECTION 4.13 Intellectual Property
 
52
SECTION 4.14 Taxes
 
54
SECTION 4.15 Environmental Matters
 
54
SECTION 4.16 Material Contracts
 
56
SECTION 4.17 Insurance
 
58
SECTION 4.18 Board Approval; Vote Required
 
58
SECTION 4.19 Certain Business Practices
 
59
SECTION 4.20 Interested Party Transactions
 
59
SECTION 4.21 Operations of Merger Sub
 
59
SECTION 4.22 Ownership of Company Capital Stock
 
59
SECTION 4.23 Brokers
 
59
ARTICLE V CONDUCT OF BUSINESS PENDING THE MERGER
 
59

 
ii

--------------------------------------------------------------------------------


 
SECTION 5.01 Conduct of Business by the Company Pending the Merger
 
59
SECTION 5.02 Conduct of Business by Parent Pending the Merger
 
63
SECTION 5.03 Control of Other Party’s Business
 
66
ARTICLE VI ADDITIONAL AGREEMENTS
 
66
SECTION 6.01 Disclosure Documents
 
66
SECTION 6.02 Stockholders’ Meetings
 
69
SECTION 6.03 Access to Information; Confidentiality
 
69
SECTION 6.04 No Solicitation of Transactions
 
70
SECTION 6.05 Employee Benefits Matters
 
73
SECTION 6.06 Directors’ and Officers’ Indemnification and Insurance
 
74
SECTION 6.07 Notification of Certain Matters
 
75
SECTION 6.08 Affiliate Agreements
 
75
SECTION 6.09 Further Action; Reasonable Best Efforts
 
75
SECTION 6.10 Plan of Reorganization
 
76
SECTION 6.11 Obligations of Merger Sub
 
76
SECTION 6.12 Stock Exchange Listing/Quotation
 
76
SECTION 6.13 Public Announcements
 
76
SECTION 6.14 Board of Directors; Corporate Headquarters; Corporate Name
 
77
SECTION 6.15 Accounting Matters
 
77
SECTION 6.16 Stock Transfer Taxes
 
77
SECTION 6.17 Deposit Agreement
 
77
SECTION 6.18 Parent Assumption of Obligations
 
77
SECTION 6.19 Title to Properties
 
78
ARTICLE VII CONDITIONS TO THE MERGER
 
78
SECTION 7.01 Conditions to the Obligations of Each Party
 
78
SECTION 7.02 Conditions to the Obligations of Parent and Merger Sub
 
79
SECTION 7.03 Conditions to the Obligations of the Company
 
81
ARTICLE VIII TERMINATION, AMENDMENT AND WAIVER
 
82
SECTION 8.01 Termination
 
82
SECTION 8.02 Effect of Termination
 
84
SECTION 8.03 Fees and Expenses; Termination Fees.
 
84
SECTION 8.04 Amendment
 
85
SECTION 8.05 Waiver
 
85

 
iii

--------------------------------------------------------------------------------


 
ARTICLE IX GENERAL PROVISIONS
 
86
SECTION 9.01 Survival
 
86
SECTION 9.02 Notices
 
86
SECTION 9.03 Certain Definitions
 
87
SECTION 9.04 Severability
 
95
SECTION 9.05 Entire Agreement; Assignment
 
95
SECTION 9.06 Parties in Interest; Third Parties
 
95
SECTION 9.07 Specific Performance
 
95
SECTION 9.08 Governing Law
 
96
SECTION 9.09 Headings
 
96
SECTION 9.10 Counterparts
 
96
SECTION 9.11 Waiver of Jury Trial
 
96
EXHIBITS AND SCHEDULES     Exhibits     Exhibit 6.08(a)- Form of Affiliate
Letter for Affiliates of the Company  
 
      Schedules     Company Disclosure Schedule  
 
Parent Disclosure Schedule  
 


iv

--------------------------------------------------------------------------------

 
 
AGREEMENT AND PLAN OF MERGER AND REORGANIZATION, dated as of April 20, 2007
(this “Agreement”), among Easyknit Enterprises Holdings Limited, a company
incorporated in Bermuda (“Parent”), Race Merger, Inc., a Minnesota corporation
and a wholly owned subsidiary of Parent (“Merger Sub”), and Wits Basin Precious
Minerals Inc., a Minnesota corporation (the “Company”).
 
WHEREAS, upon the terms and subject to the conditions of this Agreement and in
accordance with the Business Corporation Act of the State of Minnesota (the
“MBCA”), Parent and the Company will enter into a business combination
transaction pursuant to which Merger Sub will merge with and into the Company
(the “Merger”);
 
WHEREAS, the Board of Directors of the Company (the “Company Board”) by a
unanimous vote (i) has determined that the Merger is consistent with and in
furtherance of the long-term business strategy of the Company and fair to, and
in the best interests of, the Company and its stockholders and has approved and
adopted this Agreement and declared its advisability and approved the Merger and
the other transactions contemplated by this Agreement and (ii) on the terms and
subject to the conditions set forth herein, has resolved to recommend the
approval and adoption of this Agreement by the stockholders of the Company;
 
WHEREAS, the Board of Directors of Parent (the “Parent Board”) by a unanimous
vote (i) on the terms and subject to the conditions set forth herein, has
determined that the Merger is consistent with and in furtherance of the
long-term business strategy of Parent and fair to, and in the best interests of,
Parent and its shareholders and has approved and adopted this Agreement, the
Merger and the other transactions contemplated by this Agreement and (ii) has
resolved to recommend that the shareholders of Parent vote to approve (A) this
Agreement, the Merger and the other transactions contemplated by this Agreement,
(B) the issuance of ordinary shares, par value HK$0.01 per share, of Parent
(“Parent Ordinary Shares”) underlying the Parent ADSs (as defined in
Section 9.03(a)) that will be issued to the stockholders of the Company pursuant
to the terms of the Merger, (C) the issuance of the Substitute Options (as
defined in Section 2.04) as set forth in Section 2.04 and the issuance of Parent
Ordinary Shares underlying the Parent ADSs to be issued upon exercise of the
Substitute Options, (D) the assumption of certain obligations under the Company
Warrants (as defined below), the Company Convertible Notes (as defined below)
and the Company Additional Share and Warrant Obligations (as defined below), the
entry into any agreements in connection with such assumption and the issuance of
Parent Ordinary Shares underlying the Parent ADSs to be issued upon conversion
of the Company Warrants, the Company Convertible Notes and the Company
Additional Share and Warrant Obligations (the matters in clauses (A), (B) and
(C) being together referred to as the “Share Issuance”), (E) the adoption of the
New Stock Option Plans (as defined in Section 2.04(a)) (the “New Stock Option
Plans Adoption”) and (F) the appointment of the Company Designated Directors (as
defined in Section 6.14) as set forth in Section 6.14(a)(ii) (the “Parent Board
Appointments”);
 
WHEREAS, for United States federal income tax purposes, the Merger is intended
to qualify as a reorganization under the provisions of Section 368(a) of the
United States Internal Revenue Code of 1986, as amended (the “Code”), and that
this Agreement shall be, and is hereby, adopted as a plan of reorganization
within the meaning of Treasury Regulations Section 1.368-2(g).
 
1

--------------------------------------------------------------------------------


 
NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
agreements herein contained, and intending to be legally bound hereby, Parent,
Merger Sub and the Company hereby agree as follows:
 
ARTICLE I
 
THE MERGER
 
SECTION 1.01 The Merger. Upon the terms and subject to the conditions set forth
in this Agreement, and in accordance with the MBCA, at the Effective Time (as
defined in Section 1.02), Merger Sub shall be merged with and into the Company.
As a result of the Merger, the separate corporate existence of Merger Sub shall
cease and the Company shall continue as the surviving corporation of the Merger
(the “Surviving Corporation”).
 
SECTION 1.02 Effective Time; Closing. Within two business days after the
satisfaction or, if permissible, waiver of the conditions set forth in
Article VII, the parties hereto shall cause the Merger to be consummated by
filing articles of merger (the “Articles of Merger”) with the Secretary of State
of the State of Minnesota, in such form as is required by, and executed in
accordance with, the relevant provisions of the MBCA (the date and time of such
filing of the Articles of Merger (or such later time as may be agreed by each of
the parties hereto and specified in the Articles of Merger) being the “Effective
Time”). Immediately prior to such filing of the Articles of Merger, a closing
(the “Closing”) shall be held at the offices of Baker & McKenzie, 14/F.,
Hutchison House, 10 Harcourt Road, Hong Kong, or such other place as the parties
shall agree, for the purpose of confirming the satisfaction or waiver, as the
case may be, of the conditions set forth in Article VII.
 
SECTION 1.03 Effect of the Merger. At the Effective Time, the effect of the
Merger shall be as provided in this Agreement and the applicable provisions of
the MBCA. Without limiting the generality of the foregoing, and subject thereto,
at the Effective Time, all the property, rights, privileges, powers and
franchises of the Company and Merger Sub shall vest in the Surviving
Corporation, and all debts, liabilities, obligations, restrictions, disabilities
and duties of each of the Company and Merger Sub shall become the debts,
liabilities, obligations, restrictions, disabilities and duties of the Surviving
Corporation.
 
SECTION 1.04 Articles of Incorporation; By-laws. a) At the Effective Time, the
Articles of Incorporation of Merger Sub, as in effect immediately prior to the
Effective Time, shall be the Articles of Incorporation of the Surviving
Corporation until thereafter amended as provided by law and such Articles of
Incorporation.
 
(b) At the Effective Time, the By-laws of Merger Sub, as in effect immediately
prior to the Effective Time, shall be the By-laws of the Surviving Corporation
until thereafter amended as provided by law, the Articles of Incorporation of
the Surviving Corporation and such By-laws.
 
SECTION 1.05 Directors and Officers. At the Effective Time, the Board of
Directors of Merger Sub shall resign and H. Vance White, Stephen D. King, Mark
D. Dacko, Norman D. Lowenthal, Kwong Jimmy Cheung Tim and Tse Wing Chiu, Ricky
shall be the initial directors of the Surviving Corporation, each to hold office
in accordance with the Articles of Incorporation and By-laws of the Surviving
Corporation, and the officers of Merger Sub immediately prior to the Effective
Time shall be the initial officers of the Surviving Corporation, in each case
until their respective successors are duly elected or appointed and qualified or
until the earlier of their death, resignation or removal.
 
2

--------------------------------------------------------------------------------


 
SECTION 1.06 Further Action. At and after the Effective Time, the officers and
directors of Parent and the Surviving Corporation will be authorized to execute
and deliver, in the name and on behalf of the Company and Merger Sub, any deeds,
bills of sale, assignments or assurances and to take and do, in the name and on
behalf of the Company and Merger Sub, any other actions and things necessary or
advisable in the opinion of Parent to vest, perfect or confirm of record or
otherwise in the Surviving Corporation any and all right, title and interest in,
to and under any of the rights, properties or assets acquired or to be acquired
by the Surviving Corporation as a result of, or in connection with, the Merger.
 
ARTICLE II
 
CONVERSION OF SECURITIES; EXCHANGE OF CERTIFICATES
 
SECTION 2.01 Conversion of Securities. At the Effective Time, by virtue of the
Merger and without any action on the part of any party:
 
(a) each share of common stock, par value US$0.01 per share, of the Company
(“Company Common Stock”) (all shares of Company Common Stock issued and
outstanding immediately prior to the Effective Time being hereinafter
collectively referred to as the “Company Shares”) issued and outstanding
immediately prior to the Effective Time (other than any Company Shares to be
canceled pursuant to Section 2.01(b)) shall be canceled and shall be converted
automatically, subject to Section 2.02, into the right to receive Parent ADSs
issued in accordance with a deposit agreement to be entered into by and among
Parent, a depositary bank, as Depositary, and the registered owners and holders
from time to time of Parent ADSs (the “Parent Deposit Agreement”). The Parent
ADSs may be evidenced by one or more Parent ADRs (as defined in
Section 9.03(a)). The Parent ADSs to be issued upon conversion of Company Shares
pursuant to this Section 2.01(a), any cash to be paid in lieu of fractional
Parent ADSs as contemplated in Section 2.02(e), and any Parent ADSs to be issued
upon conversion or exercise of Substitute Warrants, Company Convertible Notes,
Company Additional Share and Warrant Obligations and Substitute Options are
referred to collectively as “Merger Consideration.” As of the Effective Time,
persons holding, immediately prior to the Effective Time, Company Shares,
Company Warrants, Company Stock Options, Company Convertible Notes, Company
Additional Share and Warrant Obligations and any other security convertible into
capital stock of the Company shall receive their pro rata share of the Merger
Consideration, calculated on a fully-diluted basis, subject to adjustment for
any issuances of Company Shares after the date hereof by the Company and shall
not hold, in the aggregate, more than 46% of the Parent Ordinary Shares (whether
represented by ADRs or otherwise) on a fully-diluted basis. For the avoidance of
doubt, the parties agree that the Merger Consideration shall consist of
33,452,863 Parent ADSs representing 3,345,286,315 newly issued Parent Ordinary
Shares representing 46% of the Parent Ordinary Shares as of the Effective Time
on a fully-diluted basis (upon giving effect to the Merger and the Share
Issuance) and that the Merger Consideration will be allocated among all issued
and outstanding shares of capital stock, options, warrants, convertible notes
and other equity securities of the Company outstanding at the Effective Time,
including any Company Shares that may be issued by the Company prior to the
Effective Time. Such underlying Parent Ordinary Shares shall be in the same
class and of the same ranking as currently outstanding Parent Ordinary Shares;
 
3

--------------------------------------------------------------------------------


 
(b) each Company Share held in the treasury of the Company and each Company
Share owned by Merger Sub, Parent or any direct or indirect wholly owned
subsidiary of Parent or of the Company immediately prior to the Effective Time
(collectively, the “Excluded Company Shares”) shall be canceled without any
conversion thereof and no payment or distribution shall be made with respect
thereto; and
 
(c) each share of common stock, par value US$0.01 per share, of Merger Sub
issued and outstanding immediately prior to the Effective Time shall be
converted into and exchanged for one validly issued, fully paid and
nonassessable share of common stock, par value US$0.01 per share, of the
Surviving Corporation (the “Surviving Corporation Common Stock”).
 
SECTION 2.02 Exchange of Certificates.
 
(a) Exchange Agent. i) Prior to the Effective Time, Parent shall appoint a bank
or trust company reasonably acceptable to the Company as exchange agent (the
“Exchange Agent”) for the purpose of accepting Certificates (as defined below)
to be surrendered by holders of Company Shares in exchange for the Merger
Consideration. Promptly after the Effective Time, the Surviving Corporation will
mail, or shall cause the Exchange Agent to mail, to each person who was, at the
Effective Time, a holder of record of Company Shares entitled to receive the
Merger Consideration pursuant to Section 2.01(a): (A) a letter of transmittal,
which shall be in customary form and shall specify that delivery shall be
effected, and risk of loss and title to the certificates evidencing such Company
Shares (the “Certificates”) shall pass, only upon proper delivery of the
Certificates to the Exchange Agent and shall have such other provisions as
Parent may reasonably specify and (B) instructions for use in effecting the
surrender of the Certificates pursuant to such letter of transmittal.
 
(ii) At the Effective Time, Parent shall issue to and deposit with the
Depositary, for the benefit of the holders of Company Shares converted into the
right to receive Parent ADSs in accordance with Section 2.01(a), Parent Ordinary
Shares in an amount sufficient to permit the Depositary to deliver the number of
Parent ADSs issuable pursuant to Section 2.01(a). Parent shall cause the
Depositary to deliver those Parent ADRs to the Exchange Agent for the benefit of
the holders of Company Shares converted into the right to receive Parent ADSs in
accordance with Section 2.01(a). Any Parent Ordinary Shares made available to
the Depositary pursuant to this Section 2.02(a) to be exchanged for Company
Shares for which appraisal rights have properly been demanded shall be returned
to Parent upon demand.
 
(b) Exchange Procedures. Upon surrender to the Exchange Agent of a Certificate
for cancellation, together with a letter of transmittal, duly completed and
validly executed in accordance with the instructions thereto and covering the
Company Shares represented by such Certificate, and such other documents as may
be required pursuant to the instructions to the letter of transmittal, the
holder of such Certificate shall be entitled to receive in exchange therefor (i)
the number of whole Parent ADSs (excluding any fractional interest in Parent
ADSs) to which such holder is entitled in respect of such Company Shares
pursuant to Section 2.01(a), and (ii) a check in the amount (after giving effect
to any required Tax withholdings) equal to (A) any cash in lieu of fractional
interests in Parent ADSs to which such holder is entitled pursuant to
Section 2.02(e) and (B) any dividends or other distributions to which such
holder is entitled pursuant to Section 2.02(c), and the Certificate so
surrendered shall forthwith be cancelled. In the event of a transfer of
ownership of Company Shares that is not registered in the transfer records of
the Company, certificates representing, in the aggregate, the proper number of
Parent ADSs and a check in the amount equal to any cash in lieu of any
fractional interest in Parent ADSs to which such holder is entitled pursuant to
Section 2.02(e) and any dividends or other distributions to which such holder is
entitled pursuant to Section 2.02(c) may be issued to a transferee if the
Certificate representing such Company Shares is presented to the Exchange Agent,
properly endorsed and otherwise in proper form for transfer, accompanied by all
documents required to evidence and effect such transfer and by evidence that any
applicable stock transfer taxes have been paid. Until surrendered as
contemplated by this Section 2.02, each Certificate shall be deemed at all times
after the Effective Time to represent only the right to receive upon such
surrender the Parent ADSs, cash in lieu of any fractional interest in Parent
ADSs to which such holder is entitled pursuant to Section 2.02(e) and any
dividends or other distributions to which such holder is entitled pursuant to
Section 2.02(c). No interest will be paid or will accrue on any cash payable to
holders of Certificates pursuant to this Article II.
 
4

--------------------------------------------------------------------------------


 
(c) Distributions with Respect to Unexchanged Shares. No dividends or other
distributions declared or made after the Effective Time with respect to the
Parent Ordinary Shares with a record date after the Effective Time shall be paid
to the holder of any unsurrendered Certificate with respect to the Parent ADSs
represented thereby, and no cash payment in lieu of any fractional interest in
Parent ADSs shall be paid to any such holder pursuant to Section 2.02(e), until
the holder of such Certificate shall surrender such Certificate. Subject to the
effect of escheat, tax or other applicable Laws (as defined in Section 3.05(a)),
following surrender of any such Certificate, there shall be paid to the holder
of whole Parent ADSs issued in exchange therefor, without interest, (i)
promptly, the amount of any cash payable with respect to a fractional interest
in Parent ADSs to which such holder is entitled pursuant to Section 2.02(e) and
the amount of dividends or other distributions with a record date after the
Effective Time and theretofore paid with respect to the Parent Ordinary Shares
represented by such whole Parent ADSs, and (ii) at the appropriate payment date,
the amount of dividends or other distributions, with a record date after the
Effective Time but prior to surrender and a payment date occurring after
surrender, payable with respect to the Parent Ordinary Shares represented by
such whole Parent ADSs.
 
(d) No Further Rights in Company Shares. All Parent ADSs issued upon conversion
of the Company Shares and the surrender of the Certificates in accordance with
the terms hereof (including any cash paid pursuant to Section 2.02(c) or (e))
shall be deemed to have been issued (and paid) in full satisfaction of all
rights pertaining to such Company Shares.
 
(e) No Fractional ADSs. ii) No certificates or scrip representing fractional
interests in Parent ADSs shall be issued upon the surrender for exchange of
Certificates, and such fractional interests will not entitle the owner thereof
to vote or to any other rights of a shareholder of Parent or a holder of Parent
ADRs or Parent ADSs.
 
5

--------------------------------------------------------------------------------


 
(ii) As promptly as practicable following the Effective Time, the Exchange Agent
shall determine the excess of (A) the number of whole Parent Ordinary Shares
delivered to the Depositary by Parent pursuant to Section 2.02(a)(ii) over (B)
the aggregate number of whole Parent Ordinary Shares represented by the Parent
ADSs to be distributed to holders of Company Shares pursuant to Section 2.02(b)
(such excess, as issued as Parent ADSs by the Depositary to the Exchange Agent,
the “Excess ADSs”). As soon after the Effective Time as practicable, the
Exchange Agent, as agent for the holders of Company Shares, who, but for the
provisions of this Section 2.02(e), would be entitled to fractional interests in
Parent ADSs, shall sell the Excess ADSs on the American Stock Exchange LLC
(“AMEX”), all in the manner provided in clause (iii) of this Section 2.02(e).
 
(iii) The sale of the Excess ADSs by the Exchange Agent shall be executed on the
AMEX through one or more member firms of the National Association of Securities
Dealers, Inc. (the “NASD”). Until the net proceeds of such sale or sales have
been distributed to the holders of Company Shares who are entitled to receive
such proceeds in lieu of fractional interests in Parent ADSs, the Exchange Agent
will hold such proceeds in trust for the holders of such Company Shares (the
“Company Shares Trust”). The Exchange Agent shall determine the portion of the
Company Shares Trust to which each holder of Company Shares shall be entitled,
if any, by multiplying the amount of the aggregate gross proceeds comprising the
Company Shares Trust by a fraction, the numerator of which is the amount of the
fractional share interest to which such holder of Company Shares is entitled and
the denominator of which is the aggregate amount of fractional share interests
to which all holders of Company Shares are entitled.
 
(iv) As soon as practicable after the determination of the amount of cash, if
any, to be paid to the holders of Company Shares in lieu of any fractional
interest in Parent ADSs and subject to Section 2.02(i) below, the Exchange Agent
shall make available such amounts to such holders of Certificates pursuant to
Section 2.02(b).
 
(f) Adjustments to Exchange Ratio. The Exchange Ratio shall be adjusted to
reflect appropriately the effect of any stock split, reverse stock split, stock
dividend (including any dividend or distribution of securities convertible into
Parent Ordinary Shares, Parent ADSs or Company Common Stock), extraordinary cash
dividends, reorganization, recapitalization, reclassification, combination,
exchange of shares or other like change with respect to Parent ADSs, Parent
Ordinary Shares or Company Common Stock occurring on or after the date hereof
and prior to the Effective Time.
 
(g) Termination of Unclaimed Exchange. Any Parent ADSs issuable or deliverable
in respect of Certificates pursuant to this Article II and any cash in lieu of
fractional interests in Parent ADSs payable pursuant to Section 2.02(e), plus
any cash dividends or other distributions that such holder has the right to
receive pursuant to Section 2.02(c), that remain unclaimed by any holders of
Certificates one year after the Effective Time shall be returned to Parent and
shall be held by or on behalf of Parent in an account or accounts in the United
States designated for such purpose and on behalf of such holders of
Certificates. Any Merger Consideration (including any cash in lieu of fractional
interests in Parent ADSs payable pursuant to Section 2.02(e), plus any cash
dividends or other distributions that holders of unexchanged Certificates have
the right to receive pursuant to Section 2.02(c) remaining unclaimed by holders
of Certificates or Company Shares three years after the Effective Time (or such
earlier date immediately prior to such time as such Merger Consideration
(including any cash in lieu of fractional interests in Parent ADSs payable
pursuant to Section 2.02(e), plus any cash dividends or other distributions that
holders of unexchanged Certificates have the right to receive pursuant to
Section 2.02(c) would otherwise escheat to or become property of any
Governmental Authority or as is otherwise provided by applicable Law) shall, to
the extent permitted by applicable Law, become the property of the Surviving
Corporation or Parent, as Parent may determine, free and clear of any claims or
interest of any person previously entitled thereto.
 
6

--------------------------------------------------------------------------------


 
(h) No Liability. Notwithstanding any provision of this Agreement to the
contrary, none of the Exchange Agent, the Depositary, Parent or the Surviving
Corporation shall be liable to any holder of Company Shares converted into the
right to receive Parent ADSs for any such Company Shares (or dividends or
distributions with respect thereto), or cash delivered to a public official
pursuant to any abandoned property, escheat or similar Law.
 
(i) Withholding Rights. Each of the Surviving Corporation, the Exchange Agent
and Parent shall be entitled to deduct and withhold from the consideration
otherwise payable pursuant to this Agreement to any holder of Company Shares
converted into the right to receive Parent ADSs such amounts as it is required
to deduct and withhold with respect to the making of such payment under the
Code, or any provision of state, local or foreign tax Law. To the extent that
amounts are so deducted or withheld by the Surviving Corporation, the Exchange
Agent or Parent, as the case may be, such withheld amounts shall be treated for
all purposes of this Agreement as having been paid to the holder of the Company
Shares converted into the right to receive Parent ADSs in respect of which such
deduction or withholding was made by the Surviving Corporation, the Exchange
Agent or Parent, as the case may be.
 
(j) Lost Certificates. If any Certificate shall have been lost, stolen or
destroyed, upon the making of an affidavit of that fact by the person claiming
such Certificate to be lost, stolen or destroyed and, if required by the
Surviving Corporation, the posting by such person of a bond, in such reasonable
amount as the Surviving Corporation may direct, as indemnity against any claim
that may be made against it with respect to such Certificate, the Exchange Agent
will issue in exchange for such lost, stolen or destroyed Certificate the Parent
ADSs, any cash in lieu of fractional interests in Parent ADSs to which the
holders thereof are entitled pursuant to Section 2.02(e) and any dividends or
other distributions to which the holders thereof are entitled pursuant to
Section 2.02(c).
 
SECTION 2.03 Stock Transfer Books. At the Effective Time, the stock transfer
books of the Company shall be closed and there shall be no further registration
of transfers of Company Shares thereafter on the records of the Company. From
and after the Effective Time, the holders of Certificates representing Company
Shares outstanding immediately prior to the Effective Time shall cease to have
any rights with respect to such Company Shares, except as otherwise provided in
this Agreement or by Law. On or after the Effective Time, any Certificates
presented to the Exchange Agent, the Surviving Corporation or Parent for any
reason shall be converted into Parent ADSs, any cash in lieu of fractional
interests in Parent ADSs to which the holders thereof are entitled pursuant to
Section 2.02(e) and any dividends or other distributions to which the holders
thereof are entitled pursuant to Section 2.02(c).
 
7

--------------------------------------------------------------------------------


 
SECTION 2.04 Company Stock Options. iii) At the Effective Time, Parent shall
issue Substitute Options in accordance with this Section 2.04 to all holders of
options to purchase shares of Company Common Stock (the “Company Stock Options”)
outstanding, whether or not exercisable and whether or not vested, due to
acceleration of the Company Stock Options or otherwise, immediately prior to the
Effective Time under the Meteor Industries, Inc. 1993 Employee Stock Option
Plan, the Meteor Industries, Inc. 1997 Incentive Equity Plan, the Company 1998
Incentive Equity Plan, the Company 1999 Employee Stock Option Plan, the 2000
Director Stock Option Plan, the 2001 Employee Stock Option Plan, the 2003
Director Stock Option Plan and the 2007 Stock Incentive Plan and any other
employee or director stock option plan or stock option agreement whether or not
issued under a plan (collectively, the “Company Stock Option Plans”). Parent
shall issue the Substitute Options under the terms of the new stock option plans
to be adopted by Parent at the Parent Shareholders’ Meeting (the “New Stock
Option Plans”) to replace each of the Company Stock Option Plans. The Company
shall take all necessary action, including using its good faith efforts to
obtain the consent of any holder of Company Stock Options to the extent
obtaining such consent is necessary under the terms of the Company Stock Option
Plan, to implement the terms and conditions of the New Stock Option Plans and
such terms and conditions shall be substantially similar in all material
respects with the terms and conditions of each of the Company Stock Option
Plans, provided that the New Stock Option Plans shall differ from the terms and
conditions of the Company Stock Option Plans to the extent necessary to comply
with applicable Hong Kong and Bermuda Laws and the Rules Governing the Listing
of Securities on The Stock Exchange of Hong Kong Limited (the “HKSE Listing
Rules”). The Company shall use reasonable efforts to take all necessary action,
including obtaining the consent of any holder of Company Stock Options, to
implement the substitution of the Company Stock Options with Substitute Options
pursuant to the terms of the New Stock Option Plans and in accordance with this
Section 2.04. At the Effective Time, (a) each Company Stock Option shall be
substituted by Parent with a Substitute Option in such manner that Parent (A) is
a corporation “issuing a stock option in a transaction to which Section 424(a)
applies” within the meaning of Section 424 of the Code and the regulations
thereunder (whether or not Section 424 of the Code applies) or (B), to the
extent that Section 424 of the Code does not apply to any such Company Stock
Option, would be such a corporation were Section 424 of the Code to apply to
such Company Stock Option, and (b) each Substitute Option shall entitle its
holder to acquire, on substantially the same terms and conditions as were
applicable to the Company Stock Option for which the Substitute Option was
substituted, (A) a number of Parent Ordinary Shares equal to the product
(rounded down to the nearest whole Parent Ordinary Share) of (1) the number of
shares of Company Common Stock that were issuable upon exercise of the related
Company Stock Option immediately prior to the Effective Time multiplied by (2)
the Exchange Ratio and (B) the per share exercise price of each Substitute
Option shall be equal to the quotient (rounded up to the nearest cent) arrived
at by dividing (1) the per share exercise price of each related Company Stock
Option by (2) the Exchange Ratio (each, a “Substitute Option”); provided,
however, that, upon exercise of a Substitute Option, the holder thereof shall
receive a number of Parent ADSs (rather than Parent Ordinary Shares) equal to
the number of Parent Ordinary Shares subject to the Substitute Option divided by
100 (rounded down to the nearest whole Parent ADS) and provided further that,
notwithstanding anything to the contrary in this Section 2.04(a), the per share
exercise price of the Substitute Options may be adjusted to comply with
requirements of the HKSE Listing Rules.
 
8

--------------------------------------------------------------------------------


 
(b) Subject to the approval of the shareholders of Parent, Parent shall take all
corporate action necessary to make available for issuance a sufficient number of
Parent Ordinary Shares to be issued upon exercise of the Substitute Options
granted in accordance with this Section 2.04.
 
(c) As soon as practicable after the Effective Time, Parent shall deliver, or
cause to be delivered, to each person receiving a Substitute Option as a result
of the Merger an appropriate notice setting forth such holder’s rights pursuant
thereto. Parent shall also take such action that it deems appropriate for the
Company Stock Options that are intended to be exempt from the application of
Section 409A of the Code to be adjusted as Substitute Options in a manner that
complies with Treasury Regulation § 1.409A-1(b)(5)(v)(D). Parent shall ensure,
to the extent required by, and subject to the provisions of, the Company Stock
Option Plans, that Company Stock Options that qualified as incentive stock
options under Section 422 of the Code prior to the Effective Time shall be
substituted by Substitute Options that qualify as incentive stock options under
Section 422 of the Code after the Effective Time in a manner compliant with the
provisions of Section 409A of the Code and the regulations thereunder. As soon
as practicable after the Effective Time, the Parent Ordinary Shares subject to
Substitute Options shall be covered by an effective registration statement on
Form S-8 and Form F-6 (or any successor form) or another appropriate form, and
Parent shall use its reasonable best efforts to maintain the effectiveness of
such registration statement or registration statements for so long as Substitute
Options remain outstanding. In addition, Parent shall use reasonable best
efforts to cause the Parent Ordinary Shares subject to the Substitute Options or
underlying any Parent ADSs to be issued upon exercise of the Substitute Options
to be listed on The Stock Exchange of Hong Kong Limited (the “Hong Kong Stock
Exchange”), and to cause any Parent ADSs to be issued upon exercise of the
Substitute Options to be listed on the AMEX.
 
SECTION 2.05 Company Warrants. b) At the Effective Time, Parent shall issue
Substitute Warrants (as defined below) in accordance with this Section 2.05 to
all holders of warrants to acquire shares of Company Common Stock (the “Company
Warrants”) outstanding, whether or not exercisable and whether or not vested,
immediately prior to the Effective Time. Parent shall issue the Substitute
Warrants to replace each of the Company Warrants. The terms and conditions of
the Substitute Warrants shall be substantially similar in all material respects
with the terms and conditions of each of the Company Warrants, provided that the
Substitute Warrants shall differ from the terms and conditions of the Company
Warrants to the extent necessary to comply with applicable Hong Kong and Bermuda
Laws and the HKSE Listing Rules. The Company shall use reasonable efforts to
take all necessary action, including obtaining the consent of any holder of
Company Warrants, to implement the substitution of the Company Warrants with
Substitute Warrants. At the Effective Time, each Substitute Warrant shall
entitle its holder to acquire, on substantially the same terms and conditions as
were applicable to the Company Warrant for which the Substitute Warrant was
substituted, (A) a number of Parent Ordinary Shares equal to the product
(rounded down to the nearest whole Parent Ordinary Share) of (1) the number of
shares of Company Common Stock that were issuable upon exercise of the related
Company Stock Warrant immediately prior to the Effective Time multiplied by (2)
the Exchange Ratio and (B) the per share exercise price of each Substitute
Warrant shall be equal to the quotient (rounded up to the nearest cent) arrived
at by dividing (1) the per share exercise price of each related Company Warrant
by (2) the Exchange Ratio (each, a “Substitute Warrant”); provided, however,
that, upon exercise of a Substitute Warrant, the holder thereof shall receive a
number of Parent ADSs (rather than Parent Ordinary Shares) equal to the number
of Parent Ordinary Shares subject to the Substitute Warrant divided by 100
(rounded down to the nearest whole Parent ADS).
 
9

--------------------------------------------------------------------------------


 
(b) Subject to the approval of the shareholders of Parent, Parent shall take all
corporate action necessary to make available for issuance a sufficient number of
Parent Ordinary Shares to be issued upon exercise of the Substitute Warrants
issued in accordance with this Section 2.05.
 
(c) As soon as practicable after the Effective Time, Parent shall deliver, or
cause to be delivered, to each person receiving a Substitute Warrant as a result
of the Merger an appropriate notice setting forth such holder’s rights pursuant
thereto.
 
SECTION 2.06 Section 16. On or after the date of this Agreement and prior to the
Effective Time, each of Parent and the Company shall take all necessary action
such that, with respect to each member of the Company Board and each employee of
the Company that is subject to Section 16 of the Exchange Act, the acquisition
by such person of Parent ADSs in the Merger and the disposition by any such
person of Parent ADSs pursuant to the transactions contemplated by this
Agreement shall be exempt from the short-swing profit liability rules of
Section 16(b) of the Exchange Act pursuant to Rule 16b-3 promulgated thereunder.
 
SECTION 2.07 Appraisal Rights. In accordance with Sections 302A.471 and 302A.473
of the MBCA, dissenters’ rights shall be available to holders of Company Common
Stock in connection with the Merger. As a result, notwithstanding Section 2.01
of this Agreement, shares of Company Common Stock issued and outstanding
immediately prior to the Effective Time and held by a holder who is entitled to
demand and has properly exercised his or her demand for dissenters’ rights
under, and complies in all material respects with, Sections 302A.471 and
302A.473 of the MBCA (the “Dissenting Shares”) shall not be converted into the
right to receive the Merger Consideration as of the Effective Time, but the
holders of Dissenting Shares shall be entitled to payment of the fair value of
such shares in accordance with the provisions of Sections 302A.471 and 302A.473
of the MBCA; provided however, that if any such holder shall have failed to
perfect or otherwise shall effectively waive, withdraw or lose the right to a
court determination of the fair value and payment under the MBCA or a court of
competent jurisdiction shall determine that such holder is not entitled to the
relief provided by Sections 302A.471 and 302A.473 of the MBCA, then the right of
such holder to be paid the fair value of such holder’s Dissenting Shares under
Sections 302A.471 and 302A.473 of the MBCA shall cease to exist and such
holder’s shares of Company Common Stock shall thereupon be deemed to have been
converted as of the Effective Time into the right to receive, without interest,
the Merger Consideration and such shares shall be deemed not be Dissenting
Shares. The Company shall give Parent (a) prompt notice of any notices or
demands of payment for shares of Company Common Stock received by the Company
and (b) the opportunity to participate in all negotiations and proceedings with
respect to such notices or demands. The Company shall not, without the prior
written consent of Parent, make any payment with respect to, or settle, offer to
settle or otherwise negotiate any demands for appraisal or payment for shares of
Company Common Stock. Notwithstanding anything to the contrary contained in this
Section 2.07, if this Agreement is terminated prior to the Effective Time, then
the right of any holders of Dissenting Shares to be paid the fair market value
of such holder’s Dissenting Shares pursuant to the MBCA shall cease.
 
10

--------------------------------------------------------------------------------


 
ARTICLE III
 
REPRESENTATIONS AND WARRANTIES OF THE COMPANY
 
Except as set forth in the Company Disclosure Schedule that has been prepared by
the Company and delivered by the Company to Parent in connection with the
execution and delivery of this Agreement (the “Company Disclosure Schedule”)
(which Company Disclosure Schedule shall be arranged in sections corresponding
to the sections of this Article III, and any information disclosed in any such
section of the Company Disclosure Schedule shall be deemed to be disclosed only
for purposes of the corresponding section of this Article III, unless it is
reasonably apparent that the disclosure contained in such section of the Company
Disclosure Schedule applies to other representations and warranties contained in
this Article III), the Company hereby represents and warrants to Parent that:
 
SECTION 3.01 Corporate Organization. c) Each of the Company and each subsidiary
of the Company (each a “Company Subsidiary”) is a corporation or other
organization duly organized, validly existing and, where applicable, in good
standing under the laws of the jurisdiction of its incorporation or organization
and has the requisite corporate power and authority and all necessary
governmental approvals to own, lease and operate its properties and to carry on
its business as it is now being conducted, except where the failure to be so
organized, existing or in good standing or to have such power, authority and
governmental approvals could not reasonably be expected, individually or in the
aggregate, to prevent or materially delay consummation of the Merger or any of
the transactions contemplated by this Agreement (the Merger and such
transactions are referred to herein collectively as the “Transactions”) or
otherwise prevent or materially delay the Company from performing its
obligations under this Agreement and could not reasonably be expected,
individually or in the aggregate, to have a Company Material Adverse Effect (as
defined in Section 9.03(a)). The Company and each Company Subsidiary is duly
qualified or licensed to do business, and, where applicable, is in good
standing, in each jurisdiction where the character of the properties owned,
leased or operated by it or the nature of its business makes such qualification
or licensing necessary, except where the failure to be so qualified or licensed
and in good standing could not reasonably be expected, individually or in the
aggregate, to prevent or materially delay consummation of any of the
Transactions or otherwise prevent or materially delay the Company from
performing its obligations under this Agreement and could not reasonably be
expected, individually or in the aggregate, to have a Company Material Adverse
Effect.
 
(b) A true and complete list of all the Company Subsidiaries, together with the
jurisdiction of incorporation or organization of each Company Subsidiary and the
percentage of the outstanding capital stock of each Company Subsidiary owned by
the Company and each other Company Subsidiary, is set forth in Section 3.01(b)
of the Company Disclosure Schedule. Except as set forth in Section 3.01(b) of
the Company Disclosure Schedule, the Company does not directly or indirectly own
any equity or similar interest in, or any interest convertible into or
exchangeable or exercisable for any equity or similar interest in, any
corporation, partnership, joint venture or other business association or entity.
 
11

--------------------------------------------------------------------------------


 
(c) No order (including administrative order) has been made or petition
presented that remains outstanding or resolution passed for the winding up,
liquidation, dissolution of the Company or any Company Subsidiary or the
appointment of a provisional liquidator to, or a liquidation committee of the
Company or any Company Subsidiary. No receiver or receiver and manager has been
appointed of the whole or part of the Company’s or any Company Subsidiary’s
business or assets. No distress, execution or other process has been levied on
any of the Company’s or any Company Subsidiary’s assets. Neither the Company nor
any Company Subsidiary has applied for conciliation in order to settle its
debts. No liquidation committee has been appointed by the Company or any Company
Subsidiary, any court or any other authority or person for the purpose of
liquidating the business or assets of the Company or any Company Subsidiary or
any part thereof. No meeting of the creditors of the Company or any Company
Subsidiary has been held or is in prospect, no voluntary arrangement or
compromise or arrangement has been proposed with the creditors of the Company or
any Company Subsidiary; no ruling declaring the bankruptcy of the Company or any
Company Subsidiary has been made and no public announcement in respect of the
same has been pronounced by any court of competent jurisdiction; and there is no
unfulfilled or unsatisfied judgment or order of any court of competent
jurisdiction outstanding against the Company or any Company Subsidiary; and
there has been no delay by the Company or any Company Subsidiary in the payment
of any obligation due for payment except in the ordinary course of business.
 
(d) Neither the Company nor any Company Subsidiary is insolvent or unable to pay
its debts, no receiver or receiver and manager has been appointed by any person
of its business or assets or any part thereof, no power to make any such
appointment has arisen, neither the Company nor any Company Subsidiary has taken
any steps to enter liquidation and there are no grounds on which a petition or
application could be based for the winding up or appointment of a receiver of
the Company or any Company Subsidiary.
 
SECTION 3.02 Certificate of Incorporation and By-laws. d) The Company has made
available to Parent or its counsel a complete and correct copy of the
Certificate of Incorporation and the By-laws or equivalent organizational
documents, each as amended to date, of the Company and each Company Subsidiary.
Such Certificates of Incorporation, By-laws or equivalent organizational
documents are in full force and effect. Neither the Company nor any Company
Subsidiary is in violation of any of the provisions of its Certificate of
Incorporation, By-laws or equivalent organizational documents and none of the
activities, agreements, commitments or rights of the Company or any Company
Subsidiary is ultra vires or unauthorized, except where such violations could
not reasonably be expected, individually or in the aggregate, to prevent or
materially delay consummation of any of the Transactions or otherwise prevent or
materially delay the Company from performing its obligations under this
Agreement and could not reasonably be expected, individually or in the
aggregate, to have a Company Material Adverse Effect.
 
(b) The Company and each Company Subsidiary has, at all times, carried on its
operations and conducted its affairs in all material respects in accordance with
its Certificate of Incorporation and By-laws or equivalent organizational
documents.
 
12

--------------------------------------------------------------------------------


 
SECTION 3.03 Capitalization. e) The authorized capital stock of the Company
consists of (i) 150,000,000 shares of Company Common Stock, and (ii) 365,000
shares of preferred stock, par value US$1.00 per share (“Company Preferred
Stock”), of which all 365,000 shares have been designated Series B Convertible
Preferred Stock. As of April 18, 2007, (i) 104,251,674 shares of Company Common
Stock were issued and outstanding, all of which were validly issued, fully paid
and nonassessable, (ii) no shares of Company Common Stock were held in the
treasury of the Company, (iii) no shares of Company Common Stock were held by
subsidiaries of the Company, (iv) 14,532,000 shares of Company Common Stock were
reserved for future issuance pursuant to outstanding Company Stock Options and
other purchase rights (the “Company Stock Awards”) granted pursuant to the
Company Stock Option Plans and other agreements, (v) 21,798,833 shares of
Company Common Stock were reserved for issuance upon exercise of the Company
Warrants, (vi) 3,000,000 shares of Company Common Stock were reserved for future
issuance upon conversion of the Company Convertible Notes issued and to be
issued to China Gold, LLC, a Kansas limited liability company, under a
Convertible Notes Purchase Agreement dated April 10, 2007 among the Company and
China Gold LLC (the “Company Notes Purchase Agreement”), pursuant to which the
Company agreed to sell China Gold LLC up to an aggregate of US$25,000,000 in
8.25% secured convertible promissory notes due 2012 (the “Company Convertible
Notes”), and (vii) 4,620,000 shares of Company Common Stock were reserved for
issuance under an asset purchase agreement to purchase the Bates-Hunter Mine by
and among the Company and Hunter Gold Mining Corporation, Hunter Gold Mining
Inc., Central City Consolidated Mining Corp., and George Otten, and other
arrangements with investors (the “Company Additional Share and Warrant
Obligations”). Under the terms of the Company Notes Purchase Agreement, China
Gold LLC purchased an initial Company Convertible Note in the principal amount
of US$3,000,000, and agreed to purchase additional Company Convertible Notes in
the aggregate minimum amount of US$9,000,000 and, in the discretion of China
Gold LLC and the Company, up to an aggregate maximum amount of US$22,000,000
within 12 months from date of the Convertible Notes Purchase Agreement. Pursuant
to the terms of the Company Convertible Notes, all Company Convertible Notes
shall automatically convert into shares of Company Common Stock immediately
prior to the Effective Time. As of the date of this Agreement, no shares of
Company Preferred Stock are issued and outstanding. Except as set forth in this
Section 3.03, there are no options, warrants or other rights, agreements,
arrangements or commitments of any character relating to the issued or unissued
capital stock of, or other equity interests in, the Company or any Company
Subsidiary or obligating the Company or any Company Subsidiary to issue or sell
any shares of capital stock of, or other equity interests in, the Company or any
Company Subsidiary and, to the extent that any such rights, agreements,
arrangements or commitments previously existed, the Company has no continuing or
existing liability or obligation with respect thereto. The Company has not
adopted, approved or entered into, or proposed to adopt, approve or enter into,
any stockholder “rights plan,” “poison pill” plan or comparable plan or
arrangement. Except for the Company Convertible Notes, there are no bonds,
debentures, notes or other indebtedness of the Company having the right (or
convertible into, or exchangeable for, securities having the right) to vote on
any matter on which holders of shares of Company Common Stock may vote.
Section 3.03(a) of the Company Disclosure Schedule sets forth the following
information with respect to each Company Stock Award outstanding as of the date
of this Agreement: (i) the name of the Company Stock Award recipient; (ii) the
particular plan pursuant to which such Company Stock Award was granted; (iii)
the number of shares of Company Common Stock subject to such Company Stock
Award; (iv) the exercise or purchase price of such Company Stock Award; (v) the
date on which such Company Stock Award was granted; (vi) the applicable vesting
schedule; (vii) the date on which such Company Stock Award expires; and (viii)
whether the exercisability of or right to repurchase of such Company Stock Award
will be accelerated in any way by the Transactions, and indicates the extent of
acceleration. The Company has made available to Parent or its counsel or has
filed with the SEC accurate and complete copies of all (A) Company Stock Option
Plans pursuant to which the Company has granted the Company Stock Awards that
are currently outstanding and the form of all stock award agreements evidencing
such Company Stock Awards, (B) the Company Notes Purchase Agreement and the
Company Convertible Notes, (C) the Company Warrants and (D) any agreements
related to the Company Additional Share and Warrant Obligations. All shares of
Company Common Stock subject to issuance as aforesaid, upon issuance on the
terms and conditions specified in the instruments pursuant to which they are
issuable, will be duly authorized, validly issued, fully paid and nonassessable.
There are no outstanding contractual obligations of the Company or any Company
Subsidiary to repurchase, redeem or otherwise acquire any shares of Company
Common Stock or any capital stock of any Company Subsidiary or to provide funds
to, or make any investment (in the form of a loan, capital contribution or
otherwise) in, any Company Subsidiary or any other person. There are no shares
of Company Common Stock outstanding that are unvested or are subject to a
repurchase option, risk of forfeiture or other condition under any applicable
restricted stock purchase agreement or other agreement with the Company. There
are no commitments or agreements of any character to which the Company is bound
obligating the Company to accelerate the vesting of any Company Stock Award as a
result of the Merger. All outstanding shares of Company Common Stock, all
outstanding Company Stock Awards, and all outstanding shares of capital stock of
each Company Subsidiary have been issued and granted in compliance with (i) all
applicable securities laws and other applicable Laws, rules and regulations and
(ii) all requirements set forth in applicable contracts. With respect to the
Company Stock Options, (A) each grant of a Company Stock Option was duly
authorized no later than the date on which the grant of such Company Stock
Option was by its terms to be effective (the “Company Grant Date”) by all
necessary corporate action, including, as applicable, approval by the Company
Board (or a duly constituted and authorized committee thereof) and any required
shareholder approval by the necessary number of votes or written consents, and
the award agreement governing such grant (if any) was duly executed and
delivered by each party thereto, (B) each such grant was made in accordance with
the terms of the applicable Company Stock Option Plan, the Exchange Act and all
other applicable Laws, (C) the per share exercise price of each Company Stock
Option was equal to the fair market value of a share of Company Common Stock on
the applicable Company Grant Date and (D) each such grant was properly accounted
for in accordance with US GAAP in the audited financial statements included in
the Company SEC Reports (as defined in Section 3.07(a)) and disclosed in the
Company SEC Reports in accordance with the Exchange Act and all other applicable
Laws.
 
13

--------------------------------------------------------------------------------


 
(b) Each outstanding share of capital stock of each Company Subsidiary is duly
authorized, validly issued, fully paid and nonassessable, and each such share is
owned by the Company or another Company Subsidiary free and clear of all
security interests, liens, claims, pledges, options, rights of first refusal,
agreements, limitations on the Company’s or any Company Subsidiary’s voting
rights, charges and other encumbrances of any nature whatsoever.
 
14

--------------------------------------------------------------------------------


 
(c) On and after the Effective Time, no person shall have any rights whatsoever
to acquire Company Common Stock, and without prejudice to the generality of the
foregoing, all Company Preferred Stock, Company Stock Options, Company
Additional Share and Warrant Obligations, Company Convertible Notes and Company
Warrants shall either have been terminated, converted into the right to receive
the Merger Consideration or substituted by Substitute Options, Company
Additional Share and Warrant Obligations or Substitute Warrants, as applicable,
in accordance with the terms of this Agreement, such that none of the Company,
Merger Sub, the Surviving Corporation or Parent shall have any liability with
respect thereto.
 
SECTION 3.04 Authority Relative to This Agreement. The Company has all legal
right and all necessary corporate power and authority to execute and deliver
this Agreement and to perform its obligations hereunder and to consummate the
Transactions subject to, in the case of the Merger, the receipt of the Company
Stockholders’ Approval (as defined in Section 3.18(b)). The execution and
delivery of this Agreement by the Company and the consummation by the Company of
the Transactions have been duly and validly authorized by all necessary
corporate action on the part of the Company (subject in the case of the Merger,
to the receipt of the Company Stockholders’ Approval), and the person who will
execute this Agreement and any ancillary agreements on behalf of the Company has
all power and authority to do so on behalf of the Company. No other corporate
proceedings on the part of the Company are necessary to authorize this Agreement
or to consummate the Transactions (other than, with respect to the Merger, the
receipt of the Company Stockholders’ Approval, and the filing and recordation of
appropriate merger documents as required by the MBCA). This Agreement has been
duly and validly executed and delivered by the Company and, assuming the due
authorization, execution and delivery by the other parties hereto, constitutes a
legal, valid and binding obligation of the Company, enforceable against the
Company in accordance with its terms, subject to the effect of any applicable
bankruptcy, insolvency (including, without limitation, all laws relating to
fraudulent transfers), reorganization, moratorium or similar laws affecting
creditors’ rights generally and subject to the effect of general principles of
equity (regardless of whether considered in a proceeding at law or in equity).
The Company Board has approved this Agreement and the Transactions and such
approvals are sufficient so that the restrictions on business combinations set
forth in Sections 302A.671 or 302A.673 of the MBCA shall not apply to the Merger
or any of the Transactions. No other state takeover statute is applicable to the
Merger or the other Transactions.
 
SECTION 3.05 No Conflict; Required Filings and Consents. f) The execution and
delivery of this Agreement by the Company do not, and the performance of this
Agreement by the Company will not, (i) conflict with or violate the Certificate
of Incorporation or By-laws or any equivalent organizational documents of the
Company or any Company Subsidiary, (ii) assuming that all consents, approvals,
authorizations and other actions described in Sections 3.04 and 3.05(b) have
been obtained and all filings and obligations described in Section 3.05(b) have
been made, conflict with or violate any United States or non-United States
statute, law, ordinance, regulation, rule, code, executive order, injunction,
judgment, decree or other order at the national, provincial or local level
(“Law”) applicable to the Company or any Company Subsidiary or by which any
property or asset of the Company or any Company Subsidiary is bound or affected,
or (iii) result in any breach of, or constitute a default (or an event which,
with notice or lapse of time or both, would become a default) under, or give to
others any right of termination, amendment, acceleration or cancellation of, or
result in the creation of a lien or other encumbrance on any property or asset
of the Company or any Company Subsidiary pursuant to, any note, bond, mortgage,
indenture, contract, agreement, lease, license, permit, franchise or other
instrument or obligation to which the Company or any Company Subsidiary is a
party or by which the Company or any Company Subsidiary or any of their assets
or properties is bound or affected, except, with respect to clauses (ii) and
(iii), for any such conflicts, violations, breaches, defaults or other
occurrences which could not reasonably be expected, individually or in the
aggregate, to prevent or materially delay consummation of any of the
Transactions or otherwise prevent or materially delay the Company from
performing its obligations under this Agreement and could not reasonably be
expected, individually or in the aggregate, to have a Company Material Adverse
Effect.
 
15

--------------------------------------------------------------------------------


 
(b) The execution and delivery of this Agreement by the Company do not, and the
performance of this Agreement by the Company will not, require the Company to
obtain any consent, approval, authorization or permit of, or to file with or to
notify, any United States federal, state, county or local or non-United States
government, governmental (at the national, provincial or local level),
regulatory or administrative authority, agency, instrumentality or commission or
any court, tribunal, or judicial or arbitral body (a “Governmental Authority”),
except (i) applicable requirements, if any, of the Securities Act of 1933, as
amended (the “Securities Act”), the Securities Exchange Act of 1934, as amended
(the “Exchange Act”), and state securities or “blue sky” laws (“Blue Sky Laws”),
(ii) the pre-merger notification requirements of the Hart-Scott-Rodino Antitrust
Improvements Act of 1976, as amended (the “HSR Act”), and the receipt,
termination or expiration, as applicable, of approvals or waiting periods
required under the HSR Act or any other applicable competition, merger control,
antitrust or similar law or regulation, (iii) the filing and recordation of
appropriate merger documents as required by the MBCA and the relevant
authorities of other jurisdictions in which the Company is qualified to do
business, and (iv) where the failure to obtain such consents, approvals,
authorizations or permits, or to make such filings or notifications, could not
reasonably be expected, individually or in the aggregate, to prevent or
materially delay consummation of any of the Transactions or otherwise prevent or
materially delay the Company from performing its obligations under this
Agreement and could not reasonably be expected, individually or in the
aggregate, to have a Company Material Adverse Effect.
 
SECTION 3.06 Permits; Compliance. g) Each of the Company and the Company
Subsidiaries is in possession of all franchises, grants, authorizations,
licenses, permits, easements, variances, exceptions, consents, certificates,
approvals and orders of any Governmental Authority necessary for each of the
Company or such Company Subsidiary to own, lease and operate its properties or
to carry on its business as it is now being conducted (the “Company Permits”),
except where the failure to have, or the suspension or cancellation of, any of
the Company Permits could not reasonably be expected, individually or in the
aggregate, to prevent or materially delay consummation of any of the
Transactions or otherwise prevent or materially delay the Company from
performing its obligations under this Agreement and could not reasonably be
expected, individually or in the aggregate, to have a Company Material Adverse
Effect. All of the Company Permits are valid and subsisting, and are in full
force and effect, and the Company and the relevant Company Subsidiary is not in
breach of any of the terms or conditions of any of the Company Permits, there
are no factors or circumstances that might result in any restrictions or special
conditions being placed on any of them or might in any way materially prejudice
the continuation or renewal or might lead to the suspension, cancellation,
refusal, modification or revocation of any of the Company Permits, except where
the failure to have, or the suspension or cancellation of, any of the Company
Permits could not reasonably be expected, individually or in the aggregate, to
prevent or materially delay consummation of any of the Transactions or otherwise
prevent or materially delay the Company from performing its obligations under
this Agreement and could not reasonably be expected, individually or in the
aggregate, to have a Company Material Adverse Effect. Neither the Company nor
any Company Subsidiary is in conflict with, or in default, breach or violation
of, (a) any Law applicable to the Company or any Company Subsidiary or by which
any property or asset of the Company or any Company Subsidiary is bound or
affected, or (b) any note, bond, mortgage, indenture, contract, agreement,
lease, license, Company Permit, franchise or other instrument or obligation to
which the Company or any Company Subsidiary is a party or by which the Company
or any Company Subsidiary or any property or asset of the Company or any Company
Subsidiary is bound, except for any such conflicts, defaults, breaches or
violations that could not reasonably be expected, individually or in the
aggregate, to prevent or materially delay consummation of any of the
Transactions or otherwise prevent or materially delay the Company from
performing its obligations under this Agreement and could not reasonably be
expected, individually or in the aggregate, to have a Company Material Adverse
Effect.
 
16

--------------------------------------------------------------------------------


 
(b) The Company is not, and upon the consummation of the Merger and the
Transactions as herein contemplated will not be, required to register as an
“investment company” as such term is defined in the Investment Company Act of
1940 (the “Investment Company Act”).
 
(c) There is no outstanding dispute with, or outstanding proceeding, notice,
decree, judgment, fine or penalty of or imposed by, any Governmental Authority
in relation to the Company or any Company Subsidiary or its operation which has
been notified or deemed to be notified to the Company or any Company Subsidiary
under applicable Laws which could reasonably be expected to have a Company
Material Adverse Effect. There is no outstanding investigation or inquiry by any
Governmental Authority on the Company or any Company Subsidiary or its
operations nor is there any investigation, inquiry, proceeding, notice, decree,
judgment, fine or penalty anticipated against the Company or any Company
Subsidiary or persons for whose acts or defaults the Company or any Company
Subsidiary may be vicariously liable which has had or could reasonably be
expected to have a Company Material Adverse Effect.  There is no outstanding
notice or other communication, actual or potential violation, failure to comply
with any applicable Laws or constitutional documents or failure to comply with
the standards of regulatory compliance applied in the conduct of each of the
Company’s and Company Subsidiary’s operations, internal organization, risk
management disciplines or other relevant control functions in respect of each of
the Company’s and Company Subsidiary’s operations which in any case has had, or
could reasonably be expected to have, a Company Material Adverse Effect.
 
SECTION 3.07 SEC Filings; Financial Statements. h) The Company has at all times
complied with its obligations under the Securities Act and the Exchange Act and
has at all times complied with all Laws, rules and regulations governing
companies whose shares are quoted by market makers on the OTCBB, and the Company
has filed, announced, furnished, published or dispatched all forms, reports and
documents required to be filed, announced, furnished, published or dispatched by
it with the Securities and Exchange Commission (the “SEC”) since January 1, 2004
(as such documents have been amended prior to the date hereof, collectively, the
“Company SEC Reports”). As of their respective dates, the Company SEC Reports
(i) complied in all material respects in accordance with either the requirements
of the Securities Act, the Exchange Act or the Sarbanes-Oxley Act of 2002
(“SOX”), as the case may be, and the rules and regulations promulgated
thereunder, and (ii) did not, at the time they were filed, or, if amended, as of
the date of such amendment, contain any untrue statement of a material fact or
omit to state a material fact required to be stated therein or necessary in
order to make the statements made therein, in the light of the circumstances
under which they were made, not misleading. No Company Subsidiary is, or ever
has been, required to file any form, report or other document with the SEC.
 
17

--------------------------------------------------------------------------------


 
(b) The Company has not received any notice from the SEC alleging any breach or
failure to comply, by it or any Company Subsidiary, of or with any aspect of the
Securities Act, SOX or the Exchange Act or any rules, regulations or laws
governing or applying to it, which remains subsisting and outstanding, and there
are no circumstances or events based on which any such notice may be given.
 
(c) Each of the consolidated financial statements (including, in each case, any
notes thereto) contained in the Company SEC Reports was prepared in accordance
with applicable United States generally accepted accounting principles (“US
GAAP”) applied on a consistent basis throughout the periods indicated (except as
may be indicated in the notes thereto or, in the case of unaudited statements,
as permitted by the SEC on Form 10-Q, Form 8-K or any similar or successor form)
and each fairly presents, in all material respects, the consolidated financial
position, results of operations and cash flows of the Company and its
consolidated subsidiaries as at the respective dates thereof and for the
respective periods indicated therein, except that the unaudited interim
financial statements may not contain footnotes and as otherwise noted therein
(subject, in the case of unaudited statements, to normal and recurring year-end
adjustments).
 
(d) The consolidated financial statements of the Company have disclosed and made
full provision or reserve for or notice all contingent, unquantified or disputed
liabilities, capital or burdensome commitments. Except as and to the extent set
forth on the consolidated balance sheet of the Company and the consolidated
Company Subsidiaries as at December 31, 2006 , including the notes thereto,
neither the Company nor any Company Subsidiary has any liability, loan,
guarantee, undertaking, commitments on capital account, unusual liabilities or
obligation of any nature (whether accrued, absolute, contingent or otherwise)
that would be required to be reflected on a balance sheet prepared in accordance
with US GAAP, except for liabilities and obligations (i) incurred in the
ordinary course of business and in a manner consistent with past practice since
 December 31, 2006 and (ii) which, individually or in the aggregate, could not
reasonably be expected to have a Company Material Adverse Effect.
 
(e) The Company has made available to Parent or its counsel all comment letters
received by the Company from the SEC or the staff thereof since January 1, 2004
and all responses to such comment letters filed by or on behalf of the Company.
As of the date hereof, there are no unresolved comments issued by the staff of
the SEC with respect to any of the Company SEC Reports.
 
18

--------------------------------------------------------------------------------


 
(f) Each of the principal executive officer of the Company and the principal
financial officer of the Company (or each former principal executive officer of
the Company and each former principal financial officer of the Company, as
applicable) has made all applicable certifications required by (x) Rule 13a-14
or Rule 15d-14 under the Exchange Act or (y) 15 U.S.C.. Section 7241 and 18
U.S.C. Section 1350 (Sections 302 and 906 of SOX) with respect to the Company
SEC Reports, and the statements contained in such certifications are complete
and accurate. The Company maintains disclosure controls and procedures required
by Rule 13a-15 or Rule 15d-15 under the Exchange Act; such controls and
procedures are designed to ensure that material information concerning the
Company and the Company Subsidiaries is made known on a timely basis to the
individuals responsible for the preparation of the Company’s SEC filings and
other public disclosure documents.
 
(g) The Company maintains a system of accounting established and administered in
accordance with US GAAP. The Company and the Company Subsidiaries maintain a
system of internal accounting controls sufficient to provide reasonable
assurance that (i) transactions are executed in accordance with management’s
general or specific authorizations, (ii) transactions are recorded as necessary
to permit preparation of financial statements in conformity with US GAAP and to
maintain asset accountability, (iii) access to assets is permitted only in
accordance with management’s general or specific authorization, and (iv) the
recorded accountability for assets is compared with the existing assets at
reasonable intervals and appropriate action is taken with respect to any
differences.
 
(h) Since January 1, 2004, neither the Company nor any Company Subsidiary nor,
to the Company’s knowledge, any director, officer, employee, auditor, accountant
or representative of the Company or any Company Subsidiary, has received or
otherwise had or obtained knowledge of any written or formal complaint,
allegation or claim regarding the accounting or auditing practices, procedures,
methodologies or methods of the Company or any Company Subsidiary or their
respective internal accounting controls, including any complaint, allegation,
assertion or claim that the Company or any Company Subsidiary has engaged in
questionable accounting or auditing practices. No attorney representing the
Company or any Company Subsidiary, whether or not employed by the Company or any
Company Subsidiary, has reported evidence of a material violation of securities
laws, breach of fiduciary duty or similar violation by the Company or any of its
officers, directors, employees or agents to the Company Board or any committee
thereof or to any director or officer of the Company. Since January 1, 2004,
there have been no formal internal investigations regarding financial reporting
or accounting policies and practices discussed with, reviewed by or initiated at
the direction of the chief executive officer, chief financial officer, general
counsel, the Company Board or any committee thereof, other than ordinary course
audits or reviews of accounting policies and practices or internal controls
required by SOX.
 
(i) To the knowledge of the Company, no employee of the Company or any Company
Subsidiary has provided or is providing information to any law enforcement
agency regarding the commission or possible commission of any crime or the
violation or possible violation of any applicable Law. Neither the Company nor
any Company Subsidiary nor any officer, employee, contractor, subcontractor or
agent of the Company or any such Company Subsidiary has discharged, demoted,
suspended, threatened, harassed or in any other manner discriminated against an
employee of the Company or any Company Subsidiary in the terms and conditions of
employment because of any act of such employee described in 18 U.S.C. §
1514A(a).
 
19

--------------------------------------------------------------------------------


 
(j) There are no Liens, debentures, encumbrances or unusual liabilities given,
made or incurred by or on behalf of the Company or any Company Subsidiary (and,
in particular but without limiting to the foregoing, no loans have been made by
or on behalf of the Company or such Company Subsidiary to any of its or
directors or shareholders of other Company Subsidiary) and no person has given
any overdraft, loan or loan facility granted to the Company or such Company
Subsidiary.
 
(k) Neither the Company nor any Company Subsidiary is a party to, or has any
commitment to become a party to, any joint venture, off balance sheet
partnership or any similar contract or arrangement (including any contract or
arrangement relating to any transaction or relationship between or among the
Company and any of the Company Subsidiaries, on the one hand, and any
unconsolidated affiliate, including any structured finance, special purpose or
limited purpose entity or person, on the other hand, or any “off balance sheet
arrangements” (as defined in Item 303(a) of Regulation S-K under the Exchange
Act)), where the result, purpose or intended effect of such contract or
arrangement is to avoid disclosure of any material transaction involving, or
material liabilities of, the Company or any Company Subsidiaries in the
Company’s or such Company Subsidiary’s published financial statements or other
Company SEC Reports.
 
SECTION 3.08 Absence of Certain Changes or Events. Since December 31, 2006,
except as contemplated by this Agreement, (a) the Company and the Company
Subsidiaries have conducted their businesses only in the ordinary course of
business and in a manner consistent with past practice, (b) there has not been
any event, circumstance, change or effect that, individually or in the
aggregate, has had, constitutes or could reasonably be expected to have, a
Company Material Adverse Effect, and (c) none of the Company or any Company
Subsidiary has taken any action that, if taken after the date of this Agreement,
would constitute a material breach of any of the covenants set forth in
Section 5.01.
 
SECTION 3.09 Absence of Litigation. There is no litigation, suit, claim, action,
proceeding or investigation (an “Action”) pending or, to the knowledge of the
Company, threatened in writing against the Company or any Company Subsidiary, or
any property or asset of the Company or any Company Subsidiary, before any
Governmental Authority that (a) individually or in the aggregate, has had, or
could reasonably be expected to have, a Company Material Adverse Effect or (b)
seeks to materially delay or prevent the consummation of any of the
Transactions. Neither the Company nor any Company Subsidiary nor any material
property or asset of the Company or any Company Subsidiary is subject to any
continuing order of, consent decree, settlement agreement or other similar
written agreement with, or, to the knowledge of the Company, continuing
investigation by, any Governmental Authority, or any order, writ, judgment,
injunction, decree, determination or award of any Governmental Authority, that
could reasonably be expected, individually or in the aggregate, to prevent or
materially delay consummation of any of the Transactions or otherwise prevent or
materially delay the Company from performing its obligations under this
Agreement or could reasonably be expected, individually or in the aggregate, to
have a Company Material Adverse Effect.
 
20

--------------------------------------------------------------------------------


 
SECTION 3.10 Employee Benefit Plans. i) Section 3.10(a) of the Company
Disclosure Schedule lists each of the following plans to which the Company or
any Company Subsidiary is a party, with respect to which the Company or any
Company Subsidiary has any material obligation or liability or that are
maintained, contributed to or sponsored by the Company or any Company Subsidiary
for the benefit of any current or former employee, officer or director of the
Company or any Company Subsidiary:
 
(i) all employee benefit plans (as defined in Section 3(3) of the United States
Employee Retirement Income Security Act of 1974, as amended (“ERISA”), including
all retirement benefits, pension, provident, superannuation and all deferred
compensation, retiree medical or life insurance, supplemental retirement,
severance and other material benefit plans, programs or arrangements
(collectively, the “ERISA Plans”);
 
(ii) each other plan providing compensation (other than salaries or wages),
benefits or perquisites that are not included in the preceding paragraph (i),
including without limitation any bonus, stock option, stock purchase, restricted
stock, incentive, vacation pay and sick pay plans; all employment, termination,
and other material similar contracts or agreements (including, without
limitation, any such contracts or agreements relating to a sale of the Company
or any Company Subsidiary or the consummation of any Transaction), any employee
benefit plan described in the preceding paragraph (i) that is not governed by
any provision of ERISA; and all other personnel policies, practices and
procedures (collectively, the “Compensation Plans”); and
 
(iii) any “cafeteria plan” or transportation fringe plan governed by Code
Section 125 or Code Section 132(f) (a “Flexible Benefit Plan”).
 
For purposes of this Agreement, the ERISA Plans, the Compensation Plans and any
Flexible Benefit Plans are collectively referred to as the “Company Plans.”
 
(b) With respect to each Company Plan that is subject to United States Law (a
“U.S. Company Plan”), the Company has provided Parent or its counsel with a true
and complete copy of (i) each U.S. Company Plan document; (ii) the most recently
filed Internal Revenue Service (“IRS”) Form 5500, if any, relating to such U.S.
Company Plan that is an ERISA Plan; (iii) the most recent summary plan
description for each U.S. Company Plan for which a summary plan description is
required by applicable Law; (iv) the most recently received determination
letter, if any, issued by the IRS with respect to any U.S. Company Plan that is
an ERISA Plan intended to qualify under Section 401(a) of the Code; and (v) the
most recently prepared actuarial report or financial statement, if any, relating
to a U.S. Company Plan that is an ERISA Plan. With respect to each Company Plan
that is not subject to United States Law (a “Non-U.S. Company Plan”), the
Company has provided Parent or its counsel with a true and complete copy of each
Non-U.S. Company Plan document and each material document, if any, prepared in
connection with each Non-U.S. Company Plan, including, but not limited to, a
copy of the deed of trust, rules and all booklets and announcements describing
the benefits (or any proposed changes to the benefits) of the relevant Non-U.S.
Company Plan and all other documents, records and materials relating to the
establishment and operation of the Non-U.S. Company Plan.
 
21

--------------------------------------------------------------------------------


 
(c) None of the Company, any Company Subsidiary or any Company ERISA Affiliate
maintains, contributes to or has any liability with respect to a multiemployer
plan (within the meaning of Section 3(37) or 4001(a)(3) of ERISA) (a
“Multiemployer Plan”), a single employer pension plan (within the meaning of
Section 4001(a)(15) of ERISA) for which liability under Section 4063 or 4064 of
ERISA could be incurred (a “Multiple Employer Plan”), an ERISA Plan for which
the Company or any Company Subsidiary could incur liability under Section 4069
of ERISA in the event such plan has been or were to be terminated, or an ERISA
Plan in respect of which the Company or any Company Subsidiary could incur
liability under Section 4212(c) of ERISA. Except as set forth in Section 3.10(c)
of the Company Disclosure Schedule, none of the U.S. Company Plans (i) provides
for the payment of separation, severance, termination or similar-type benefits
to any person, (ii) obligates the Company or any Company Subsidiary to pay
separation, severance, termination or similar-type benefits solely or partially
as a result of any Transaction or (iii) obligates the Company or any Company
Subsidiary to make any payment or provide any benefit as a result of a “change
in control”, within the meaning of such term under Section 280G of the Code. No
payment under a U.S. Company Plan will result in an excess parachute payment to
any employee within the meaning of Section 280G of the Code as a result of any
Transaction. None of the U.S. Company Plans provides for or promises retiree
medical, disability or life insurance benefits to any current or former
employee, officer or director of the Company or any Company Subsidiary, except
as required by applicable Law. The Company, each Company Subsidiary and each
Company ERISA Affiliate have complied in all material respects with the
requirements of Part 6 of Subtitle B of Title I of ERISA, Section 4980B of the
Code and any similar state Law (“COBRA”) and, to the extent applicable, with the
privacy, security and other provisions of the Health Insurance Portability and
Accountability Act of 1996.
 
(d) Each U.S. Company Plan has been maintained, funded and administered in
accordance with its terms and the requirements of all applicable Laws,
including, without limitation and where applicable, ERISA and the Code, except
where such non-compliance could not reasonably be expected, individually or in
the aggregate, to have a Company Material Adverse Effect. The Company and the
Company Subsidiaries have performed all material obligations required to be
performed by them under, are not in any material respect in default under or in
violation of, and have no knowledge of any material default or violation by any
party to, any U.S. Company Plan. No Action is pending or, to the knowledge of
the Company, threatened with respect to any U.S. Company Plan (other than claims
for benefits in the ordinary course) that could reasonably be expected,
individually or in the aggregate, to have a Company Material Adverse Effect and,
to the knowledge of the Company, no fact or event exists that could reasonably
be expected to give rise to any such Action.
 
(e) Each U.S. Company Plan that is an ERISA Plan intended to be qualified under
Section 401(a) of the Code has timely applied for or received a favorable
determination letter from the IRS covering all of the provisions applicable to
the U.S. Company Plan for which determination letters are currently available
that the U.S. Company Plan is so qualified or may rely on an opinion or advisory
letter issued to a master or prototype or volume submitter provider with respect
to the tax-qualified status of such U.S. Company Plan. Each U.S. Company Plan
which is a nonqualified deferred compensation plan, within the meaning of
Section 409A of the Code, has been operated in good faith compliance with the
requirements of Section 409A of the Code (or an available exemption therefrom)
such that amounts of compensation deferred thereunder will not be subject to the
additional tax under Section 409A(a)(1)(B)(ii) of the Code, if such plan is
timely amended, to the extent required under the Treasury Regulations issued
pursuant to Code Section 409A.
 
22

--------------------------------------------------------------------------------


 
(f) Except for matters that, individually or in the aggregate, have not had and
could not reasonably be expected to have a Company Material Adverse Effect,
there has not been any prohibited transaction (within the meaning of Section 406
of ERISA or Section 4975 of the Code) with respect to any U.S. Company Plan.
None of the Company, any Company Subsidiary or any Company ERISA Affiliate has
incurred any liability under, arising out of or by operation of Title IV of
ERISA (other than liability for premiums to the Pension Benefit Guaranty
Corporation arising in the ordinary course), including, without limitation, any
liability in connection with (i) the termination or reorganization of any ERISA
Plan subject to Title IV of ERISA, or (ii) the withdrawal from any Multiemployer
Plan or Multiple Employer Plan, and no fact or event exists that would give rise
to any such liability.
 
(g) Other than the Company Plans set out in Section 3.10(a), the Company has no
obligation (whether legally binding or established by custom) to pay any
pension, allowance or gratuity or make any other payment on termination of
service, death or retirement or to make any payment for the purpose of providing
any similar benefits to or in respect of any person who is now or has been an
officer or employee of the Company or any spouse or dependant of any such person
and is not a party to any scheme or arrangement having as its purpose or one of
its purposes the making of such payments or the provision of such benefits.
 
(h) With respect to each Non-U.S. Company Plan:
 
(i) each Non-U.S. Company Plan has been maintained and administered in
compliance with all applicable Laws, except where such non-compliance could not
reasonably be expected, individually or in the aggregate, to have a Company
Material Adverse Effect;
 
(ii) the Company and the trustee of the relevant Non-U.S. Company Plan have duly
complied with their respective obligations under the trust deeds and rules
thereof and under all relevant Laws and regulations;
 
(iii) all recommendations in any reports, actuarial or otherwise, relating to
the Non-U.S. Company Plan which have been received by the Company or the
trustees within the three years immediately preceding the date hereof have been
complied with in full;
 
(iv) all employer and employee contributions to each Non-U.S. Company Plan
required by Law or by the terms of such Non-U.S. Company Plan have been made,
or, if applicable, accrued in accordance with the standard accounting practices
applicable in the local jurisdiction, and a pro rata contribution for the period
prior to and including the date of this Agreement has been made or accrued;
 
(v) the fair market value of the assets of each funded Non-U.S. Company Plan,
the liability of each insurer for any Non-U.S. Company Plan funded through
insurance or the book reserve established for any Non-U.S. Company Plan,
together with any accrued contributions, is sufficient to procure or provide for
the benefits determined on an ongoing basis (actual or contingent) accrued to
the date of this Agreement with respect to all current and former participants
under such Non-U.S. Company Plan according to the actuarial assumptions and
valuations most recently used to determine employer contributions to such
Non-U.S. Company Plan, and no Transaction shall cause such assets or insurance
obligations to be less than such benefit obligations; provided that a Non-U.S.
Company Plan that is maintained solely pursuant to applicable foreign Law and
sponsored by a Governmental Authority shall not be subject to this paragraph;
 
23

--------------------------------------------------------------------------------


 
(vi) none of the grants, subsidies, concessions and/or allowances that have been
received by the Company or any Company Subsidiary from any Governmental
Authority, with respect to employment of employees, are liable to be repaid or
revoked in whole or in part as a result of the entry into or the completion of
this Agreement or the Transactions;
 
(vii) each Non-U.S. Company Plan required to be registered has been registered
and has been maintained in good standing with applicable regulatory authorities
and, except as could not reasonably be expected, individually or in the
aggregate, to have a Company Material Adverse Effect, each Non-U.S. Company Plan
is now and always has been operated in compliance with all applicable non-United
States Laws;
 
(viii) all deductions and payments required to be made by Parent or any Parent
Subsidiary in respect of Central Provident Scheme contributions (including
employer’s and employees’ contributions) in relation to the remuneration of its
employees to any relevant competent authority have been so made; and
 
(ix) except as set forth in Section 3.10(h)(ix) of the Company Disclosure
Schedule, none of the Non-U.S. Company Plans (A) provides for the payment of
material separation, severance, termination or similar-type benefits to any
person, (B) obligates the Company or any Company Subsidiary to pay material
separation, severance, redundancy, termination, long service payment or
similar-type benefits solely or partially as a result of any Transaction, or (C)
obligates the Company or any Company Subsidiary to make any material payment or
provide any material benefit as a result of a change in control under applicable
Law. None of the Non-U.S. Company Plans provides for or promises material
retiree medical, disability or life insurance benefits to any current or former
employee, officer or director of the Company or any Company Subsidiary, except
as required by applicable Law.
 
SECTION 3.11 Labor and Employment Matters. i) Except as set forth in
Section 3.11 of the Company Disclosure Schedule or as could not reasonably be
expected, individually or in the aggregate, to prevent or materially delay
consummation of any of the Transactions or otherwise prevent or materially delay
the Company from performing its obligations under this Agreement and could not
reasonably be expected, individually or in the aggregate, to have a Company
Material Adverse Effect:
 
(i) there are no controversies, charges and proceedings pending or, to the
knowledge of the Company, threatened between the Company or any Company
Subsidiary and any of their respective employees;
 
24

--------------------------------------------------------------------------------


 
(ii) neither the Company nor any Company Subsidiary is a party to or is bound by
any collective bargaining agreement or other similar agreement with any labor
organization applicable to persons employed by the Company or any Company
Subsidiary, nor, to the knowledge of the Company, are there any activities or
proceedings of any labor union to organize any such employees;
 
(iii) there are no unfair labor practice complaints pending against the Company
or any Company Subsidiary before the National Labor Relations Board or any
current union representation questions involving employees of the Company or any
Company Subsidiary; and
 
(iv) there is no strike, slowdown, work stoppage or lockout, or, to the
knowledge of the Company, threat thereof, by or with respect to any employees of
the Company or any Company Subsidiary.
 
(b) Except as could not reasonably be expected, individually or in the
aggregate, to prevent or materially delay consummation of any of the
Transactions or otherwise prevent or materially delay the Company from
performing its obligations under this Agreement and could not reasonably be
expected, individually or in the aggregate, to have a Company Material Adverse
Effect:
 
(i) the Company and the Company Subsidiaries are in compliance with all
applicable Laws relating to the employment of labor, including those related to
wages, hours, collective bargaining, labor relations, immigration, employment
and employment practices, the terms and conditions of employment, employment
standards, equal employment opportunity, family and medical leave, occupational
health and safety and the payment and withholding of taxes and other sums as
required by the appropriate Governmental Authority and have withheld and paid to
the appropriate Governmental Authority or are holding for payment not yet due to
such Governmental Authority all amounts required to be withheld from employees
of the Company or any Company Subsidiary and are not liable for any arrears of
wages, taxes, penalties or other sums for failure to comply with any of the
foregoing;
 
(ii) the Company and the Company Subsidiaries have paid in full to all employees
or adequately accrued for in accordance with US GAAP consistently applied all
wages, salaries, commissions, bonuses, benefits and other compensation due to or
on behalf of such employees and there is no claim with respect to payment of
wages, salary, overtime pay or damages for wrongful or unreasonable dismissal
that has been asserted or is now pending or threatened before any Governmental
Authority with respect to any persons currently or formerly employed by the
Company or any Company Subsidiary, and no circumstances have arisen under which
the Company and the Company Subsidiaries are likely to be required to make any
statutory severance, redundancy, long service payment and any other payment or
compensation under any employment protection legislation to any current or
former employees;
 
25

--------------------------------------------------------------------------------


 
(iii) neither the Company nor any Company Subsidiary is a party to, or otherwise
bound by, any consent decree with, or citation by, any Governmental Authority
relating to employees or employment practices;
 
(iv) neither the Company nor any Company Subsidiary has given notice of any
redundancies or layoffs nor started consultations with any independent trade
union or employees’ representatives regarding redundancies, layoffs or
dismissals within the period of one year prior to the date hereof;
 
(v) no circumstances have arisen under which the Company or any Company
Subsidiary is likely to be required to pay damages for wrongful dismissal, to
make any statutory severance, redundancy or long service payment or to make or
pay any compensation for unreasonable dismissal or to make any other payment
under any employment protection Laws or to reinstate or re-engage any former
employee;
 
(vi) there is no charge or proceeding with respect to a violation of any
occupational safety or health standards that has been asserted or is now pending
or threatened with respect to the Company or any Company Subsidiary; and during
the six-month period prior to the date hereof, neither the Company nor any
Company Subsidiary has effectuated a “plant closing” (as defined in the Worker
Adjustment and Retraining Notification Act of 1988 (the “WARN Act”)) affecting
any site of employment, facility or operating unit of the Company or any Company
Subsidiary , or a “mass layoff” as defined in the WARN Act affecting any site of
employment, facility or operating unit of the Company or any Company Subsidiary;
nor has the Company or any Company Subsidiary been affected by any transaction
or engaged in layoffs or employment terminations sufficient in number to trigger
application of any similar Law;
 
(vii) there is no charge of discrimination in employment or employment
practices, for any reason, including, without limitation, age, gender, race,
religion or other legally protected category, which has been asserted or is now
pending or threatened before the United States Equal Employment Opportunity
Commission, or any other Governmental Authority in any jurisdiction in which the
Company or any Company Subsidiary has employed or employs any person, nor is
there asserted or is now, to the Company’s knowledge, pending or threatened
against the Company or any Company Subsidiary, any action in relation to
employment practices by the United States National Labor Relations Board, the
United States Equal Employment Opportunity Commission, the United States
Department of Labor, the Occupational Safety and Health Administration, the
United States Immigration and Naturalization Service, or, with respect to each
such Governmental Authority, any state or local equivalent thereto; and
 
(viii) consummation of the transactions contemplated by this Agreement will not
entitle any person employed by the Company or any Company Subsidiary to
severance pay, the payment of benefits or compensation upon a change-in-control.
 
26

--------------------------------------------------------------------------------


 
SECTION 3.12 Real Property; Title to Assets. j) Section 3.12(a) of the Company
Disclosure Schedule lists each parcel of real property, if any, currently owned
by the Company or any Company Subsidiary or owned by the Company and any Company
Subsidiary after January 1, 2004. Each parcel of real property owned by the
Company or any Company Subsidiary (i) is owned free and clear of all mortgages,
pledges, liens, security interests, conditional and installment sale agreements,
encumbrances, charges or other claims of third parties of any kind, including,
without limitation, any easement, right of way or other encumbrance to title, or
any option, right of first refusal, or right of first offer (collectively,
“Liens”), other than Permitted Liens (as defined in Section 9.03(a)) and Liens
reflected on the Company’s balance sheet as of December 31, 2006 and (ii) is
neither subject to any governmental decree or order to be sold nor is being
condemned, expropriated or otherwise taken by any public authority with or
without payment of compensation therefor, nor, to the knowledge of the Company,
has any such condemnation, expropriation or taking been proposed. Policies of
title have been issued by national title insurance companies for the insurance
of the interest of the fee owner for each parcel of real property owned by the
Company or any Company Subsidiary (the “Company Title Policies”), such Company
Title Policies are valid and in full force and effect and no claim has been made
under any such policy. The Company has made available to Parent true and
complete copies of all Company Title Policies, if any, in the possession of the
Company.
 
(b) Section 3.12(b) of the Company Disclosure Schedule lists each parcel of real
property currently leased, subleased or used on any other basis by the Company
or any Company Subsidiary, with the name of the lessor and the date of the
lease, sublease, license, assignment of the lease or other agreement granting
use rights to the Company or any Company Subsidiary, any guaranty given or
leasing commissions payable by the Company or any Company Subsidiary in
connection therewith and each amendment to any of the foregoing (collectively,
the “Company Use Documents”). True, correct and complete copies of all Company
Use Documents have been made available to Parent or its counsel. All such
Company Use Documents are in full force and effect, are valid and effective in
accordance with their respective terms, and there is not, under any of such
Company Use Documents, any existing material default or event of default (or
event which, with notice or lapse of time, or both, would constitute a default)
by the Company or any Company Subsidiary or, to the Company’s knowledge, by the
other party to such Company Use Document. The Company’s or the Company
Subsidiary’s possession and quiet enjoyment of such leased or subleased property
have not been disturbed, and to the knowledge of the Company, there are no
disputes with respect to the same. All rent and other payments owing by the
Company or any Company Subsidiary under such Company Use Documents have been
paid in full through and including March 31, 2007. Other than as specified in
Section 3.12(b), neither the Company, nor to the Company’s knowledge, any
Company Subsidiary, has received any written notice to the effect that any such
current Company Use Document will not be renewed or is not subject to renewal at
the termination of the term thereof or that any such Company Use Document will
be renewed at a substantially higher rent or substantially higher cost. Neither
the Company nor any Company Subsidiary has subleased, licensed or otherwise
granted to any entity or individual the right to use or occupy such premises or
any portion thereof.
 
(c) Except as could not reasonably be expected, individually or in the
aggregate, to prevent or materially delay consummation of any of the
Transactions or otherwise prevent or materially delay the Company from
performing its obligations under this Agreement and could not reasonably be
expected, individually or in the aggregate, to have a Company Material Adverse
Effect: (i) there are no contractual or legal restrictions that preclude or
restrict the ability to use any real property owned, leased or used on any other
basis by the Company or any Company Subsidiary for the purposes for which it is
currently being used; (ii) there are no material latent defects or material
adverse physical conditions affecting the real property, and improvements
thereon, owned, leased or used on any other basis by the Company or any Company
Subsidiary; (iii) neither the Company nor any Company Subsidiary has received
written notice from any Governmental Authority or other entity having
jurisdiction over any property owned, leased or used on any other basis by the
Company or any Company Subsidiary or any portion thereof describing the
violation of any Laws relating to permits or any property restrictions or other
Liens affecting the same; (iv) the Company has obtained and maintained, or
caused the Company Subsidiaries to obtain and maintain, all permits (including,
without limitation, Company Permits), consents, licenses, concessions,
certificates of compliance, approvals, authorizations and agreements from third
parties (including, without limitation, water rights) necessary for the
operation (including, without limitation, exploration and mining) of the real
property owned, leased or used on any other basis by the Company or any Company
Subsidiary, all of which are in full force and effect, and neither the Company
nor any Company Subsidiary has received any written notice from any Governmental
Authority or other entity having jurisdiction over any property owned, leased or
used on any other basis by the Company or any Company Subsidiary or any portion
thereof describing a violation of or threatening a suspension, revocation,
modification or cancellation of any such permit, consent, license, concession,
certificate of compliance, approval, authorization or agreement; (v) with
respect to any mining operations performed on the real property owned, leased or
used on any other basis by the Company or any Company Subsidiary, the Company
has filed, or caused any Company Subsidiary to file, all reports and
notifications required to be filed under any Laws; (vi) there are no pending or,
to the Company’s knowledge, threatened fire, health, safety, building, zoning,
land use, assessment, or similar proceedings relating to the real property
owned, leased or used on any other basis by the Company or any Company
Subsidiary; (vii) except as set forth in Schedule 3.12(c), there are no parties
other than the Company or a Company Subsidiary in possession of the real
property owned, leased or used on any other basis by the Company or any Company
Subsidiary and there are no sublease, concession, occupancy, license or similar
arrangements affecting any such property; (viii) no construction, improvements,
or alterations, the cost of which exceeds US$1,000,000, are in process, under
construction, planned or required at any real property owned, leased or used on
any other basis by the Company or any Company Subsidiary; and (ix) no portion of
the real property owned, leased or used on any other basis by the Company or any
Company Subsidiary or any improvements or buildings thereon has suffered any
damage by fire, earthquake, flood or other casualty which has not heretofore
been repaired and restored to operational use and in accordance with applicable
Laws and the requirements of any lease.
 
27

--------------------------------------------------------------------------------


 
(d) Each of the Company and the Company Subsidiaries has good and valid title
to, or, in the case of leased properties and assets, valid leasehold or
subleasehold interests in, or in the case of real property and assets used on
any other basis, valid use rights to, all of its properties and assets, tangible
and intangible, real, personal and mixed, used or held for use in its business,
free and clear of any Liens, except for Permitted Liens. All assets and
inventory are in good condition and of merchantable quality and capable of being
sold by the Company or any Company Subsidiary in the ordinary course of business
to a purchaser in accordance with its list prices without rebate or allowance.
All tangible assets are in the possession or under the control of the Company or
Company Subsidiary. Neither the construction, positioning or use of any of the
Company’s or Company Subsidiary’s assets, nor the assets themselves, contravene
any relevant provision of any Laws. All such assets owned or used by the Company
or Company Subsidiary are in good repair and capable of being used for the
purposes for which they are designed, acquired or used by the Company or Company
Subsidiary and have throughout their period of ownership by the Company or
Company Subsidiary been maintained and serviced in accordance with their
manufacturer’s recommendations.
 
28

--------------------------------------------------------------------------------


 
(e) Except as listed on Section 3.12(e) of the Company Disclosure Schedule, to
the knowledge of the Company, the Company and the Company Subsidiaries or its
joint venture or contract parties have been issued all licenses, permits,
consents, concessions, orders, approvals and authorizations (the “Mining
Permits”) required to explore for and exploit or mine any natural resources
situated on the surface or subsurface of any real property rights currently
owned by the Company or any Company Subsidiary or currently leased, subleased or
used on any other basis in compliance with applicable law and/or any applicable
agreement (the “Mining Rights”), whether by the Company or any Company
Subsidiary, including, but not limited to, those Mining Permits referenced in
Section 3.12(e) of this Agreement. All of the terms and conditions attaching to
such Mining Permits to explore for and/or exploit or mine any such natural
resources on the surface or subsurface of any such real properties (and their
expiration dates, if any) have been fully complied with.
 
(f) There does not exist any material non-compliance by the Company or any
Company Subsidiary with the terms of any Mining Permits that could result in the
revocation or termination of any such Mining Permits.
 
(g) Except as listed in Section 3.12(g) of the Company Disclosure Schedule,
neither the Company nor any Company Subsidiary has knowledge of any third party
rights or encumbrances over any Mining Rights that would materially affect the
Company's exclusive rights or ability to use such real property and/or to
explore for and exploit and extract any natural resources on the surface or
subsurface of such real property.
 
(h) Except as listed on Section 3.12(h) of the Company Disclosure Schedule,
neither the Company nor any Company Subsidiary has any obligation to maintain
any exploitation or mining rights attaching to the relevant exploration
certificates for any designated period.
 
SECTION 3.13 Intellectual Property. k) Except as could not reasonably be
expected, individually or in the aggregate, to prevent or materially delay
consummation of any of the Transactions or otherwise prevent or materially delay
the Company from performing its obligations under this Agreement and could not
reasonably be expected, individually or in the aggregate, to have a Company
Material Adverse Effect:
 
(i) the Company and the Company Subsidiaries own or are licensed to use all
Intellectual Property used in or necessary for the conduct of their respective
businesses as currently conducted;
 
29

--------------------------------------------------------------------------------


 
(ii) to the knowledge of the Company, the conduct of the business of the Company
and the Company Subsidiaries as currently conducted does not infringe upon or
misappropriate the Intellectual Property rights of any third party;
 
(iii) there are no claims or suits pending or, to the knowledge of the Company
and except as set forth in Section 3.13(a)(iii) of the Company Disclosure
Schedule, threatened against the Company or any Company Subsidiary (A) alleging
that the conduct of the business of the Company or any Company Subsidiary as
currently conducted infringes upon or misappropriates the Intellectual Property
rights of any third party or (B) challenging the ownership, use, validity or
enforceability of any item of Intellectual Property owned by the Company or a
Company Subsidiary (“Company Owned Intellectual Property”);
 
(iv) with respect to the Company Owned Intellectual Property, the Company or a
Company Subsidiary is the owner of the entire right, title and interest in and
to such Company Owned Intellectual Property, free and clear of all liens,
encumbrances and other restrictions, and is entitled to use such Company Owned
Intellectual Property in the continued operation of its respective business;
 
(v) each of the Company and Company Subsidiary has taken all steps open to it to
preserve the Company Owned Intellectual Property. Without limitation, all
renewal fees regarding the Company Owned Intellectual Property due on or before
the Effective Time have been paid in full;
 
(vi) neither the Company nor any Company Subsidiary has entered into any
agreement, arrangement or understanding (whether legally enforceable or not) for
the licensing, or otherwise permitting the use or exploitation, of the Company
Owned Intellectual Property or which prevents, restricts or otherwise inhibits
the Company’s or the relevant Company Subsidiary’s freedom to use and exploit
the Company Owned Intellectual Property;
 
(vii) there are no settlements, forbearances to sue, consents, judgments, orders
or similar obligations which (A) restrict the business of the Company or any
Company Subsidiary in or under any Intellectual Property rights of any third
party; or (B) permit any third party to use any Company Owned Intellectual
Property;
 
(viii) Section 3.13(a)(vi) of the Company Disclosure Schedule sets forth each
item of material Intellectual Property licensed to the Company or a Company
Subsidiary (“Company Licensed Intellectual Property”), and the Company or a
Company Subsidiary has the right to use such Company Licensed Intellectual
Property in the continued operation of its respective business in accordance
with the terms of the license agreement governing such Company Licensed
Intellectual Property and the Company and the Company Subsidiaries have used
such Company Licensed Intellectual Property in accordance with the terms of such
license agreement;
 
30

--------------------------------------------------------------------------------


 
(ix) the Company Owned Intellectual Property has not been adjudged invalid or
unenforceable in whole or in part, and, to the knowledge of the Company, is
valid and enforceable;
 
(x) to the knowledge of the Company, no person is engaging in any activity that
infringes upon or misappropriates the Company Owned Intellectual Property;
 
(xi) each license of the Company Licensed Intellectual Property is valid and
enforceable, is binding on all parties to such license, and is in full force and
effect;
 
(xii) to the knowledge of the Company, no party to any license of the Company
Licensed Intellectual Property is in breach thereof or default thereunder; and
 
(xiii) neither the execution of this Agreement nor the consummation of any
Transaction will adversely affect any of the Company’s or Company Subsidiaries’
rights with respect to the Company Owned Intellectual Property or the Company
Licensed Intellectual Property.
 
(b) Neither the Company nor any Company Subsidiary has agreed to indemnify any
third party for or against any infringement or misappropriation with respect to
any third party Intellectual Property other than in the ordinary course of
business.
 
(c) The consummation of the Transactions will not result in the Surviving
Corporation, the Company or any Company Subsidiary being bound by any
non-compete or other restriction on the operation of any business of the
Surviving Corporation, the Company or any Company Subsidiary, or in the grant by
the Surviving Corporation, the Company or any Company Subsidiary of any rights
or licenses to any Company Owned Intellectual Property.
 
(d) The Company or any Company Subsidiary has not licensed any Company Owned
Intellectual Property to any third party other than in the ordinary course of
business.
 
SECTION 3.14 Taxes. l) The Company and the Company Subsidiaries have filed all
material Tax Returns (as defined in Section 9.03(a)) required to be filed by
them and have paid and discharged all material Taxes required to be paid or
discharged, other than such payments as are being contested in good faith by
appropriate proceedings. All such Tax Returns are true, accurate and complete in
all material respects. Neither the IRS nor any other United States or non-United
States taxing authority or agency is now asserting against the Company or any
Company Subsidiary any material deficiency or claim for any Taxes or interest
thereon or penalties in connection therewith. The accruals and reserves for
Taxes reflected in the consolidated balance sheet of the Company and the
consolidated Company Subsidiaries as at  December 31, 2006 have been prepared in
accordance with US GAAP. There are no material Tax liens upon any property or
assets of the Company or any of the Company Subsidiaries except liens for
current Taxes not yet due.
 
(b) No audit or other proceeding by any taxing authority is pending with respect
to any material Taxes due from or with respect to the Company or any Company
Subsidiary. No taxing authority has given written notice of its intention to
assert any deficiency or claim for additional material Taxes against the Company
or any Company Subsidiary.
 
31

--------------------------------------------------------------------------------


 
(c) Neither the Company nor any Company Subsidiary has been a “distributing
corporation” or a “controlled corporation” in a distribution intended to qualify
under Section 355(e) of the Code within the past five years.
 
SECTION 3.15 Environmental Matters. Except as could not reasonably be expected,
individually or in the aggregate, to prevent or materially delay consummation of
any of the Transactions or otherwise prevent or materially delay the Company
from performing its obligations under this Agreement and except as could not
reasonably be expected, individually or in the aggregate, to have a Company
Material Adverse Effect:
 
(a) neither the Company nor any Company Subsidiary has violated or is in
violation of any Environmental Law (as defined in Section 9.03(a)) and neither
the Company nor any Company Subsidiary has received any written communication
from a Governmental Agency or person alleging any actual or potential liability
of, or any actual or potential violation by, the Company or any Company
Subsidiary arising under any Environmental Law;
 
(b) none of the properties currently owned, leased or operated by the Company or
any Company Subsidiary or formerly owned, leased or operated by the Company or
any Company Subsidiary (including, without limitation, soils and surface and
groundwaters) is or has been contaminated with any Hazardous Substance (as
defined in Section 9.03(a)), which contamination requires investigation or
remediation under any Environmental Law, or has given rise to or would
reasonably be expected to give rise to liability or obligations (including any
investigatory, reporting or remedial obligation) under any Environmental Law;
 
(c) neither the Company nor any Company Subsidiary has stored, handled, treated,
disposed of, arranged for the disposal of, transported or released any Hazardous
Substance at any property or facility, including, without limitation, any
offsite location, and neither the Company nor any Company Subsidiary has or has
allegedly exposed any person to any Hazardous Substance, so as to give rise to a
requirement for investigation or remediation under any Environmental Law or so
as to give rise to any current or reasonably expected future liability or
obligation (including any investigatory, reporting or remedial obligation) under
any Environmental Law;
 
(d) the Company and the Company Subsidiaries have all Environmental Permits
required under any Environmental Law and the Company and the Company
Subsidiaries are in compliance with, and have no current or pending liability or
obligation associated with any past non-compliance with, such permits, licenses
and authorizations;
 
(e) neither the execution of this Agreement nor the consummation of the
Transactions will require any investigation, remediation or other action with
respect to Hazardous Substances, or any notice to or consent of Governmental
Authorities or third parties, pursuant to any applicable Environmental Law;
 
(f) neither the Company nor any Company Subsidiary has designed, manufactured,
installed, marketed, sold, handled or distributed asbestos or any
asbestos-containing product or asbestos-containing material, and no basis in
fact or Law, or under contract or lease agreement, exists upon which any claim
of liability could be asserted against the Company or any Company Subsidiary
relating to asbestos, asbestos-containing products or asbestos-containing
materials located at any property or facility;
 
32

--------------------------------------------------------------------------------


 
(g) neither the Company nor any Company Subsidiary has received any notification
pursuant to any Environmental Laws that (i) any work, repairs, corrective or
remedial action, construction or capital expenditures are required to be made as
a condition of continued compliance with any Environmental Laws or any license,
permit or approval issued pursuant thereto; (ii) any license, permit or approval
is about to be reviewed, made subject to limitations or conditions, revoked,
withdrawn or terminated; or (iii) any events, conditions, circumstances,
activities, practices, incidents, actions or omissions may interfere with or
prevent compliance or continued compliance with any Environmental Law; and
 
(h) the Company has made available to Parent or its counsel all environmental
reports, assessments, investigations, Environmental Permits, correspondence or
other material environmental documents relating to its business or to the
Company or the Company Subsidiaries, or to their respective affiliates’ or
predecessors’ properties, facilities or operations.
 
SECTION 3.16 Material Contracts. m) Subsections (i) through (xiv) of
Section 3.16(a) of the Company Disclosure Schedule list all contracts,
arrangements, commitments and agreements of the types listed in subsections (i)
through (xiv) to which the Company or any Company Subsidiary is a party (such
contracts, arrangements, commitments and agreements as are required to be set
forth in Section 3.16(a) of the Company Disclosure Schedule being the “Material
Company Contracts”):
 
(i) each “material contract” (as such term is defined in Item 601(b)(10) of
Regulation S-K and Item 601(b)(10) of Regulation S-B of the SEC) with respect to
the Company and the Company Subsidiaries;
 
(ii) each contract and agreement that is likely to involve consideration of more
than US$100,000, in the aggregate, over the remaining term of such contract or
agreement, than purchase orders entered into in the ordinary course of business
and in a manner consistent with past practice;
 
(iii) each contract and agreement evidencing outstanding indebtedness in a
principal amount of US$100,000 or more;
 
(iv) all leases of real property leased for the use or benefit of the Company or
any Company Subsidiary;
 
(v) all material contracts and agreements with any Governmental Authority to
which the Company or any Company Subsidiary is a party;
 
(vi) all contracts and agreements that limit, or purport to limit, the ability
of the Company or any Company Subsidiary to compete in any line of business or
with any person or entity or in any geographic area or during any period of
time;
 
33

--------------------------------------------------------------------------------


 
(vii) all contracts and agreements providing for benefits under any Company
Plan;
 
(viii) all contracts for employment required to be listed in Section 3.10 of the
Company Disclosure Schedule;
 
(ix) each joint venture, partnership, strategic alliance and similar agreement
to which the Company or any Company Subsidiary is a party, which is material to
the Company or any Company Subsidiary or which provides for the ownership of any
equity interest in any person or entity;
 
(x) all material broker, distributor, dealer, manufacturer’s representative,
franchise, agency, sales promotion, market research, marketing consulting and
advertising contracts, and agreements to which the Company or any Company
Subsidiary is a party;
 
(xi) all management contracts (excluding contracts for employment) and contracts
with other consultants, including any contracts involving the payment of
royalties or other amounts calculated based upon the revenues or income of the
Company or any Company Subsidiary or income or revenues related to any product
or service of the Company or any Company Subsidiary to which the Company or any
Company Subsidiary is a party;
 
(xii) all licenses or sublicenses of Intellectual Property to which the Company
or any Company Subsidiary is a party and that are material to the business of
the Company or any Company Subsidiary;
 
(xiii) all contracts for the development, exploration or exploitation of mines
to which the Company or any Company Subsidiary is a party and that are material
to the business of the Company or any Company Subsidiary; and
 
(xiv) all other contracts and agreements that are material to the Company and
the Company Subsidiaries, taken as a whole, or the absence of which could
reasonably be expected, individually or in the aggregate, to have a Company
Material Adverse Effect.
 
(b) Except as could not reasonably be expected, individually or in the
aggregate, to prevent or materially delay consummation of any of the
Transactions or otherwise prevent or materially delay the Company from
performing its obligations under this Agreement and could not reasonably be
expected, individually or in the aggregate, to have a Company Material Adverse
Effect:
 
(i) each Material Company Contract is a legal, valid and binding agreement,
subject to the effect of any applicable bankruptcy, insolvency (including,
without limitation, all laws relating to fraudulent transfers), reorganization,
moratorium or similar laws affecting creditors’ rights generally and subject to
the effect of general principles of equity (regardless of whether considered in
a proceeding at law or in equity);
 
34

--------------------------------------------------------------------------------


 
(ii) the Company or Company Subsidiary has duly performed and complied in all
material respects with each of its obligations thereunder;
 
(iii) neither the Company nor any Company Subsidiary has received any claim of
default under any Material Company Contract and neither the Company nor any
Company Subsidiary is in breach or violation of, or default under, any Material
Company Contract;
 
(iv) there are no grounds for rescission, avoidance, repudiation or termination
of any Material Company Contract;
 
(v) to the Company’s knowledge, no other party is in breach or violation of, or
default under, any Material Company Contract; and
 
(vi) neither the execution of this Agreement nor the consummation of any
Transaction shall constitute a default under, give rise to cancellation rights
under or otherwise adversely affect any of the material rights of the Company or
any Company Subsidiary under any Material Company Contract.
 
(c) There are no contracts or obligations, agreements, arrangements or concerted
practices to which the Company or any Company Subsidiary is a party or by which
the Company or such Company Subsidiary is bound, and there are no practices in
which the Company or any Company Subsidiary is engaged, which are void, illegal,
unenforceable, registrable or notifiable under or which contravene any
applicable Laws. The Company has made available to Parent or its counsel true
and complete copies of all Material Company Contracts, including any amendments
thereto.
 
SECTION 3.17 Insurance. The Company and the Company Subsidiaries maintain
insurance coverage with reputable insurers in such amounts and covering such
risks as are in accordance with normal industry practice for companies engaged
in businesses similar to that of the Company and the Company Subsidiaries
(taking into account the cost and availability of such insurance). Nothing has
been done or omitted to be done by or on behalf of the Company or any Company
Subsidiary which would make any policy of insurance void or voidable or enable
the insurers to avoid the same and there is no claim outstanding under any such
policy and the Company is not aware of any circumstances likely to give rise to
such a claim or result in an increased rate of premium.
 
SECTION 3.18 Board Approval; Vote Required. n) The Company Board, by resolutions
duly adopted by unanimous vote of those members of the Company Board voting at a
meeting duly called and held and not subsequently rescinded or modified in any
way, has duly (i) determined that this Agreement, the Merger and the other
Transactions and related agreements contemplated thereby are fair to and in the
best interests of the Company and its stockholders, (ii) approved this
Agreement, the Merger and the other Transactions and related agreements
contemplated thereby and declared their advisability and (iii) recommended that
the stockholders of the Company approve and adopt this Agreement and approve the
Merger and the other Transactions and directed that this Agreement and the
Merger and the other Transactions be submitted for consideration by the holders
of Company Common Stock at the Company Stockholders’ Meeting (as defined in
Section 6.01(a)). Pursuant to Article 8 of the Company’s Articles of
Incorporation, the limitations on business combinations contained in Sections
302A.671 and 302A.673 of the MBCA do not apply to the Company.
 
35

--------------------------------------------------------------------------------


 
(b) The only vote of the holders of any class or series of capital stock or
other securities of the Company necessary to approve this Agreement, the Merger
and the other Transactions is the affirmative vote of the holders of a majority
of the outstanding shares of Company Common Stock in favor of the approval and
adoption of this Agreement, the Merger and the other Transactions  (the “Company
Stockholders’ Approval”) at a duly called Company Stockholders’ Meeting
consisting of a quorum of stockholders of the Company (or any adjournment or
postponement thereof).
 
SECTION 3.19 Certain Business Practices. None of the Company, any Company
Subsidiary or, to the Company’s knowledge, any directors or officers, agents or
employees of the Company or any Company Subsidiary, has (a) used any funds for
unlawful contributions, gifts, entertainment or other unlawful expenses related
to political activity or for the purpose of securing any contract for the
Company or any Company Subsidiary; (b) made any unlawful payment to foreign or
domestic government officials or employees or to foreign or domestic political
parties or campaigns or violated any provision of the Foreign Corrupt Practices
Act of 1977, as amended (the “Foreign Corrupt Practices Act”); or (c) made any
payment in the nature of criminal bribery.
 
SECTION 3.20 Interested Party Transactions. Except for any agreement or
arrangement that has involved or will involve consideration of less than
US$50,000 during any calendar year, no director, officer or other affiliate of
the Company or any Company Subsidiary (a) has purchased, purchases or will
purchase from, or has sold, sells or will sell or has furnished, furnishes or
will furnish to, the Company or any Company Subsidiary, any goods or services,
(b) is or has been a party to any contract or agreement disclosed in
Section 3.16 of the Company Disclosure Schedule, or (c) had or has any
contractual or other arrangement with the Company or any Company Subsidiary. The
Company and the Company Subsidiaries have not, since January 1, 2004, (i)
extended or maintained credit, arranged for the extension of credit or renewed
an extension of credit in the form of a personal loan to or for any director or
executive officer (or equivalent thereof) of the Company, or (ii) materially
modified any term of any such extension or maintenance of credit.
 
SECTION 3.21 Ownership of Parent Ordinary Shares. As of the date of this
Agreement, neither the Company nor any Company Subsidiary is the beneficial
owner of any shares of capital stock of Parent.
 
SECTION 3.22 Brokers. No broker, finder or investment banker (other than Quam
Capital Limited and SSC Mandarin Group) is entitled to any brokerage, finder’s
or other fee or commission in connection with the Transactions based upon
arrangements made by or on behalf of the Company.
 
36

--------------------------------------------------------------------------------


 
ARTICLE IV
 
REPRESENTATIONS AND WARRANTIES OF PARENT
 
Except as set forth in the Parent Disclosure Schedule that has been prepared by
Parent and delivered by Parent to the Company in connection with the execution
and delivery of this Agreement (the “Parent Disclosure Schedule”) (which Parent
Disclosure Schedule shall be arranged in sections corresponding to the sections
of this Article IV, and any information disclosed in any such section of the
Parent Disclosure Schedule shall be deemed to be disclosed only for purposes of
the corresponding section of this Article IV, unless it is reasonably apparent
that the disclosure contained in such section of the Parent Disclosure Schedule
applies to other representations and warranties contained in this Article IV),
Parent hereby represents and warrants to the Company that:
 
SECTION 4.01 Corporate Organization. o) Each of Parent and each subsidiary of
Parent (each a “Parent Subsidiary”) is a corporation or other organization duly
organized, validly existing and, where applicable, in good standing under the
laws of the jurisdiction of its incorporation or organization and has the
requisite corporate power and authority and all necessary governmental approvals
to own, lease and operate its properties and to carry on its business as it is
now being conducted, except where the failure to be so organized, existing or in
good standing or to have such power, authority and governmental approvals could
not reasonably be expected, individually or in the aggregate, to prevent or
materially delay consummation of any of the Transactions or otherwise prevent or
materially delay Parent or Merger Sub from performing its obligations under this
Agreement and could not reasonably be expected, individually or in the
aggregate, to have a Parent Material Adverse Effect (as defined in
Section 9.03(a)). Parent and each Parent Subsidiary is duly qualified or
licensed to do business, and, where applicable, is in good standing, in each
jurisdiction where the character of the properties owned, leased or operated by
it or the nature of its business makes such qualification or licensing
necessary, except where the failure to be so qualified or licensed and in good
standing could not reasonably be expected, individually or in the aggregate, to
prevent or materially delay consummation of any of the Transactions or otherwise
prevent or materially delay Parent or Merger Sub from performing its obligations
under this Agreement and could not reasonably be expected, individually or in
the aggregate, to have a Parent Material Adverse Effect. Where appropriate in
the context, a “Parent Subsidiary” includes any of the Parent PRC Companies.
 
(b) A true and complete list of all the Parent Subsidiaries, together with the
jurisdiction of incorporation or organization of each Parent Subsidiary and the
percentage of the outstanding capital stock or entire registered capital of each
Parent Subsidiary owned by Parent and each other Parent Subsidiary, is set forth
in Section 4.01(b) of the Parent Disclosure Schedule. Except as set forth in
Section 4.01(b) of the Parent Disclosure Schedule, Parent does not directly or
indirectly own any equity or similar interest in, or any interest convertible
into or exchangeable or exercisable for any equity or similar interest in, any
corporation, partnership, joint venture or other business association or entity.
For the avoidance of doubt, each of the Parent PRC Companies is a wholly-owned
subsidiary of Parent and has been duly incorporated and is validly existing in
accordance with the Laws of the PRC and is duly qualified to do business in the
PRC and has obtained all governmental approvals and registrations necessary for
its existence, which approvals and registrations are continuing and effective
and each of the Parent PRC Companies has sufficient authority to conduct its
business in accordance with its business license, approval certificate, articles
of association or similar corporate documents, except where the failure to be so
qualified or licensed or to have such approvals and registrations could not
reasonably be expected, individually or in the aggregate, to prevent or
materially delay consummation of any of the Transactions or otherwise prevent or
materially delay Parent from performing its obligations under this Agreement and
could not reasonably be expected, individually or in the aggregate, to have a
Parent Material Adverse Effect. Except for the Parent PRC Companies, Parent does
not have any equity interests or shares in any company, branch or office in the
PRC.
 
37

--------------------------------------------------------------------------------


 
(c) No order (including administrative order) has been made or petition
presented that remains outstanding or resolution passed for the winding up,
liquidation, dissolution of Parent and each Parent Subsidiary or the appointment
of a provisional liquidator to, or a liquidation committee of Parent or any
Parent Subsidiary. No receiver or receiver and manager has been appointed of the
whole or part of Parent’s and each Parent Subsidiary’s business or assets. No
distress, execution or other process has been levied on any of Parent’s or any
Parent Subsidiary’s assets. Neither Parent nor any Parent Subsidiary has applied
for conciliation in order to settle its debts. No liquidation committee has been
appointed by Parent or any Parent Subsidiary, any court or any other authority
or person for the purpose of liquidating the business or assets of Parent or any
Parent Subsidiary or any part thereof. No meeting of the creditors of Parent or
any Parent Subsidiary has been held or is in prospect, no voluntary arrangement
or compromise or arrangement has been proposed with the creditors of Parent or
any Parent Subsidiary; no ruling declaring the bankruptcy of Parent or any
Parent Subsidiary has been made and no public announcement in respect of the
same has been pronounced by any court of competent jurisdiction; and there is no
unfulfilled or unsatisfied judgment or order of any court of competent
jurisdiction outstanding against Parent or any Parent Subsidiary; and there has
been no delay by Parent or any Parent Subsidiary in the payment of any
obligation due for payment except in the ordinary course of business.
 
(d) Neither Parent nor any Parent Subsidiary is insolvent or unable to pay its
debts, no receiver or receiver and manager has been appointed by any person of
its business or assets or any part thereof, no power to make any such
appointment has arisen, neither Parent nor any Parent Subsidiary has taken any
steps to enter liquidation and there are no grounds on which a petition or
application could be based for the winding up or appointment of a receiver of
Parent or any Parent Subsidiary.
 
SECTION 4.02 Memorandum of Association and Bye-Laws. p) Parent has made
available to the Company or its counsel a complete and correct copy of the
Memorandum of Association and Bye-laws or equivalent organizational documents,
each as amended to date, of Parent and each Parent Subsidiary. Such Memorandum
of Association and Bye-laws or equivalent organizational documents are in full
force and effect. Neither Parent nor any Parent Subsidiary is in violation of
any of the provisions of its Memorandum of Association and Bye-laws or
equivalent organizational documents and none of the activities, agreements,
commitments or rights of Parent or any Parent Subsidiary is ultra vires or
unauthorized, except where such violations could not reasonably be expected,
individually or in the aggregate, to prevent or materially delay consummation of
any of the Transactions or otherwise prevent or materially delay Parent or
Merger Sub from performing its obligations under this Agreement and could not
reasonably be expected, individually or in the aggregate, to have a Parent
Material Adverse Effect. For the avoidance of doubt, in respect of each of the
Parent PRC Companies, its organizational documents include its latest business
license, approval certificate, the articles of association and all amendments
thereof, and all post-establishment registration certificates necessary to carry
on its business under the Laws of the PRC which are valid and in full force.
 
38

--------------------------------------------------------------------------------


 
(b) Parent and each Parent Subsidiary has, at all times, carried on its
operations and conducted its affairs in all material respects in accordance with
its Memorandum of Association and By-laws or equivalent organizational
documents.
 
SECTION 4.03 Capitalization. q) The authorized share capital of Parent consists
of 20,000,000,000 Parent Ordinary Shares. As of March 31, 2007, (i)
3,927,075,240 Parent Ordinary Shares were issued and outstanding, all of which
were validly issued, fully paid and non-assessable, (ii) no Parent Ordinary
Shares were held by subsidiaries of Parent, and (iii) no Parent Ordinary Shares
were reserved for future issuance pursuant to outstanding employee stock options
(“Parent Stock Options”) granted pursuant to a share option scheme of Parent
which was approved by Parent on May 22, 2001 and was terminated by an ordinary
resolution of its shareholders at the annual general meeting held on June 6,
2002 (the “Parent Stock Option Plan”). Except as set forth in this Section 4.03,
there are no options, warrants or other rights, agreements, arrangements or
commitments of any character relating to the issued or unissued capital stock
of, or equity interests in, Parent or any Parent Subsidiary or obligating Parent
or any Parent Subsidiary to issue or sell any shares of capital stock of, or
other equity interests in, Parent or any Parent Subsidiary and, to the extent
that any such rights, agreements, arrangements or commitments previously
existed, Parent has no continuing or existing liability or obligation with
respect thereto. Parent has not adopted approved or entered into, or proposed to
adopt, approve or enter into any stockholder “rights plan”, “poison pill” plan
or comparable plan or arrangement. There are no bonds, debentures, notes or
other indebtedness of Parent having the right (or convertible into, or
exchangeable for, securities having the right) to vote on any matter on which
holders of Parent Ordinary Shares may vote. Section 4.03(a) of the Parent
Disclosure Schedule sets forth the following information with respect to each
Parent Stock Option outstanding as of the date of this Agreement: (i) the name
of the Parent Stock Option recipient; (ii) the particular plan pursuant to which
such Parent Stock Option was granted; (iii) the number of Parent Ordinary Shares
subject to such Parent Stock Option; (iv) the exercise or purchase price of such
Parent Stock Option; (v) the date on which such Parent Stock Option was granted;
(vi) the applicable vesting schedule; (vii) the date on which such Parent Stock
Option expires; and (viii) whether the exercisability of or right of repurchase
of such Parent Stock Option will be accelerated in any way by the Transactions,
and indicates the extent of acceleration. Parent has made available to the
Company or its counsel accurate and complete copies of all Parent Stock Option
Plans pursuant to which Parent has granted the Parent Stock Option that are
currently outstanding. All Parent Ordinary Shares subject to issuance as
aforesaid, upon issuance on the terms and conditions specified in the
instruments pursuant to which they are issuable, will be duly authorized,
validly issued, fully paid and non-assessable. There are no outstanding
contractual obligations of Parent or any Parent Subsidiary to repurchase, redeem
or otherwise acquire any Parent Ordinary Shares, any capital stock of or any
equity interest in Parent Subsidiary or to provide funds to, or make any
investment (in the form of a loan, capital contribution or otherwise) in, any
Parent Subsidiary or any other person. There are no Parent Ordinary Shares or
Parent ADSs outstanding that are unvested or are subject to a repurchase option,
risk of forfeiture or other condition under the Parent Stock Plan or any
applicable restricted stock purchase agreement or other agreement with Parent.
There are no commitments or agreements of any character to which Parent is bound
obligating Parent to accelerate the vesting of any Parent Stock Option as a
result of the Merger. All outstanding Parent Ordinary Shares, all outstanding
Parent Stock Options, and all outstanding shares of capital stock of or all
registered capital in each Parent Subsidiary have been issued and granted in
compliance with (i) all applicable securities laws and other applicable Laws,
rules and regulations (including, without limitation, any applicable PRC and
Hong Kong Laws, rules and regulations and where appropriate, at the national,
provincial and local levels) and (ii) all requirements set forth in applicable
contracts. With respect to the Parent Stock Options, (A) each grant of a Parent
Stock Option was duly authorized no later than the date on which the grant of
such Parent Stock Option was by its terms to be effective (the “Parent Grant
Date”) by all necessary corporate action, including, as applicable, approval by
the Parent Board (or a duly constituted and authorized committee thereof) and
any required shareholder approval by the necessary number of votes or written
consents, and the award agreement governing such grant was (in any) was duly
executed and delivered by each party thereto, (B) each such grant was made in
accordance with the terms of the applicable Parent Stock Option Plan and all
other applicable Laws, (C) the per share exercise price of each Parent Stock
Option was equal to the fair market value of a Parent Ordinary Share on the
applicable Grant Date and (D) each such grant was properly accounted for in
accordance with HKFRS in the audited financial statements included in the Parent
HKSE Reports (as defined in Section 4.07(a)) and disclosed in the Parent HKSE
Reports in accordance with the HKSE Listing Rules and all other applicable Laws.
 
39

--------------------------------------------------------------------------------


 
(b) Except as reflected in Section 4.03(a) or in Section 4.03(a) of the Parent
Disclosure Schedule, each outstanding share of capital stock of or entire
registered capital in each Parent Subsidiary is duly authorized, validly issued,
fully paid and nonassessable, and each such share or equity interest is owned by
Parent or another Parent Subsidiary free and clear of all security interests,
liens, claims, pledges, options, rights of first refusal, agreements,
limitations on Parent’s or any Parent Subsidiary’s voting rights, charges and
other encumbrances of any nature whatsoever.
 
(c) The total amount of investment and registered capital of Dongguan Yong Yao
Bleaching and Dyeing Company Limited (東籢永耀漂染有榰公司) are both HK$11,260,000 and the
registered capital of which has been fully paid. The total amount of investment
and registered capital of Yong Yi Knitting (Heyuen) Company Limited
(永義紡織(河源)有榰公司) are US$1,250,000 and US$1,000,000 respectively and the registered
capital of which has been fully paid. The total amount of investment and
registered capital of Yong Yi Garment (Huzhou) Company Limited (永義眃瞝(湖州)有榰公司)
are US$29,800,000 and US$26,000,000 respectively and US$7,004,237 of the
registered capital has been paid in accordance with applicable Laws of the PRC.
The total amount of investment and registered capital of Yong Yi Garment
(Huzhou) Company Limited (永義眃瞝(湖州)有榰公司) are US$29,800,000 and US$18,000,000
respectively and US$2,711,921 of the registered capital has been paid in
accordance with applicable Laws of the PRC. The total amount of investment and
registered capital of Yong Yi Bleaching and Dyeing Company Limited
(永義漂染(湖州)有榰公司) are US$29,900,000 and US$2,000,000 respectively and US$3,009,110
of the registered capital has been paid in accordance with applicable Laws of
the PRC. Parent is the sole legal, beneficial and record owner of all equity
interests in each of the Parent PRC Companies free and clear of all security
interests, liens, claims, pledges, options, rights of first refusal, agreements,
limitations on Parent’s or any Parent Subsidiary’s voting rights, charges and
other encumbrances of any nature whatsoever. Parent has made available to the
Company or its counsel a complete and correct copy of the latest capital
verification report of each of the Parent PRC Companies issued by a PRC
registered accountant.
 
40

--------------------------------------------------------------------------------


 
(d) The Parent Ordinary Shares underlying the Parent ADSs to be issued pursuant
to the Merger in accordance with Section 2.01, (i) will be duly authorized,
validly issued, fully paid and non-assessable and not subject to preemptive
rights created by statute, the Parent’s Memorandum of Association and By-laws or
any agreement to which the Parent is a party or is bound and (ii) will, when
issued, be registered under the Securities Act and the Exchange Act and
registered or exempt from registration under applicable Blue Sky Laws.
 
SECTION 4.04 Authority Relative to This Agreement. Each of Parent and Merger Sub
has all legal right and all necessary corporate power and authority to execute
and deliver this Agreement and to perform its obligations hereunder and to
consummate the Merger and the other Transactions subject to the Parent
Shareholders’ Approval and, in the case of the Merger, the approval of the
Merger Sub’s sole shareholder. The execution and delivery of this Agreement by
Parent and Merger Sub and the consummation by Parent and Merger Sub of the
Merger and other Transactions have been duly and validly authorized by all
necessary corporate action on the part of Parent and Merger Sub, and the person
or persons who will execute this Agreement and any ancillary agreements on
behalf of Parent and Merger Sub have the power or authority to do so on behalf
of Parent and Merger Sub. No other corporate proceedings on the part of Parent
or Merger Sub are necessary to authorize this Agreement or to consummate the
Merger and other Transactions (other than, with respect to Parent, receipt of
the Parent Shareholders’ Approval (as defined in Section 4.18(b)), and with
respect to Merger Sub, the approval of Merger Sub’s sole shareholder and the
filing and recordation of the appropriate merger documents as required by the
MBCA). This Agreement has been duly and validly executed and delivered by Parent
and Merger Sub and, assuming due authorization, execution and delivery by the
other parties hereto, constitutes a legal, valid and binding obligation of each
of Parent and Merger Sub, enforceable against each of Parent and Merger Sub in
accordance with its terms, subject to the effect of any applicable bankruptcy,
insolvency (including, without limitation, all laws relating to fraudulent
transfers), reorganization, moratorium or similar laws affecting creditors’
rights generally and subject to the effect of general principles of equity
(regardless of whether considered in a proceeding at law or in equity). As of
the date hereof, no Hong Kong or Bermuda takeover statute is applicable to the
Merger or the other Transactions.
 
SECTION 4.05 No Conflict; Required Filings and Consents. r) The execution and
delivery of this Agreement by Parent and Merger Sub do not, and the performance
of this Agreement by Parent and Merger Sub will not, (i) conflict with or
violate the Memorandum of Association and By-laws or other organizational
documents of Parent or any Parent Subsidiary, (ii) assuming that all consents,
approvals, authorizations and other actions described in Sections 4.04 and
4.05(b) have been obtained and all filings and obligations described in
Section 4.05(b) have been made, conflict with or violate any Law applicable to
Parent or any Parent Subsidiary or by which any property or asset of Parent or
any Parent Subsidiary (including any of the Parent PRC Real Properties) is bound
or affected, or (iii) result in any breach of, or constitute a default (or an
event which, with notice or lapse of time or both, would become a default)
under, or give to others any rights of termination, amendment, acceleration or
cancellation of, or result in the creation of a lien or other encumbrance on any
property or asset of Parent or any Parent Subsidiary (including any of the
Parent PRC Real Properties) pursuant to, any note, bond, mortgage, indenture,
contract, agreement, lease, license, permit, franchise or other instrument or
obligation to which Parent or any Parent Subsidiary is a party or by which
Parent or any Parent Subsidiary or any of their properties or assets (including
any of the Parent PRC Real Properties) is bound or affected, except, with
respect to clauses (ii) and (iii), for any such conflicts, violations, breaches,
defaults or other occurrences which could not reasonably be expected,
individually or in the aggregate, to prevent or materially delay consummation of
any of the Transactions or otherwise prevent or materially delay Parent or
Merger Sub from performing its obligations under this Agreement and could not
reasonably be expected, individually or in the aggregate, to have a Parent
Material Adverse Effect.
 
41

--------------------------------------------------------------------------------


 
(b) The execution and delivery of this Agreement by Parent and Merger Sub do
not, and the performance of this Agreement by Parent and Merger Sub will not,
require Parent or Merger Sub to obtain any consent, approval, authorization or
permit of, or to file with or to notify any Governmental Authority, except (i)
applicable requirements, if any, of the Securities Act, Exchange Act and Blue
Sky Laws, (ii) the pre-merger notification requirements of the HSR Act and the
receipt, termination or expiration, as applicable, of approvals or waiting
periods required under the HSR Act or any other applicable competition, merger
control, antitrust or similar law or regulation, (iii) the filing and
recordation of appropriate merger documents as required by the MBCA and the
relevant authorities of other jurisdictions in which Parent is qualified to do
business, (iv) the applicable requirements, if any, of the HKSE Listing Rules;
(v) appropriate applications, filings and notices to, and approval of, the AMEX
and the Hong Kong Stock Exchange as may be required in connection with the
quotation or listing of the Parent ADSs to be issued in connection with the
Merger or pursuant to the Substitute Options, Company Additional Share and
Warrant Obligations, Company Convertible Notes or Substitute Warrants and (vi)
where the failure to obtain such consents, approvals, authorizations or permits,
or to make such filings or notifications, could not reasonably be expected,
individually or in the aggregate, to prevent or materially delay consummation of
any of the Transactions or otherwise prevent or materially delay Parent or
Merger Sub from performing its obligations under this Agreement and could not
reasonably be expected, individually or in the aggregate, to have a Parent
Material Adverse Effect.
 
SECTION 4.06 Permits; Compliance. s) Each of Parent and the Parent Subsidiaries
is in possession of all franchises, grants, authorizations, licenses, permits,
easements, variances, exceptions, consents, certificates, approvals and orders
of any Governmental Authority necessary for each of Parent or such Parent
Subsidiary to own, lease and operate its properties or to carry on its business
as it is now being conducted (the “Parent Permits”), except where the failure to
have, or the suspension or cancellation of, any of the Parent Permits could not
reasonably be expected, individually or in the aggregate, to prevent or
materially delay consummation of any of the Transactions or otherwise prevent or
materially delay Parent or Merger Sub from performing its obligations under this
Agreement and could not reasonably be expected, individually or in the
aggregate, to have a Parent Material Adverse Effect. All of the Parent Permits
are valid and subsisting, and are in full force and effect, and Parent and the
relevant Parent Subsidiary is not in breach of any of the terms or conditions of
any of the Parent Permits, there are no factors or circumstances that might
result in any restrictions or special conditions being placed on any of them or
might in any way materially prejudice the continuation or renewal or might lead
to the suspension, cancellation, refusal, modification or revocation of any of
the Parent Permits, except where the failure to have, or the suspension or
cancellation of, any of the Parent Permits could not reasonably be expected,
individually or in the aggregate, to prevent or materially delay consummation of
any of the Transactions or otherwise prevent or materially delay Parent or
Merger Sub from performing its obligations under this Agreement and could not
reasonably be expected, individually or in the aggregate, to have a Parent
Material Adverse Effect. Neither Parent nor any Parent Subsidiary is in conflict
with, or in default, breach or violation of, (a) any Law applicable to Parent or
any Parent Subsidiary or by which any property or asset of Parent or any Parent
Subsidiary (including any of the Parent PRC Real Properties) is bound or
affected, or (b) any note, bond, mortgage, indenture, contract, agreement,
lease, license, Parent Permit, franchise or other instrument or obligation to
which Parent or any Parent Subsidiary is a party or by which Parent or any
Parent Subsidiary or any property or asset of Parent or any Parent Subsidiary
(including any of the Parent PRC Real Properties) is bound, except for any such
conflicts, defaults, breaches or violations that could not reasonably be
expected, individually or in the aggregate, to prevent or materially delay
consummation of any of the Transactions or otherwise prevent or materially delay
Parent or Merger Sub from performing its obligations under this Agreement and
could not reasonably be expected, individually or in the aggregate, to have a
Parent Material Adverse Effect.
 
42

--------------------------------------------------------------------------------


 
(b) Parent is not, and upon the consummation of the Merger and the Transactions
as herein contemplated will not be, required to register as an “investment
company” as such term is defined in the Investment Company Act.
 
(c) There is no outstanding dispute with, or outstanding proceeding, notice,
decree, judgment, fine or penalty of or imposed by, any Governmental Authority
in relation to Parent or any Parent Subsidiary or its operation which has been
notified or deemed to be notified to Parent or any Parent Subsidiary under
applicable Laws which could reasonably be expected to have a Parent Material
Adverse Effect. There is no outstanding investigation or inquiry by any
Governmental Authority on Parent or any Parent Subsidiary or its operations nor
is there any investigation, inquiry, proceeding, notice, decree, judgment, fine
or penalty anticipated against Parent or any Parent Subsidiary or persons for
whose acts or defaults Parent or any Parent Subsidiary may be vicariously liable
which has had or could reasonably be expected to have a Parent Material Adverse
Effect. There is no outstanding notice or other communication, actual or
potential violation, failure to comply with any applicable Laws or
constitutional documents or failure to comply with the standards of regulatory
compliance applied in the conduct of each of Parent’s and Parent Subsidiary’s
operations, internal organization, risk management disciplines or other relevant
control functions in respect of each of Parent’s and Parent Subsidiary’s
operations which in any case has had or could reasonably be expected to have a
Parent Material Adverse Effect.
 
SECTION 4.07 Hong Kong and Bermuda Filings; Financial Statements. t) Parent has
at all times complied with its obligations under the HKSE Listing Rules and has
at times complied with all Laws, rules and regulations governing companies whose
shares are listed on the Hong Kong Stock Exchange, and Parent has filed,
announced, furnished, published or dispatched all forms, reports and documents,
required to be filed, furnished, announced, published or dispatched by it with
the Hong Kong Stock Exchange since January 1, 2004 (as such documents have been
amended prior to the date hereof, collectively, the “Parent HKSE Reports”). As
of their respective dates, the Parent HKSE Reports (i) complied in all material
respects in accordance with the HKSE Listing Rules and (ii) did not, at the time
they were filed, or, if amended, as of the date of such amendment, contain any
untrue statement of a material fact or omit to state a material fact required to
be stated therein or necessary in order to make the statements made therein, in
the light of the circumstances under which they were made, not misleading. No
Parent Subsidiary is, or ever has been, required to file any form, report or
other document with the Hong Kong Stock Exchange.
 
43

--------------------------------------------------------------------------------


 
(b) Parent has not received any notice from the Hong Kong Securities and Futures
Commission (the “SFC”) or the Hong Kong Stock Exchange alleging any breach or
failure to comply, by it or any Parent Subsidiary, of or with any aspect of the
HKSE Listing Rules or any rules, regulations or laws governing or applying to
listed companies or companies which are members of a group of companies of which
a member company has shares listed on the Hong Kong Stock Exchange, which
remains subsisting and outstanding, and there are no circumstances or events
based on which any such notice may be given.
 
(c) Parent has filed all forms, reports and documents required to be filed by it
with the Registry of Companies of Hong Kong since January 1, 2004 (collectively,
the “Parent Hong Kong Filings”). The Parent Hong Kong Filings complied in all
material respects in accordance with the requirements of the Companies Ordinance
(Chapter 32) of Hong Kong, as amended from time to time (the “Hong Kong
Companies Ordinance”), and, if applicable, the Securities and Futures Ordinance
(Chapter 571) of Hong Kong, as amended from time to time (the “Hong Kong
Securities Ordinance”). Parent has complied in all material respects with and is
not in material breach of any conditions, requirements or other obligations
imposed under the Hong Kong Companies Ordinance or the Hong Kong Securities
Ordinance. Parent has filed all forms, reports and documents required to be
filed by it with the Registrar of Companies in Bermuda or the Bermuda Monetary
Authority since January 1, 2004 (collectively, the “Parent Bermuda Filings”).
The Parent Bermuda Filings complied in all material respects in accordance with
the requirements of the Companies Act 1981 of Bermuda, as amended from time to
time (the “Bermuda Companies Act”). Parent has complied in all material respects
with and is not in material breach of any conditions, requirements or other
obligations imposed under the Bermuda Companies Act or other requirements of
Bermuda law.
 
(d) Each of the consolidated financial statements (including, in each case, any
notes thereto) contained in the Parent HKSE Reports was prepared in accordance
with the Hong Kong Financial Reporting Standards (“HKFRS(s)”), Hong Kong
Accounting Standards (“HKAS(s)”) and Interpretations (hereinafter collectively
referred to as “HKFRS”) issued by the Hong Kong Institute of Certified Public
Accounts applied on a consistent basis throughout the periods indicated (except
as may be indicated in the notes thereto or, in the case of unaudited
statements, as permitted under the HKSE Listing Rules and each truly and fairly
presents, in all material respects, the consolidated financial position, results
of operations and cash flows of Parent and its consolidated subsidiaries as at
the respective dates thereof and for the respective periods indicated therein,
except that the unaudited interim financial statements may not contain footnotes
and as otherwise noted therein (subject, in the case of unaudited statements, to
normal and year-end adjustments)).
 
44

--------------------------------------------------------------------------------


 
(e) The consolidated financial statements of Parent have disclosed and made full
provision or reserve for or notice all contingent, unquantified or disputed
liabilities, capital or burdensome commitments. Except as and to the extent set
forth on the consolidated balance sheet of Parent and the consolidated Parent
Subsidiaries as at September 30, 2006, including the notes thereto, neither
Parent nor any Parent Subsidiary has any liability, loan, guarantee,
undertaking, commitments on capital account, unusual liabilities or obligation
of any nature (whether accrued, absolute, contingent or otherwise) that would be
required to be reflected on a balance sheet prepared in accordance with HKFRS,
except for liabilities and obligations, incurred in the ordinary course of
business and in a manner consistent with past practice since September 30, 2006,
which, individually or in the aggregate, could not reasonably be expected to
have a Parent Material Adverse Effect.
 
(f) Parent has made available to the Company or its counsel all letters received
by Parent from the Hong Kong Stock Exchange or the staff thereof since January
1, 2004 and all responses to such letters filed by or on behalf of Parent.
 
(g) Parent maintains a system of accounting established and administered in
accordance with HKFRS. Parent and the Parent Subsidiaries maintain a system of
internal accounting controls sufficient to provide reasonable assurance that (i)
transactions are executed in accordance with management’s general or specific
authorizations, (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with HKFRS and to maintain
asset accountability, (iii) access to assets is permitted only in accordance
with management’s general or specific authorization, and (iv) the recorded
accountability for assets is compared with the existing assets at reasonable
intervals and appropriate action is taken with respect to any differences.
 
(h) Since January 1, 2004, neither Parent nor any Parent Subsidiary nor, to
Parent’s knowledge, any director, officer, employee, auditor, accountant or
representative of Parent or any Parent Subsidiary, has received or otherwise had
or obtained knowledge of any written or formal complaint, allegation or claim
regarding the accounting or auditing practices, procedures, methodologies or
methods of Parent or any Parent Subsidiary or their respective internal
accounting controls, including any complaint, allegation, assertion or claim
that Parent or any Parent Subsidiary has engaged in questionable accounting or
auditing practices. No attorney representing Parent or any Parent Subsidiary,
whether or not employed by Parent or any Parent Subsidiary, has reported
evidence of a material violation of securities laws, breach of fiduciary duty or
similar violation by Parent or any of its officers, directors, employees or
agents to the Parent Board or any committee thereof or to any director or
officer of Parent. Since January 1, 2004, there have been no formal internal
investigations regarding financial reporting or accounting policies and
practices discussed with, reviewed by or initiated at the direction of the chief
executive officer, chief financial officer, general counsel, the Parent Board or
any committee thereof, other than ordinary course audits or reviews of
accounting policies and practices or internal controls required by the HKSE
Listing Rules.
 
(i) To the knowledge of Parent, no employee of Parent or any Parent Subsidiary
has provided or is providing information to any law enforcement agency regarding
the commission or possible commission of any crime or the violation or possible
violation of any applicable Law. Neither Parent nor any Parent Subsidiary nor
any officer, employee, contractor, subcontractor or agent of Parent or any such
Parent Subsidiary has discharged, demoted, suspended, threatened, harassed or in
any other manner discriminated against an employee of Parent or any Parent
Subsidiary in the terms and conditions of employment in violation of applicable
PRC or Hong Kong law.
 
45

--------------------------------------------------------------------------------


 
(j) There are no Liens, debentures, encumbrances or unusual liabilities given,
made or incurred by or on behalf of Parent or any Parent Subsidiary (and, in
particular but without limiting to the foregoing, no loans have been made by or
on behalf of Parent or such Parent Subsidiary to any of its or directors or
shareholders of other Parent Subsidiary) and no person has given any overdraft,
loan or loan facility granted to Parent or such Parent Subsidiary.
 
SECTION 4.08 Absence of Certain Changes or Events. Since September 30, 2006,
except as contemplated by this Agreement, (a) Parent and the Parent Subsidiaries
have conducted their businesses only in the ordinary course of business and in a
manner consistent with past practice, (b) there has not been any event,
circumstance, change or effect that, individually or in the aggregate, has had,
constitutes or could reasonably be expected to have, a Parent Material Adverse
Effect, and (c) none of Parent or any Parent Subsidiary has taken any action
that, if taken after the date of this Agreement, would constitute a material
breach of any of the covenants set forth in Section 5.02.
 
SECTION 4.09 Absence of Litigation. There is no Action pending or, to the
knowledge of Parent, threatened in writing against Parent or any Parent
Subsidiary, or any property or asset of Parent or any Parent Subsidiary
(including any of the Parent PRC Real Properties), before any Governmental
Authority that (a) individually or in the aggregate, has had, or could
reasonably be expected to have, a Parent Material Adverse Effect or (b) seeks to
materially delay or prevent the consummation of any of the Transactions. Neither
Parent nor any Parent Subsidiary nor any material property or asset of Parent or
any Parent Subsidiary (including any of the Parent PRC Real Properties) is
subject to any continuing order of, consent decree, settlement agreement or
other similar written agreement with, or, to the knowledge of Parent, continuing
investigation by, any Governmental Authority, or any order, writ, judgment,
injunction, decree, determination or award of any Governmental Authority, that
could reasonably be expected, individually or in the aggregate, to prevent or
materially delay consummation of any of the Transactions or otherwise prevent or
materially delay Parent from performing its obligations under this Agreement or
could reasonably be expected, individually or in the aggregate, to have a Parent
Material Adverse Effect.
 
SECTION 4.10 Employee Benefit Plans. u) With respect to employee benefit plans
that are subject to U.S. Law:
 
(i) neither Parent, any Parent Subsidiary nor any Parent ERISA Affiliate
maintains, contributes to, nor has any material obligation or liability with
respect to, any employee benefit plan (as defined in Section 3(3) of ERISA, and
whether or not subject to the requirements of ERISA), bonus, stock option, stock
purchase, restricted stock, incentive, deferred compensation, retiree medical or
life insurance, supplemental retirement, severance, or other material benefit
plan (a “Parent Plan”) which covers employees of operations within the United
States that is subject to U.S. Law;
 
46

--------------------------------------------------------------------------------


 
(ii) none of Parent, any Parent Subsidiary or any Parent ERISA Affiliate
maintains, contributes or has any liability under or with respect to a
Multiemployer Plan or a Multiple Employer Plan; and
 
(iii) other than the employee benefit plans set out in this Section 4.10(a),
Parent has no obligation (whether legally binding or established by custom) to
pay any pension, allowance or gratuity or make any other payment on termination
of service, death or retirement or to make any payment for the purpose of
providing any similar benefits to or in respect of any person who is now or has
been an officer or employee of Parent or any spouse or dependant of any such
person and is not a party to any scheme or arrangement having as its purpose or
one of its purposes the making of such payments or the provision of such
benefits
 
(b) With respect to each Plan that is not subject to U.S. Law (a “Non-U.S.
Parent Plan”), Parent has made available to the Company or its counsel a true
and complete copy of each Non-U.S. Parent Plan document and each material
document, if any, prepared in connection with each Non-U.S. Parent Plan,
including, but not limited to, a copy of the deed of trust, rules and all
booklets and announcements describing the benefits (or any proposed changes to
the benefits) of the relevant Non-U.S. Parent Plan and all other documents,
records and materials relating to the establishment and operation of the
Non-U.S. Parent Plan. With respect to each Non-U.S. Parent Plan:
 
(i) each Non-U.S. Parent Plan has been maintained, funded and administered in
compliance with all applicable Laws, except where such non-compliance could not
reasonably be expected, individually or in the aggregate, to have a Parent
Material Adverse Effect;
 
(ii) Parent and the trustee of the relevant Non-U.S. Parent Plan have duly
complied with their respective obligations under the trust deeds and rules
thereof and under all relevant Laws and regulations;
 
(iii) all recommendations in any reports, actuarial or otherwise, relating to
the Non-U.S. Parent Plan which have been received by Parent or the trustees
within the three years immediately preceding the date hereof have been complied
with in full;
 
(iv) all employer and employee contributions (including all mandatory social
security contributions and statutory housing funds contribution) to each
Non-U.S. Parent Plan required by Law or by the terms of such Non-U.S. Parent
Plan have been made, or, if applicable, accrued in accordance with the standard
accounting practices applicable in the local jurisdiction, and a pro rata
contribution for the period prior to and including the date of this Agreement
has been made or accrued;
 
(v) the fair market value of the assets of each funded Non-U.S. Parent Plan, the
liability of each insurer for any Non-U.S. Parent Plan funded through insurance
or the book reserve established for any Non-U.S. Parent Plan, together with any
accrued contributions, is sufficient to procure or provide for the benefits
determined on an ongoing basis (actual or contingent) accrued to the date of
this Agreement with respect to all current and former participants under such
Non-U.S. Parent Plan according to the actuarial assumptions and valuations most
recently used to determine employer contributions to such Non-U.S. Parent Plan,
and no Transaction shall cause such assets or insurance obligations to be less
than such benefit obligations; provided that a Non-U.S. Parent Plan that is
maintained solely pursuant to applicable foreign Law and sponsored by a
Governmental Authority shall not be subject to this paragraph;
 
47

--------------------------------------------------------------------------------


 
(vi) none of the grants, subsidies, concessions and/or allowances that have been
received by Parent or any Parent Subsidiary from any Governmental Authority are
liable to be repaid or revoked in whole or in part as a result of the entry into
or the completion of this Agreement or the Transactions;
 
(vii) each Non-U.S. Parent Plan required to be registered has been registered
and has been maintained in good standing with applicable regulatory authorities,
and except as could not reasonably be expected, individually or in the
aggregate, to have a Parent Material Adverse Effect, each Non-U.S. Parent Plan
is now and always has been operated in compliance with all applicable non-United
States Laws;
 
(viii) all deductions and payments required to be made by Parent or any Parent
Subsidiary in respect of Mandatory Provident Fund, Central Provident Scheme
contributions, mandatory social security contributions or statutory housing fund
contributions (including employer’s and employees’ contributions) in relation to
the remuneration of its employees to any relevant competent authority have been
so made; and
 
(ix) except as set forth in Section 4.10(b)(vii) of the Parent Disclosure
Schedule, none of the Non-U.S. Parent Plans (A) provides for the payment of
material separation, severance, termination or similar-type benefits to any
person, (B) obligates Parent or any Parent Subsidiary to pay material
separation, severance, redundancy, termination, long service payment or
similar-type benefits solely or partially as a result of any Transaction, or (C)
obligates Parent or any Parent Subsidiary to make any material payment or
provide any material benefit as a result of a change in control under applicable
Law. None of the Non-U.S. Parent Plans provides for or promises material retiree
medical, disability or life insurance benefits to any current or former
employee, officer or director of Parent or any Parent Subsidiary, except as
required by applicable Law.
 
SECTION 4.11 Labor and Employment Matters. v) Except as set forth in
Section 4.11 of the Parent Disclosure Schedule or as could not reasonably be
expected, individually or in the aggregate, to prevent or materially delay
consummation of any of the Transactions or otherwise prevent or materially delay
Parent or Merger Sub from performing its obligations under this Agreement and
could not reasonably be expected, individually or in the aggregate, to have a
Parent Material Adverse Effect:
 
(i) there are no controversies, charges and proceedings pending or, to the
knowledge of Parent, threatened between Parent or any Parent Subsidiary and any
of their respective employees;
 
48

--------------------------------------------------------------------------------


 
(ii) neither Parent nor any Parent Subsidiary is a party to or is bound by any
collective bargaining agreement or other similar agreement with any labor
organization applicable to persons employed by Parent or any Parent Subsidiary,
nor, to the knowledge of Parent, are there any activities or proceedings of any
labor union to organize any such employees;
 
(iii) there are no unfair labor practice complaints pending against Parent or
any Parent Subsidiary before the National Labor Relations Board or similar
Government Authority or any current union representation questions involving
employees of Parent or any Parent Subsidiary; and
 
(iv) there is no strike, slowdown, work stoppage or lockout, or, to the
knowledge of Parent, threat thereof, by or with respect to any employees of
Parent or any Parent Subsidiary.
 
(b) Except as could not reasonably be expected, individually or in the
aggregate, to prevent or materially delay consummation of any of the
Transactions or otherwise prevent or materially delay Parent or Merger Sub from
performing its obligations under this Agreement and could not reasonably be
expected, individually or in the aggregate, to have a Parent Material Adverse
Effect:
 
(i) Parent and the Parent Subsidiaries are in compliance with all applicable
laws relating to the employment of labor, including those related to wages,
hours, collective bargaining, labor relations, immigration, employment and
employment practices, the terms and condition of employment, employment
standards, equal employment opportunity, family and medical leave, occupational
health and safety and the payment and withholding of taxes and other sums as
required by the appropriate Governmental Authority and have withheld and paid to
the appropriate Governmental Authority or are holding for payment not yet due to
such Governmental Authority all amounts required to be withheld from employees
of Parent or any Parent Subsidiary and are not liable for any arrears of wages,
taxes, penalties or other sums for failure to comply with any of the foregoing;
 
(ii) Parent and the Parent Subsidiaries have paid in full to all employees or
adequately accrued for in accordance with HKFRS consistently applied and, in
respect of the Parent PRC Subsidiaries, the applicable Laws of the PRC, all
wages, salaries, commissions, bonuses, benefits and other compensation due to or
on behalf of such employees and there is no claim with respect to payment of
wages, salary, overtime pay or damages for wrongful or unreasonable dismissal
that has been asserted or is now pending or threatened before any Governmental
Authority with respect to any persons currently or formerly employed by Parent
or any Parent Subsidiary, and no circumstances have arisen under which Parent
and the Parent Subsidiaries are likely to be required to make any statutory
severance, redundancy, long service payment and any other payment or
compensation under any employment protection legislation to any current or
former employees;
 
49

--------------------------------------------------------------------------------


 
(iii) neither Parent nor any Parent Subsidiary is a party to, or otherwise bound
by, any consent decree with, or citation by, any Governmental Authority relating
to employees or employment practices;
 
(iv) neither Parent nor any Parent Subsidiary has given notice of any
redundancies or layoffs nor started consultations with any independent trade
union or employees’ representatives regarding redundancies, layoffs or
dismissals within the period of one year prior to the date hereof;
 
(v) no circumstances have arisen under which Parent or any Parent Subsidiary is
likely to be required to pay damages for wrongful dismissal, to make any
statutory severance, redundancy or long service payment or to make or pay any
compensation for unreasonable dismissal or to make any other payment under any
employment protection Laws or to reinstate or re-engage any former employee;
 
(vi) there is no charge or proceeding with respect to a violation of any
occupational safety or health standards that has been asserted or is now pending
or threatened with respect to Parent or any Parent Subsidiary; and during the
six-month period prior to the date hereof, neither Parent nor any Parent
Subsidiary has effectuated a “plant closing” (as defined in the WARN Act)
affecting any site of employment, facility or operating unit of Parent or any
Parent Subsidiary; nor has Parent or any Parent Subsidiary been affected by any
transaction or engaged in layoffs or employment terminations sufficient in
number to trigger applications of any similar Law;
 
(vii) there is no charge of discrimination in employment or employment
practices, for any reason, including, without limitation, age, gender, race,
religion or other legally protected category, which has been asserted or is now
pending or threatened before any Governmental Authority in any jurisdiction in
which Parent or any Parent Subsidiary has employed or employs any person or in
Hong Kong under the Sex Discrimination Ordinance, the Disability Discrimination
Ordinance, the Family Status Discrimination Ordinance or any other Laws
conferring protection against discrimination, harassment, victimisation or
vilification by reason of age, gender, family circumstances, race, religion or
disability.
 
SECTION 4.12 Real Property; Title to Assets. i) Section 4.12(a) of the Parent
Disclosure Schedule lists each parcel of real property (including any of the
Parent PRC Real Properties) currently owned by Parent or any Parent Subsidiary
or owned by Parent or any Parent Subsidiary after January 1, 2004. Each parcel
of real property owned by Parent or any Parent Subsidiary (i) is owned free and
clear of all Liens, other than Permitted Liens and Liens reflected on the
Parent’s balance sheet as of September 30, 2006, and (ii) is neither subject to
any governmental decree or order to be sold nor is being condemned, expropriated
or otherwise taken by any public authority with or without payment of
compensation therefor, nor, to the knowledge of Parent, has any such
condemnation, expropriation or taking been proposed. Parent has made available
to the Company or its counsel copies of each deed or similar title documents
including land use right certificate and building ownership certificate for each
parcel of real property (including any of the Parent PRC Real Properties) and
all relevant approval, permits and certificates (including without limitation
construction land use planning permit, construction land use approval,
commencement of construction work permit, construction safety and quality
inspection certificate and construction completion examination and acceptance
certificate). Policies of title have been issued by title insurance companies
for the insurance of the interest of the fee owner for each parcel of real
property owned by Parent or any Parent Subsidiary (the “Parent Title Policies”),
such Parent Title Policies are valid and in full force and effect and no claim
has been made under any such policy. Parent has made available to the Company
true and complete copies of all Parent Title Policies, if any, in the possession
of Parent.
 
50

--------------------------------------------------------------------------------


 
(b) Section 4.12(b) of the Parent Disclosure Schedule lists each parcel of real
property currently leased, subleased or used on any other basis by Parent or any
Parent Subsidiary, with the name of the lessor and the date of the lease,
sublease, license, assignment of the lease or any other agreement by the Parent
or any Parent Subsidiary, any guaranty given or leasing commissions payable by
Parent or any Parent Subsidiary in connection therewith and each amendment to
any of the foregoing and, in respect of each parcel of real property leased or
subleased by Parent or any Parent Subsidiary, any relevant land use right
certificates, building ownership certificates and/or other permits
(collectively, the “Parent Use Documents”). True, correct and complete copies of
all Parent Use Documents have been made available to the Company or its counsel.
All such current Parent Use Documents are in full force and effect, are valid
and effective in accordance with their respective terms, and there is not, under
any of such Parent Use Documents, any existing material default or event of
default (or event which, with notice or lapse of time, or both, would constitute
a default) by Parent or any Parent Subsidiary or, to Parent’s knowledge, by the
other party to such Parent Use Documents. Parent’s or a Parent’s Subsidiary’s
possession and quiet enjoyment of such leased or subleased property have not
been disturbed, and to the knowledge of Parent, there are no disputes with
respect to the same. All rent and other payments owing by Parent or any Parent
Subsidiary under such Parent Use Documents has been paid in full through up to
and including March 31, 2007. Other than specified in Section 4.12(b), neither
Parent, nor to Parent’s knowledge, any Parent Subsidiary, has received any
written notice to the effect that any such current Parent Use Documents will not
be renewed or is not subject to renewal at the termination of the term thereof
or that any such Parent Use Documents will be renewed at a substantially higher
rent or substantially higher cost. Neither Parent nor any Parent Subsidiary has
subleased, licensed or otherwise granted to any entity or individual the right
to use or occupy such leased or subleased premises, or any portion thereof.
 
(c) Except as could not reasonably be expected, individually or in the
aggregate, to prevent or materially delay consummation of any of the
Transactions or otherwise prevent or materially delay Parent from performing its
obligations under this Agreement and could not reasonably be expected,
individually or in the aggregate, to have a Parent Material Adverse Effect: (i)
there are no contractual or legal restrictions that preclude or restrict the
ability to use any real property owned or leased by Parent or any Parent
Subsidiary for the purposes for which it is currently being used; (ii) there are
no material latent defects or material adverse physical conditions affecting the
real property, and improvements thereon, owned, leased or used on any other
basis by Parent or any Parent Subsidiary; (iii) neither Parent nor any Parent
Subsidiary has received written notice from any Governmental Authority or other
entity having jurisdiction over any property owned, leased or used on any other
basis by Parent or any Parent Subsidiary or any portion thereof describing the
violation of any Laws relating to permits or any property restrictions or other
Liens affecting the same; (iv) Parent has obtained and maintained, or caused the
Parent Subsidiaries to obtain and maintain, all permits (including, without
limitation, Parent Permits), consents, licenses, concessions, certificates of
compliance, approvals, authorizations and agreements from third parties
(including, without limitation, water rights) necessary for the operation of the
real property owned or leased by Parent or any Parent Subsidiary, all of which
are in full force and effect, and neither Parent nor any Parent Subsidiary has
received any written notice from any Governmental Authority or other entity
having jurisdiction over any property owned, leased or used on any other basis
by Parent or any Parent Subsidiary or any portion thereof describing a violation
of or threatening a suspension, revocation, modification or cancellation of any
such permit, consent, license, concession, certificate of compliance, approval,
authorization or agreement; (v) there are no pending or, to Parent’s knowledge,
threatened fire, health, safety, building, zoning, land use, assessment, or
similar proceedings relating to the real property owned, leased or used on any
other basis by Parent or any Parent Subsidiary; (vi) except as set forth in
Section 4.12(c) of the Parent Disclosure Schedule, there are no parties other
than Parent or a Parent Subsidiary in possession of the real property owned,
leased or used on any other basis by Parent or any Parent Subsidiary and there
are no sublease, concession, occupancy, license or similar arrangements
affecting any such property; (vii) no construction, improvements, or
alterations, the cost of which exceeds US$1,000,000, are in process, under
construction, planned or required at any real property owned or leased by Parent
or any Parent Subsidiary; and (viii) no portion of the real property owned or
leased by Parent or any Parent Subsidiary or any improvements or buildings
thereon has suffered any damage by fire, earthquake, flood or other casualty
which has not heretofore been repaired and restored to operational use and in
accordance with applicable Laws and the requirements of any lease.
 
51

--------------------------------------------------------------------------------


 
(d) Each of Parent and the Parent Subsidiaries has good and valid title to, or,
in the case of leased properties and assets, valid leasehold or subleasehold
interests in, or in the case of real property and assets used on any other
basis, valid use rights to, all of its properties and assets, tangible and
intangible, real, personal and mixed, used or held for use in its business
(including any of the Parent PRC Real Properties), free and clear of any Liens,
except for Permitted Liens. All assets and inventory are in good condition and
of merchantable quality and capable of being sold by Parent or any Parent
Subsidiary in the ordinary course of business to a purchaser in accordance with
its list prices without rebate or allowance. All tangible assets are in the
possession or under the control of Parent or Parent Subsidiary. Neither the
construction, positioning or use of any of Parent’s or Parent Subsidiary’s
assets, nor the assets themselves, contravene any relevant provision of any
Laws. All such assets owned or used by Parent or Parent Subsidiary are in good
repair and capable of being used for the purposes for which they are designed,
acquired or used by Parent or Parent Subsidiary and have throughout their period
of ownership by Parent or Parent Subsidiary been properly maintained and
serviced.
 
SECTION 4.13 Intellectual Property. w) Except as could not reasonably be
expected, individually or in the aggregate, to prevent or materially delay
consummation of any of the Transactions or otherwise prevent or materially delay
Parent from performing its obligations under this Agreement and could not
reasonably be expected, individually or in the aggregate, to have a Parent
Material Adverse Effect:
 
(i) Parent and the Parent Subsidiaries own or are licensed to use all
Intellectual Property used in or necessary for the conduct of their respective
businesses as currently conducted;
 
52

--------------------------------------------------------------------------------


 
(ii) to the knowledge of Parent, the conduct of the business of Parent and the
Parent Subsidiaries as currently conducted does not infringe upon or
misappropriate the Intellectual Property rights of any third party;
 
(iii) there are no claims or suits pending or, to the knowledge of the Parent
and except as set forth in Section 4.13(a)(iii) of the Parent Disclosure
Schedule, threatened against Parent or any Parent Subsidiary (A) alleging that
the conduct of the business of Parent or any Parent Subsidiary as currently
conducted infringes upon or misappropriates the Intellectual Property rights of
any third party or (B) challenging the ownership, use, validity or
enforceability of any item of Intellectual Property owned by Parent or a Parent
Subsidiary (“Parent Owned Intellectual Property”);
 
(iv) with respect to Parent Owned Intellectual Property, Parent or a Parent
Subsidiary is the owner of the entire right, title and interest in and to such
Parent Owned Intellectual Property, free and clear of all liens, encumbrances
and other restrictions, and is entitled to use such Parent Owned Intellectual
Property in the continued operation of its respective business;
 
(v) each of Parent and Parent Subsidiary has taken all steps open to it to
preserve the Parent Owned Intellectual Property. Without limitation, all renewal
fees regarding the Parent Owned Intellectual Property due on or before the
Effective Time have been paid in full;
 
(vi) neither Parent nor any Parent Subsidiary has entered into any agreement,
arrangement or understanding (whether legally enforceable or not) for the
licensing, or otherwise permitting the use or exploitation, of the Parent Owned
Intellectual Property or which prevents, restricts or otherwise inhibits
Parent’s or the relevant Parent Subsidiary’s freedom to use and exploit the
Parent Owned Intellectual Property;
 
(vii) there are no settlements, forbearances to sue, consents, judgments, orders
or similar obligations which (A) restrict the business of Parent or any Parent
Subsidiary in or under any Intellectual Property rights of any third party; or
(B) permit any third party to use any Parent Owned Intellectual Property;
 
(viii) Section 4.13(a)(viii) of the Parent Disclosure Schedule sets forth each
item of material Intellectual Property licensed to Parent or a Parent Subsidiary
(“Parent Licensed Intellectual Property”), and Parent or a Parent Subsidiary has
the right to use such Parent Licensed Intellectual Property in the continued
operation of its respective business in accordance with the terms of the license
agreement governing such Parent Licensed Intellectual Property and Parent and
the Parent Subsidiaries have used such Parent Licensed Intellectual Property in
accordance with the terms of such license agreement;
 
(ix) to the knowledge of Parent, the Parent Owned Intellectual Property has not
been adjudged invalid or unenforceable in whole or in part, and to the knowledge
of Parent, is valid and enforceable;
 
53

--------------------------------------------------------------------------------


 
(x) to the knowledge of Parent, no person is engaging in any activity that
infringes upon or misappropriates the Parent Owned Intellectual Property;
 
(xi) each license of the Parent Licensed Intellectual Property is valid and
enforceable, is binding on all parties to such license, and is in full force and
effect;
 
(xii) to the knowledge of Parent, no party to any license of the Parent Licensed
Intellectual Property is in breach thereof or default thereunder; and
 
(xiii) to the knowledge of Parent, neither the execution of this Agreement nor
the consummation of any Transaction will adversely affect any of Parent’s or
Parent Subsidiaries’ rights with respect to the Parent Owned Intellectual
Property or the Parent Licensed Intellectual Property.
 
(b) Neither Parent nor any Parent Subsidiary has agreed to indemnify any third
party for or against any infringement or misappropriation with respect to any
third party Intellectual Property other than in the ordinary course of business.
 
(c) The consummation of the Transactions will not result in Parent or any Parent
Subsidiary being bound by any non-compete or other restriction on the operation
of any business of Parent or any Parent Subsidiary, or in the grant by Parent or
any Parent Subsidiary of any rights or licenses to any Parent Owned Intellectual
Property.
 
(d) Parent or any Parent Subsidiary has not licensed any Parent Owned
Intellectual Property to any third party other than in the ordinary course of
business.
 
SECTION 4.14 Taxes.  x) Parent and the Parent Subsidiaries have filed all
material Tax Returns required to be filed by them and have paid and discharged
all material Taxes required to be paid or discharged, other than such payments
as are being contested in good faith by appropriate proceedings. All such Tax
Returns are true, accurate and complete in all material respects. No taxing
authority or agency is now asserting against Parent or any Parent Subsidiary any
material deficiency or claim for any Taxes or interest thereon or penalties in
connection therewith. The accruals and reserves for Taxes reflected in the
consolidated balance sheet of Parent and the consolidated Parent Subsidiaries as
at September 30, 2006 have been prepared in accordance with HKFRS. There are no
material Tax liens upon any property or assets of Parent or any of the Parent
Subsidiaries (including any of the Parent PRC Real Properties) except liens for
current Taxes not yet due.
 
(b) No audit or other proceeding by any taxing authority is pending with respect
to any material Taxes due from or with respect to Parent or any Parent
Subsidiary. No taxing authority has given written notice of its intention to
assert any deficiency or claim for additional material Taxes against Parent or
any Parent Subsidiary.
 
SECTION 4.15 Environmental Matters. Except as could not reasonably be expected,
individually or in the aggregate, to prevent or materially delay consummation of
any of the Transactions or otherwise prevent or materially delay Parent from
performing its obligations under this Agreement and except as could not
reasonably be expected, individually or in the aggregate, to have a Parent
Material Adverse Effect:
 
54

--------------------------------------------------------------------------------


 
(a) neither Parent nor any Parent Subsidiary has violated or is in violation of
any Environmental Law and neither Parent nor any Parent Subsidiary has received
any written communication from a Governmental Agency or person alleging any
actual or potential liability of, or any actual or potential violation by,
Parent or any Parent Subsidiary arising under any Environmental Law;
 
(b) none of the properties currently owned (including any of the Parent PRC Real
Properties), leased or operated by Parent or any Parent Subsidiary or formerly
owned, leased or operated by Parent or any Parent Subsidiary (including, without
limitation, soils and surface and groundwaters) are or have been contaminated
with any Hazardous Substance, which contamination requires investigation or
remediation under any Environmental Law, or has given rise to or would
reasonably be expected to give rise to liability or obligations (including any
investigatory, reporting or remedial obligation) under any Environmental Law;
 
(c) neither Parent nor any Parent Subsidiary has stored, handled, treated,
disposed of, arranged for the disposal of, transported or released any Hazardous
Substance at any property or facility, including, without limitation, any
offsite location, and neither Parent nor any Company Subsidiary has or has
allegedly exposed any person to any Hazardous Substance, so as to give rise to a
requirement for investigation or remediation under any Environmental Law or so
as to give rise to any current or reasonably expected future liability or
obligation (including any investigatory, reporting or remedial obligation) under
any Environmental Law;
 
(d) Parent and the Parent Subsidiaries have all Environmental Permits required
under any Environmental Law and Parent and the Parent Subsidiaries are in
compliance with, and have no current or pending liability or obligation
associated with any past non-compliance with, such permits, licenses and other
authorizations;
 
(e) neither the execution of this Agreement nor the consummation of the
Transactions will require any investigation, remediation or other action with
respect to Hazardous Substances, or any notice to or consent of Governmental
Authorities or third parties, pursuant to any applicable Environmental Law;
 
(f) neither Parent nor any Parent Subsidiary has designed, manufactured,
installed, marketed, sold, handled or distributed asbestos or any
asbestos-containing product or asbestos-containing material, and no basis in
fact or Law, or under contract or lease agreement, exists upon which any claim
of liability could be asserted against Parent or any Parent Subsidiary relating
to asbestos, asbestos-containing products or asbestos-containing materials
located at any property or facility;
 
(g) neither Parent nor any Parent Subsidiary has received any notification
pursuant to any Environmental Laws that (i) any work, repairs, corrective or
remedial action, construction or capital expenditures are required to be made as
a condition of continued compliance with any Environmental Laws or any license,
permit or approval issued pursuant thereto; (ii) any license, permit or approval
is about to be reviewed, made subject to limitations or conditions, revoked,
withdrawn or terminated; or (iii) any events, conditions, circumstances,
activities, practices, incidents, actions or omissions may interfere with or
prevent compliance or continued compliance with any Environmental Law; and
 
55

--------------------------------------------------------------------------------


 
(h) Parent has made available to the Company or its counsel all environmental
reports, assessments, investigations, Environmental Permits, correspondence or
other material environmental documents relating to its business or to Parent or
the Parent Subsidiaries, or to their respective affiliates’ or predecessors’
properties, facilities or operations.
 
SECTION 4.16 Material Contracts. y) Subsections (i) through (xiv) of
Section 4.16(a) of the Parent Disclosure Schedule list all contracts,
arrangements, commitments and agreements of the types listed in subsections (i)
through (xiv) to which Parent or any Parent Subsidiary is a party (such
contracts, arrangements, commitments and agreements as are required to be set
forth in Section 4.16(a) of the Parent Disclosure Schedule being the “Material
Parent Contracts”):
 
(i) each “material contract” (as such term is defined in Item 601(b)(10) of
Regulation S-K and Item 601(b)(10) of Regulation S-B of the SEC) with respect to
Parent and the Parent Subsidiaries;
 
(ii) each contract and agreement that is likely to involve consideration of more
than US$100,000 (including sale and supply contracts between the Parent PRC
Subsidiaries and their customers), in the aggregate, over the remaining term of
such contract or agreement, other than purchase orders entered into in the
ordinary course of business and in a manner consistent with past practice;
 
(iii) each contract and agreement evidencing outstanding indebtedness in a
principal amount of US$100,000 or more;
 
(iv) all leases of real property leased for the use or benefit of Parent or any
Parent Subsidiary;
 
(v) all land grant contracts, land transfer contracts or other relevant
contracts pursuant to which the Parent PRC Subsidiaries are entitled to use and
occupy the Parent PRC Real Properties;
 
(vi) all material contracts and agreements with any Governmental Authority to
which Parent or any Parent Subsidiary is a party;
 
(vii) all contracts and agreements that limit, or purport to limit, the ability
of Parent or any Parent Subsidiary to compete in any line of business or with
any person or entity or in any geographic area or during any period of time;
 
(viii) all contracts and agreements providing for benefits under any Parent
Plan;
 
(ix) all contracts for employment required to be listed in Section 4.10 of the
Parent Disclosure Schedule;
 
(x) each joint venture, partnership, strategic alliance and similar agreement to
which Parent or any Parent Subsidiary is a party, which is material to Parent or
any Parent Subsidiary or which provides for the ownership of any equity interest
in any person or entity;
 
56

--------------------------------------------------------------------------------


 
(xi) all material broker, distributor, dealer, manufacturer’s representative,
franchise, agency, sales promotion, market research, marketing consulting and
advertising contracts and agreements to which Parent or any Parent Subsidiary is
a party;
 
(xii) all management contracts (excluding contracts for employment) and
contracts with other consultants, including any contracts involving the payment
of royalties or other amounts calculated based upon the revenues or income of
Parent or any Parent Subsidiary or income or revenues related to any product or
service of Parent or any Parent Subsidiary to which Parent or any Parent
Subsidiary is a party;
 
(xiii) all licenses or sublicenses of Intellectual Property to which Parent or
any Parent Subsidiary is a party and that are material to the business of Parent
or any Parent Subsidiary; and
 
(xiv) all other contracts and agreements that are material to Parent and the
Parent Subsidiaries, taken as a whole, or the absence of which could reasonably
be expected, individually or in the aggregate, to have a Parent Material Adverse
Effect.
 
(b) Except as could not reasonably be expected, individually or in the
aggregate, to prevent or materially delay consummation of any of the
Transactions or otherwise prevent or materially delay Parent or Merger Sub from
performing its obligations under this Agreement and could not reasonably be
expected, individually or in the aggregate, to have a Parent Material Adverse
Effect:
 
(i) each Material Parent Contract is a legal, valid and binding agreement,
subject to the effect of any applicable bankruptcy, insolvency (including,
without limitation, all laws relating to fraudulent transfers), reorganization,
moratorium or similar laws affecting creditors’ rights generally and subject to
the effect of general principles of equity (regardless of whether considered in
a proceeding at law or in equity);
 
(ii) Parent or Parent Subsidiary has duly performed and complied in all material
respects with each of its obligations thereunder;
 
(iii) neither Parent nor any Parent Subsidiary has received any claim of default
under any Material Parent Contract and neither Parent nor any Parent Subsidiary
is in breach or violation of, or default under, any Material Parent Contract;
 
(iv) there are no grounds for rescission, avoidance, repudiation or termination
of any Material Parent Contract;
 
(v) to Parent’s knowledge, no other party is in breach or violation of, or
default under, any Material Parent Contract; and
 
57

--------------------------------------------------------------------------------


 
(vi) neither the execution of this Agreement nor the consummation of any
Transaction shall constitute a default under, give rise to cancellation rights
under or otherwise adversely affect any of the material rights of Parent or any
Parent Subsidiary under any Material Parent Contract.
 
(c) There are no contracts or obligations, agreements, arrangements or concerted
practices to which Parent or any Parent Subsidiary is a party or by which Parent
or such Parent Subsidiary is bound, and there are no practices in which Parent
or any Parent Subsidiary is engaged, which are void, illegal, unenforceable,
registrable or notifiable under or which contravene any applicable Laws. Parent
has made available to the Company or its counsel true and complete copies of all
Material Parent Contracts, including any amendments thereto.
 
SECTION 4.17 Insurance. Parent and the Parent Subsidiaries maintain insurance
coverage with reputable insurers in such amounts and covering such risks as are
in accordance with normal industry practice for companies engaged in businesses
similar to that of Parent and the Parent Subsidiaries (taking into account the
cost and availability of such insurance). Nothing has been done or omitted to be
done by or on behalf of Parent or any Parent Subsidiary which would make any
policy of insurance void or voidable or enable the insurers to avoid the same
and there is no claim outstanding under any such policy and Parent is not aware
of any circumstances likely to give rise to such a claim or result in an
increased rate of premium.
 
SECTION 4.18 Board Approval; Vote Required. z) The Parent Board, by resolutions
duly adopted by unanimous vote of those members of the Parent Board voting at a
meeting duly called and held and not subsequently rescinded or modified in any
way, has duly (i) determined that this Agreement, the Merger and other
Transactions, the Share Issuance, the New Stock Option Plans Adoption, the
Parent Board Appointments and the other transactions and related agreements
contemplated thereby are fair to and in the best interests of Parent and its
shareholders, (ii) approved this Agreement, the Merger and other Transactions,
the Share Issuance, the New Stock Option Plans Adoption, the Parent Board
Appointments and the other Transactions and related agreements contemplated
thereby and (iii) recommended that the shareholders of Parent Ordinary Shares
approve this Agreement, the Merger and other Transactions, the Share Issuance,
the New Stock Option Plans Adoption and the Parent Board Appointments and
directed that this Agreement, the Merger and other Transactions, the Share
Issuance, the New Stock Option Plans Adoption and the Parent Board Appointments
be submitted for consideration by the holders of Parent Ordinary Shares at the
Parent Shareholders’ Meeting (as defined in Section 6.01(b)).
 
(b) The only vote of the holders of any class or series of shares or other
securities of Parent necessary to approve this Agreement, the Merger and other
Transactions, the Share Issuance, the New Stock Option Plans Adoption and the
Parent Board Appointments is the affirmative vote of a majority of the votes
cast with respect to the approval of this Agreement, the Merger and other
Transactions, the Share Issuance, the New Stock Option Plans Adoption and the
Parent Board Appointments (the “Parent Shareholders’ Approval”) at a duly called
Parent Shareholders’ Meeting consisting of a quorum of shareholders of Parent
(or any adjournment or postponement thereof).
 
58

--------------------------------------------------------------------------------


 
SECTION 4.19 Certain Business Practices. None of Parent, any Parent Subsidiary
or, to Parent’s knowledge, any directors or officers, agents or employees of
Parent or any Parent Subsidiary has (a) used any funds for unlawful
contributions, gifts, entertainment or other unlawful expenses related to
political activity or for the purpose of securing any contract for Parent or any
Parent Subsidiary; (b) made any unlawful payment to foreign or domestic
government officials or employees or to foreign or domestic political parties or
campaigns or established or maintained any unlawful or unrecorded fund of group
moneys or other assets or made any false or fictitious entries on the books or
records of Parent or any Parent Subsidiary); or (c) made any payment in the
nature of criminal bribery.
 
SECTION 4.20 Interested Party Transactions. Except for any agreement or
arrangement that has involved or will involve consideration of less than
US$50,000 during any calendar year, no director, officer or other affiliate of
Parent or any Parent Subsidiary (a) has purchased, purchases or will purchase
from, or has sold, sells or will sell or has furnished, furnishes or will
furnish to, Parent or any Parent Subsidiary, any goods or services, (b) is or
has been a party to any contract or agreement disclosed in Section 4.16 of the
Parent Disclosure Schedule, or (c) had or has any contractual or other
arrangement with Parent or any Parent Subsidiary. Parent and the Parent
Subsidiaries have not, since January 1, 2004, (i) extended or maintained credit,
arranged for the extension of credit or renewed an extension of credit in the
form of a personal loan to or for any director or executive officer (or
equivalent thereof) of Parent, or (ii) materially modified any term of any such
extension or maintenance of credit.
 
SECTION 4.21 Operations of Merger Sub. Merger Sub is a wholly owned subsidiary
of Parent, was formed solely for the purpose of engaging in the Transactions,
has engaged in no other business activities and has conducted its operations
only as contemplated by this Agreement.
 
SECTION 4.22 Ownership of Company Capital Stock. As of the date of this
Agreement, neither Parent nor any Parent Subsidiary is the beneficial owner of
any shares of capital stock of the Company.
 
SECTION 4.23 Brokers. No broker, finder or investment banker (other than Altus
Capital Limited) is entitled to any brokerage, finder’s or other fee or
commission in connection with the Transactions based upon arrangements made by
or on behalf of Parent or Merger Sub.
 
ARTICLE V
 
CONDUCT OF BUSINESS PENDING THE MERGER
 
SECTION 5.01 Conduct of Business by the Company Pending the Merger. aa) The
Company agrees that, between the date of this Agreement and the earlier of the
Effective Time and the termination of this Agreement pursuant to Article VIII,
except as set forth in Section 5.01 of the Company Disclosure Schedule or as
expressly contemplated by any other provision of this Agreement, unless Parent
shall otherwise consent in writing (which consent shall not be unreasonably
withheld or delayed):
 
59

--------------------------------------------------------------------------------


 
(i) the Company shall, and shall cause each Company Subsidiary to, conduct the
business of the Company and the Company Subsidiaries, in all respects material
to the Company and the Company Subsidiaries, taken as a whole, in the ordinary
course of business and in a manner consistent with past practice; and
 
(ii) the Company shall, and shall cause each Company Subsidiary to, use its
reasonable efforts to preserve substantially intact the business organization of
the Company and the Company Subsidiaries, to keep available the services of the
current officers, employees and consultants of the Company and the Company
Subsidiaries and to preserve the current relationships of the Company and the
Company Subsidiaries with customers, suppliers and other persons with which the
Company or any Company Subsidiary has significant business relations.
 
(b) By way of amplification and not limitation of Section 5.01(a), except as
contemplated by any other provision of this Agreement or as set forth in
Section 5.01 of the Company Disclosure Schedule, neither the Company nor any
Company Subsidiary shall, between the date of this Agreement and the earlier of
the Effective Time and the termination of this Agreement pursuant to
Article VIII, directly or indirectly, do, or propose to do, any of the following
without the prior written consent of Parent (which consent shall not be
unreasonably withheld or delayed):
 
(i) amend or otherwise change its Articles of Incorporation or By-laws or
equivalent organizational documents;
 
(ii) issue, sell, pledge, dispose of, grant or encumber, or authorize the
issuance, sale, pledge, disposition, grant or encumbrance of, (A) any shares of
any class of capital stock of the Company or any Company Subsidiary, or any
options, warrants, convertible securities or other rights of any kind to acquire
any shares of such capital stock, or any other ownership interest (including,
without limitation, any phantom interest), of the Company or any Company
Subsidiary (except for the issuance of shares of Company Common Stock issuable
pursuant to currently outstanding employee stock options or shares of Company
Common Stock issuable pursuant to the terms of the Company Additional Share and
Warrant Obligations, Company Convertible Notes or Company Warrants outstanding
on the date hereof, in the ordinary course of business and in a manner
consistent with past practice in accordance with the terms of the Company Stock
Option Plans, Company Additional Share and Warrant Obligations, Company
Convertible Notes or Company Warrants as in effect as of the date hereof or the
issuance of shares of Company Common Stock to holders of Company Stock Options
in consideration for the termination or amendment of outstanding Company Stock
Options) or (B) any assets of the Company or any Company Subsidiary, except in
the ordinary course of business and in a manner consistent with past practice;
 
(iii) declare, set aside, make or pay any dividend or other distribution,
payable in cash, stock, property or otherwise, with respect to any of its
capital stock, except for dividends by any direct or indirect wholly owned
Company Subsidiary to the Company or any other Company Subsidiary;
 
60

--------------------------------------------------------------------------------


 
(iv) reclassify, combine, split, subdivide or redeem, or purchase or otherwise
acquire, directly or indirectly, any of its capital stock;
 
(v) (A) acquire (including, without limitation, by merger, consolidation, or
acquisition of stock or assets or any other business combination) any
corporation, partnership, other business organization or any division thereof or
any material amount of assets; (B) except for borrowings under existing credit
facilities in the ordinary course of business and in a manner consistent with
past practice, incur any indebtedness for borrowed money or issue any debt
securities or assume, guarantee or endorse, or otherwise become responsible for,
the obligations of any person, or make any loans or advances, or grant any
security interest in any of its assets; (C) enter into any contract or agreement
other than in the ordinary course of business and in a manner consistent with
past practice that, if in effect on the date hereof, would qualify as a Company
Material Contract; (D) make, authorize or make any commitment with respect to
any capital expenditure or purchases of fixed assets which are, in the
aggregate, in excess of US$1 million individually or US$5 million in the
aggregate; or (E) enter into or amend any contract, agreement, commitment or
arrangement with respect to any matter set forth in this Section 5.01(b)(v);
 
(vi) make any investment in any entity (other than a Company Subsidiary) in
excess of US$5 million;
 
(vii) increase the compensation payable or to become payable or the benefits
provided to its directors, officers or employees, except for increases in the
ordinary course of business and in a manner consistent with past practice or as
required by applicable Law in salaries or wages of employees of the Company or
any Company Subsidiary who are not directors or officers of the Company, or
grant any severance or termination pay to (other than pursuant to existing
contractual obligations disclosed in Section 3.10(a) of the Company Disclosure
Schedule or in the ordinary course of business and in a manner consistent with
past practice), or enter into any employment or severance agreement with any
director, officer or other employee of the Company or of any Company Subsidiary,
or, except as required by Law, establish, adopt, enter into or amend any
collective bargaining, bonus, profit-sharing, thrift, compensation, stock
option, restricted stock, pension, retirement, deferred compensation,
employment, termination, severance or other plan, agreement, trust, fund, policy
or arrangement for the benefit of any director, officer or employee;
 
(viii) exercise its discretion with respect to or otherwise voluntarily (A)
accelerate the vesting of any Company Stock Award as a result of the Merger, any
other change of control of the Company (as defined in the Company Stock Option
Plans) or otherwise; or (B) amend, modify or supplement any Company Stock Option
Plan;
 
(ix) make any change in any material method of accounting, method of accounting
principles or practice, except as may be appropriate to conform to a change in
Tax law or change required by reason of a concurrent change in US GAAP or
compliance with the applicable requirements of the rules and regulations
promulgated by the SEC;
 
61

--------------------------------------------------------------------------------


 
(x) make or change any material tax election, or take any other action with
respect to a material tax item, in each case inconsistent with prior practice of
the Company or any Company Subsidiary, without providing prior notice thereof to
Parent;
 
(xi) pay, discharge or satisfy any claim, liability or obligation (absolute,
accrued, asserted or unasserted, contingent or otherwise), other than the
payment, discharge or satisfaction, in the ordinary course of business and in a
manner consistent with past practice, of liabilities reflected or reserved
against in the consolidated balance sheet of the Company and the consolidated
Company Subsidiaries as at December 31, 2006 or subsequently incurred in the
ordinary course of business and in a manner consistent with past practice;
 
(xii) amend, modify or consent to the termination of any Material Company
Contract (except for extensions of closing on completion dates), or amend,
waive, modify or consent to the termination of the Company’s or any Company
Subsidiary’s material rights thereunder;
 
(xiii) commence any Action (except in the ordinary course of business against
third parties) or settle any Action (except in the ordinary course of business,
it being understood that any settlement involving the payment by the Company or
any Company Subsidiary of more than US$100,000 is not in the ordinary course of
business);
 
(xiv) permit any item of Company Owned Intellectual Property to lapse or to be
abandoned, dedicated or disclaimed, by failing to perform or make any applicable
filings, recordings or other similar actions or filings, or by failing to pay
all required fees and taxes required or advisable to maintain and protect its
interest in each and every item of Company Owned Intellectual Property, except
where the failure to make such filings and payments results from the exercise of
reasonable business judgment;
 
(xv) sell, assign or license any of the Company Owned Intellectual Property,
except for licensing of Company Owned Intellectual Property in the ordinary
course of business consistent with past practice;
 
(xvi) fail to make in a timely manner any filings with the SEC required under
the Securities Act or the Exchange Act or the rules and regulations promulgated
thereunder; or
 
(xvii) announce an intention, enter into any formal or informal agreement or
otherwise make a commitment to do any of the foregoing.
 
(c) Prior to the Company entering into any definitive agreement in connection
with any acquisition (whether of stock or assets), merger or any other business
combination in connection with (i) Xiaonanshan Iron Ore Mine in Anhui Province,
PRC, the mining rights of which are held by Maanshan Xiaonanshan Mining Company
Limited, (ii) Ma Tang Iron Ore Mine in Anhui Province, PRC, the mining rights of
which are held by Maanshan Zhao Yuan Mining Company Limited, (iii) a processing
plant in Anhui Province, PRC, owned by Nanjing Sudan Mining Company Limited,
(iv) Laowan Iron Ore Mine in Hubei Province, the exploration rights of which are
held by Hubei Yunxian Changjiang Mining Company Limited, (v) Taizhou Gold Mine
(as disclosed in the Company’s press release of April 2, 2007), or (vi) Xing
Wang Nickel Mine (as disclosed in the Company’s press release of April 2, 2007)
(the PRC mining properties in items (i) - (vi) of this Section 5.01(c) are
collectively referred to as the “PRC Mines”), all as further set forth in
Section 5.01(c) of the Company’s Disclosure Schedule), the Company shall first
obtain the prior written consent of Parent.
 
62

--------------------------------------------------------------------------------


 
SECTION 5.02 Conduct of Business by Parent Pending the Merger. bb) Parent agrees
that, between the date of this Agreement and the earlier of the Effective Time
and the termination of this Agreement pursuant to Article VIII, except as set
forth in Section 5.02 of the Parent Disclosure Schedule or as expressly
contemplated by any other provision of this Agreement, unless the Company shall
otherwise consent in writing (which consent shall not be unreasonably withheld
or delayed):
 
(i) Parent shall, and shall cause each Parent Subsidiary to, conduct the
business of Parent and the Parent Subsidiaries, in all respects material to
Parent and the Parent Subsidiaries, taken as a whole, in the ordinary course of
business and in a manner consistent with past practice; and
 
(ii) Parent shall, and shall cause each Parent Subsidiary to, use its reasonable
best efforts to preserve substantially intact the business organization of
Parent and the Parent Subsidiaries, to keep available the services of the
current officers, employees and consultants of Parent and the Parent
Subsidiaries and to preserve the current relationships of Parent and the Parent
Subsidiaries with customers, suppliers and other persons with which Parent or
any Subsidiary has significant business relations.
 
(b) By way of amplification and not limitation of Section 5.01(a), except as
contemplated by any other provision of this Agreement or as set forth in
Section 5.02 of the Parent Disclosure Schedule, neither Parent nor any Parent
Subsidiary shall, between the date of this Agreement and the earlier of the
Effective Time and the termination of the Agreement pursuant to Article VIII,
directly or indirectly, do, or propose to do, any of the following without the
prior written consent of the Company (which consent shall not be unreasonably
withheld or delayed):
 
(i) amend or otherwise change its Memorandum of Association and By-laws or
equivalent organizational documents;
 
(ii) issue, sell, pledge, dispose of, grant or encumber, or authorize the
issuance, sale, pledge, disposition, grant or encumbrance of, (A) any shares of
any class of capital stock of Parent or any Parent Subsidiary, or any options,
warrants, convertible securities or other rights of any kind to acquire any
shares of such capital stock, or any other ownership interest (including,
without limitation, any phantom interest), of Parent or any Parent Subsidiary
(except for the issuance of Parent Ordinary Shares (whether in the form of
Parent Ordinary Shares or Parent ADSs) issuable pursuant to employee stock
options outstanding on the date hereof, in the ordinary course of business and
in a manner consistent with past practice in accordance with the terms of the
Parent Stock Option Plans or such notes as in effect as of the date hereof) or
(B) any assets of Parent or any Parent Subsidiary, except in the ordinary course
of business and in a manner consistent with past practice;
 
63

--------------------------------------------------------------------------------


 
(iii) declare, set aside, make or pay any dividend or other distribution,
payable in cash, stock, property or otherwise, with respect to any of its
capital stock, except for dividends by any direct or indirect wholly owned
Parent Subsidiary to Parent or any other Parent Subsidiary;
 
(iv) reclassify, combine, split, subdivide or redeem, or purchase or otherwise
acquire, directly or indirectly, any of its capital stock;
 
(v) (A) acquire (including, without limitation, by merger, consolidation, or
acquisition of stock or assets or any other business combination) any
corporation, partnership, other business organization or any division thereof or
any material amount of assets; (B) except for borrowings under existing credit
facilities in the ordinary course of business and in a manner consistent with
past practice, incur any indebtedness for borrowed money or issue any debt
securities or assume, guarantee or endorse, or otherwise become responsible for,
the obligations of any person, or make any loans or advances, or grant any
security interest in any of its assets; (C) enter into any contract or agreement
other than in the ordinary course of business and in a manner consistent with
past practice that, if in effect on the date hereof, would qualify as a Parent
Material Contract; (D) make, authorize or make any commitment with respect to
any capital expenditure or purchases of fixed assets which are, in the
aggregate, in excess of US$1 million individually or US$5 million in the
aggregate; or (E) enter into or amend any contract, agreement, commitment or
arrangement with respect to any matter set forth in this Section 5.02(b)(v);
 
(vi) make any investment in any entity (other than a Parent Subsidiary) in
excess of US$5 million;
 
(vii) increase the compensation payable or to become payable or the benefits
provided to its directors, officers or employees, except for increases in the
ordinary course of business and in a manner consistent with past practice in
salaries or wages of employees of Parent or any Parent Subsidiary who are not
directors or officers of Parent, or grant any severance or termination pay to
(other than pursuant to existing contractual obligations disclosed in
Section 4.10(a) of the Parent Disclosure Schedule or in the ordinary course of
business and in a manner consistent with past practice), or enter into any
employment or severance agreement with any director, officer or other employee
of Parent or of any Parent Subsidiary, or, except as required by Law, establish,
adopt, enter into or amend any collective bargaining, bonus, profit-sharing,
thrift, compensation, stock option, restricted stock, pension, retirement,
deferred compensation, employment, termination, severance or other plan,
agreement, trust, fund, policy or arrangement for the benefit of any director,
officer or employee;
 
(viii) exercise its discretion with respect to or otherwise voluntarily
accelerate the vesting of any Parent Stock Award as a result of the Merger, any
other change of control of Parent (as defined in the Parent Stock Option Plans)
or otherwise;
 
64

--------------------------------------------------------------------------------


 
(ix) make any change in any material method of accounting, method of accounting
principles or practice, except as may be appropriate to conform to a change in
Tax law or for such change required by reason of a concurrent change in HKFRS or
compliance with the applicable requirements of the Hong Kong Stock Exchange, the
HKSE Listing Rules, the Hong Kong Companies Ordinance, the Hong Kong Securities
Ordinance, the Bermuda Companies Act, the Registrar of Companies of Bermuda or
the Bermuda Monetary Authority, as the case may be, or the rules and regulations
promulgated thereunder or, in contemplation of the consummation of the Merger
and the Transactions, compliance with the applicable requirements of US GAAP,
the Securities Act, the Exchange Act, SOX or AMEX, as the case may be, or the
rules and regulations promulgated thereunder;
 
(x) make or change any material tax election, or take any other action with
respect to a material tax item, in each case inconsistent with prior practice of
the Parent or any Parent Subsidiary, without providing prior notice thereof to
the Company;
 
(xi) pay, discharge or satisfy any claim, liability or obligation (absolute,
accrued, asserted or unasserted, contingent or otherwise), other than the
payment, discharge or satisfaction, in the ordinary course of business and in a
manner consistent with past practice, of liabilities reflected or reserved
against in the consolidated balance sheet of Parent and the consolidated Parent
Subsidiaries as at September 30, 2006 or subsequently incurred in the ordinary
course of business and in a manner consistent with past practice;
 
(xii) amend, modify or consent to the termination of any Material Parent
Contract (except for extensions of closing or completion dates), or amend,
waive, modify or consent to the termination of Parent’s or any Parent
Subsidiary’s material rights thereunder;
 
(xiii) commence any Action (except in the ordinary course of business against
third parties) or settle any Action (except in the ordinary course of business,
it being understood that any settlement involving the payment by Parent or any
Parent Subsidiary of more than US$100,000 is not in the ordinary course of
business);
 
(xiv) permit any item of Parent Owned Intellectual Property to lapse or to be
abandoned, dedicated or disclaimed, by failing to perform or make any applicable
filings, recordings or other similar actions or filings, or by failing to pay
all required fees and taxes required or advisable to maintain and protect its
interest in each and every item of Parent Owned Intellectual Property, except
where the failure to make such filings and payments results from the exercise of
reasonable business judgment;
 
(xv) sell, assign or license any of the Parent Owned Intellectual Property,
except for licensing of Parent Owned Intellectual Property in the ordinary
course of business consistent with past practice;
 
65

--------------------------------------------------------------------------------


 
(xvi) fail to make in a timely manner any filings with the Hong Kong Stock
Exchange, the Registry of Companies of Hong Kong, the Registrar of Companies in
Bermuda, the Bermuda Monetary Authority or with any other authorities or
regulatory bodies in Hong Kong or Bermuda required under applicable Hong Kong or
Bermuda laws, rules and regulations; or
 
(xvii) announce an intention, enter into any formal or informal agreement or
otherwise make a commitment, to do any of the foregoing.
 
SECTION 5.03 Control of Other Party’s Business. Nothing contained in this
Agreement shall give the Company, directly or indirectly, the right to control
or direct Parent’s operations prior to the Effective Time. Nothing contained in
this Agreement shall give Parent, directly or indirectly, the right to control
or direct the Company’s operations prior to the Effective Time. Prior to the
Effective Time, each of Parent and the Company shall exercise, consistent with
the terms and conditions of this Agreement, control and supervision over their
respective operations.
 
ARTICLE VI
 
ADDITIONAL AGREEMENTS
 
SECTION 6.01 Disclosure Documents. cc) U.S. Filings. As promptly as practicable
after the execution of this Agreement, (i) Parent and the Company shall prepare
and file the proxy statement to be sent to the stockholders of the Company
relating to the meeting of the Company’s stockholders (the “Company
Stockholders’ Meeting”) to be held to consider approval and adoption of this
Agreement, or any information statement to be sent to such stockholders, as
appropriate (such proxy statement or information statement, as amended or
supplemented, being referred to herein as the “Proxy Statement”), (ii) Parent
shall prepare and file with the SEC a registration statement on Form F-4
(together with all amendments thereto, the “Registration Statement”), in which
the Proxy Statement shall be included as a prospectus, in connection with the
registration under the Securities Act of the Parent ADSs to be issued to the
stockholders of the Company pursuant to the Merger and the underlying Parent
Ordinary Shares thereof, and (iii) Parent shall use all reasonable best efforts
to cause the Depositary to file with the SEC a registration statement on Form
F-6 (the “Form F-6 Registration Statement”) in connection with the registration
under the Securities Act of the Parent ADSs to be issued in connection with the
Merger. Each of Parent and the Company shall furnish to the other party all
information concerning it and its business as the other party may reasonably
request in connection with such actions and the preparation of the Registration
Statement, the Proxy Statement and the Form F-6 Registration Statement. Each of
Parent and the Company shall use its reasonable best efforts to respond as
promptly as practicable to any comments of the SEC with respect to such
documents and to cause the Registration Statement and the Form F-6 Registration
Statement to be declared effective by the SEC as promptly as practicable and to
keep the Registration Statement effective as long as necessary to consummate the
Transactions. As promptly as practicable after the Registration Statement shall
have been declared effective by the SEC, the Company shall mail the Proxy
Statement to its stockholders and, if necessary, after the Proxy Statement shall
have been so mailed, promptly circulate amended, supplemental or supplemented
proxy materials, and, if required in connection therewith, resolicit proxies.
 
66

--------------------------------------------------------------------------------


 
(b) Hong Kong and Bermuda Filings. As promptly as practicable after the
execution of this Agreement, Parent shall publish an announcement in newspapers
in Hong Kong in compliance with the requirements under the HKSE Listing Rules
(the “Hong Kong Announcement”) and shall prepare the shareholders circular to be
sent to the shareholders of Parent relating to the general meeting of Parent’s
shareholders (the “Parent Shareholders’ Meeting” and, together with the Company
Stockholders’ Meeting, the “Stockholders’ Meetings”) to be held to consider the
approval of this Agreement, the Merger and other Transactions, the Share
Issuance, the New Stock Option Plans Adoption and the Parent Board Appointments
(the “Parent Shareholders Circular”). The Company shall furnish to Parent all
information concerning it and its business as Parent may reasonably request in
connection with such actions and the preparation of the Parent Shareholders
Circular. Each of Parent and the Company shall use its reasonable best efforts
to respond as promptly as practicable to any comments of the Hong Kong Stock
Exchange with respect to the Hong Kong Announcement and the Parent Shareholders
Circular and to receive the clearance of the Hong Kong Stock Exchange on the
Hong Kong Announcement and the Parent Shareholders Circular as promptly as
practicable. As promptly as practicable after the Parent Shareholders Circular
shall have been cleared with the Hong Kong Stock Exchange, Parent shall dispatch
the Parent Shareholders Circular to its shareholders and, if necessary, after
the Parent Shareholders Circular shall have been so dispatched, promptly
circulate amended, supplemental or supplemented circular materials.
 
(c) Except as provided in Section 6.04(c), the Company covenants that none of
the Company Board or any committee thereof shall withdraw or modify, or propose
to withdraw or modify, in a manner adverse to Parent or Merger Sub, the approval
or recommendation by the Company Board or any committee thereof of this
Agreement, the Merger or any other Transaction (the “Company Board
Recommendation”) and that the Proxy Statement shall include the recommendation
of the Company Board to the stockholders of the Company in favor of approval and
adoption of this Agreement and approval of the Merger.
 
(d) Except as provided in Section 6.04(d), Parent covenants that none of the
Parent Board or any committee thereof shall withdraw or modify, or propose to
withdraw or modify, in a manner adverse to the Company, the approval or
recommendation by the Parent Board or any committee thereof of this Agreement,
the Merger and other Transactions, the Share Issuance, the New Stock Option
Plans Adoption and the Parent Board Appointments (the “Parent Board
Recommendation”) and that the Parent Shareholders Circular shall include the
recommendation of the Parent Board to the shareholders of Parent in favor of
this Agreement, the Merger and other Transactions, the Share Issuance, the New
Stock Option Plans Adoption and the Parent Board Appointments.
 
(e) No amendment or supplement to the Proxy Statement, the Registration
Statement, the Form F-6 Registration Statement or the Parent Shareholders
Circular will be made by Parent or the Company without the approval of the other
party (such approval not to be unreasonably withheld or delayed) and after
having provided the other party with the opportunity to review and comment
thereon (such review not to be unreasonably delayed). Parent and the Company
each will advise the other, promptly after they receive notice thereof, of the
time when the Registration Statement or Form F-6 Registration Statement has been
declared effective or any supplement or amendment has been filed, of the
issuance of any stop order, of the suspension of the qualification of the Parent
ADSs or Parent Ordinary Shares issuable in connection with the Merger for
offering or sale in any jurisdiction, or of any request by the SEC or Hong Kong
Stock Exchange for amendment of the Proxy Statement, the Registration Statement,
the Form F-6 Registration Statement or the Parent Shareholders Circular or
comments thereon and responses thereto or requests by the SEC or Hong Kong Stock
Exchange for additional information.
 
67

--------------------------------------------------------------------------------


 
(f) Parent represents and warrants to the Company that the information supplied
by Parent for inclusion in the Registration Statement, the Form F-6 Registration
Statement, the Proxy Statement or the Parent Shareholders Circular shall not, at
(i) the time the Parent Shareholders Circular is cleared with the Hong Kong
Stock Exchange, (ii) the time the Registration Statement or Form F-6
Registration Statement is declared effective, (iii) the time the Proxy Statement
(or any amendment thereof or supplement thereto) is first mailed to the
stockholders of the Company, (iv) the time the Parent Shareholders Circular (or
any amendment thereof or supplement thereto) is first dispatched to the
shareholders of Parent, (v) the time of each of the Stockholders’ Meetings and
(vi) the Effective Time, contain any untrue statement of a material fact or fail
to state any material fact required to be stated therein or necessary in order
to make the statements therein, in light of the circumstances under which they
were made, not misleading. If, at any time prior to the Effective Time, any
event or circumstance relating to Parent, any Parent Subsidiary or any of their
respective officers or directors should be discovered by Parent which should be
set forth in an amendment or a supplement to the Registration Statement, Form
F-6 Registration Statement, Proxy Statement or Parent Shareholders Circular,
Parent shall promptly inform the Company and an appropriate amendment or
supplement describing such event or circumstance shall be promptly filed with
the SEC or the Hong Kong Stock Exchange, as appropriate, and, to the extent
required by law, disseminated to the shareholders of Parent. Parent represents
and warrants to the Company that all documents that Parent is responsible for
filing with the SEC, the Hong Kong Stock Exchange or the AMEX or published
pursuant to the HKSE Listing Rules, or the Company Guide and the Constitution
and Rules of the AMEX (the “AMEX Listing Rules”) as the case may be, in
connection with the Merger or the other Transactions will comply as to form and
substance in all material respects with the applicable requirements of the
Securities Act, the Exchange Act, the Hong Kong Stock Exchange, the HKSE Listing
Rules, the AMEX, the AMEX Listing Rules, the Hong Kong Companies Ordinance, the
Hong Kong Securities Ordinance, the Bermuda Companies Act, the Registrar of
Companies of Bermuda and the Bermuda Monetary Authority, as the case may be, and
the rules and regulations thereunder.
 
(g) The Company represents and warrants to Parent that the information supplied
by the Company for inclusion in the Registration Statement, the Form F-6
Registration Statement, the Proxy Statement or the Parent Shareholders Circular
shall not, at (i) the time the Parent Shareholders Circular is filed with the
Hong Kong Stock Exchange, (ii) the time the Registration Statement or Form F-6
Registration Statement is declared effective, (iii) the time the Proxy Statement
(or any amendment thereof or supplement thereto) is first mailed to the
stockholders of the Company, (iv) the time the Parent Shareholders Circular (or
any amendment thereof or supplement thereto) is first mailed to the shareholders
of Parent, (v) the time of each of the Stockholders’ Meetings and (vi) the
Effective Time, contain any untrue statement of a material fact or fail to state
any material fact required to be stated therein or necessary in order to make
the statements therein, in light of the circumstances under which they were
made, not misleading. If, at any time prior to the Effective Time, any event or
circumstance relating to the Company or any Company Subsidiary, or their
respective officers or directors, should be discovered by the Company which
should be set forth in an amendment or a supplement to the Registration
Statement, Form F-6 Registration Statement, Proxy Statement or Parent
Shareholders Circular, the Company shall promptly inform Parent and an
appropriate amendment or supplement describing such event or circumstance shall
be promptly filed with the SEC and, to the extent required by law, disseminated
to the stockholders of the Company. The Company represents and warrants to
Parent that all documents that the Company is responsible for filing with the
SEC in connection with the Merger or the other Transactions will comply as to
form and substance in all material respects with the applicable requirements of
the Securities Act and the rules and regulations thereunder and the Exchange Act
and the rules and regulations thereunder.
 
68

--------------------------------------------------------------------------------


 
SECTION 6.02 Stockholders’ Meetings. dd) The Company shall duly call, give
notice of, convene and hold the Company Stockholders’ Meeting as promptly as
practicable for the purpose of voting upon the approval and adoption of this
Agreement and obtaining the Company Stockholders’ Approval.
 
(b) Parent shall dully call, give notice of, convene and hold the Parent’s
Shareholders’ Meeting as promptly as practicable for the purpose of voting upon
the approval of this Agreement, the Merger and other Transactions, the Share
Issuance, the New Stock Option Plans Adoption and the Parent Board Appointments
and obtaining the Parent Shareholders’ Approval.
 
(c) Each of the Company and Parent shall use its reasonable best efforts to hold
the Stockholders’ Meetings on the same day as soon as practicable after the date
on which the Registration Statement becomes effective. Each of the Company and
Parent shall use its reasonable best efforts to solicit from its shareholders
proxies in favor of the approval and adoption of this Agreement, the Merger and
other Transactions, the Share Issuance, the New Stock Option Plans Adoption and
the Parent Board Appointments, as the case may be, and shall take all other
action necessary or advisable to secure the required vote or consent of its
shareholders, except in the event and to the extent that the Company Board or
the Parent Board, as the case may be, in accordance with Section 6.04(c) or
Section 6.04(d), withdraws or modifies its recommendation to its shareholders in
favor of the approval and adoption of this Agreement, the Merger and other
Transactions, the Share Issuance, New Stock Option Plans Adoption and the Parent
Board Appointments, as the case may be.
 
SECTION 6.03 Access to Information; Confidentiality. ee) Upon reasonable prior
notice and except as required pursuant to any confidentiality agreement or
similar agreement or arrangement to which the Company or Parent or any of their
respective subsidiaries is a party or pursuant to applicable Law, from the date
of this Agreement until the Effective Time, the Company and Parent shall (and
shall cause their respective subsidiaries to): (i) provide to the other party
(and the other party’s officers, directors, employees, accountants, consultants,
legal counsel, agents and other representatives, collectively,
“Representatives”) reasonable access during normal business hours to the
officers, employees, agents, properties, offices and other facilities of such
party and its subsidiaries and to the books and records thereof, including
access to enter any real property owned, leased, subleased or occupied by such
party or such party’s subsidiary in order to conduct an environmental assessment
of such property (provided that no subsurface investigation work of the sort
commonly referred to as “Phase II” investigatory work shall be conducted absent
the prior written consent of the other party, which consent shall not be
unreasonably withheld); and (ii) furnish promptly to the other party such
information concerning the business, properties, contracts, assets, liabilities,
personnel and other aspects of such party and its subsidiaries as the other
party or its Representatives may reasonably request; provided, however, that (A)
no pricing or other competitively sensitive information retrieved from the
Company will be made available to persons who are involved in any pricing or
sales activity at Parent or any Parent Subsidiary, (B) no pricing or other
competitively sensitive information retrieved from Parent will be made available
to persons who are involved in any pricing or sales activity at the Company or
any Company Subsidiary and (C) neither Parent nor the Company shall use any
information obtained from the other party for any purpose other than evaluation
of such other party in connection with this Agreement.
 
69

--------------------------------------------------------------------------------


 
(b) All information obtained by the parties pursuant to this Section 6.03 shall
be kept confidential in accordance with the letter of intent, dated November 29,
2006, and the heads of agreement, dated February 2, 2007 (together, the
“Confidentiality Arrangements”) between Parent and the Company.
 
(c) No investigation pursuant to this Section 6.03 shall affect any
representation or warranty in this Agreement of any party hereto or any
condition to the obligations of the parties hereto.
 
SECTION 6.04 No Solicitation of Transactions. ff) Subject to Section 6.04(b),
each party to this Agreement agrees that, from and after the date hereof until
the earlier of the Effective Time and the termination of this Agreement pursuant
to Article VIII, it shall not, and shall not permit any of its subsidiaries or
any of its or its subsidiaries’ directors, officers or employees to, and shall
use its best efforts to cause its investment bankers, attorneys, accountants and
other representatives retained by it or any of its subsidiaries not to, directly
or indirectly: (i) solicit, initiate or knowingly encourage (including by way of
furnishing nonpublic information), or take any other action knowingly to
facilitate, any inquiries or the making of any proposal or offer (including,
without limitation, any proposal or offer to its stockholders) that constitutes
a Competing Transaction (as defined below); (ii) enter into or maintain or
continue discussions or negotiations with any person in furtherance of such
inquiries or to obtain a Competing Transaction; (iii) agree to, approve, endorse
or recommend any Competing Transaction or enter into any letter of intent or
other contract, agreement or commitment contemplating or otherwise relating to
any Competing Transaction; or (iv) authorize or permit any of the officers,
directors or employees of such party or any of its subsidiaries, or any
investment banker, financial advisor, attorney, accountant or other
representative retained by such party, to take any such action. Each party to
this Agreement shall notify the other party as promptly as practicable (and in
any event within one day after such party attains knowledge thereof) if any
proposal or offer, or any inquiry or contact with any person with respect
thereto, regarding a Competing Transaction is made, specifying the material
terms and conditions thereof and the identity of the party making such proposal
or offer or inquiry or contact (including material amendments or proposed
material amendments). Each party to this Agreement immediately shall cease and
cause to be terminated all existing discussions or negotiations with any parties
conducted heretofore with respect to a Competing Transaction. Each party to this
Agreement shall not release any third party from, or waive any provision of, any
confidentiality or standstill agreement to which it is a party.
 
70

--------------------------------------------------------------------------------


 
 
(b) Notwithstanding anything to the contrary in this Section 6.04, the Board of
Directors of Parent or the Company, as the case may be, may furnish, prior to
approval of this Agreement, the Merger and other Transactions, the Share
Issuance, the New Stock Option Plans Adoption and the Parent Board Appointments,
as applicable, at the Parent Shareholders’ Meeting or at the Company
Stockholders’ Meeting, as the case may be, information to, and enter into
discussions with, a person who, after the date hereof, has made an unsolicited,
written, bona fide proposal or offer regarding a Competing Transaction or
otherwise facilitate any effort or attempt to make or implement a proposal or
offer for a Competing Transaction, if such Board of Directors has (i)
determined, in its good faith judgment (after having consulted with a financial
advisor of nationally recognized reputation in the United States or Hong Kong)
that such proposal or offer is reasonably likely to lead to a Superior Proposal
(as defined below), (ii) determined, in its good faith judgment after
consultation with independent legal counsel (who may be such party’s regularly
engaged independent legal counsel), that, in light of such proposal or offer
regarding a Competing Transaction, the furnishing of such information or
entering into discussions is consistent with its fiduciary obligations to Parent
and its shareholders or the Company and its stockholders, respectively, under
applicable Law, (iii) provided written notice to the other party of its intent
to furnish information or enter into discussions with such person at least 24
hours prior to taking any such action, and (iv) obtained from such person an
executed confidentiality agreement on terms no less favorable to the other party
than those contained in the Confidentiality Arrangements (it being understood
that such confidentiality agreement and any related agreements shall not include
any provision calling for any exclusive right to negotiate with such party or
having the effect of prohibiting such party from satisfying its obligations
under this Agreement).
 
(c) Except as set forth in this Section 6.04(c), the Company Board shall not
make a change in the Company Board Recommendation (a “Change in the Company
Board Recommendation”) in a manner adverse to Parent or Merger Sub or approve or
recommend, or cause or permit the Company to enter into any letter of intent,
agreement or obligation with respect to, any Competing Transaction.
Notwithstanding the foregoing, if, prior to the approval of this Agreement and
the Merger at the Company Stockholders’ Meeting, the Company Board determines,
in its good faith judgment prior to the Effective Time and after consultation
with independent legal counsel (who may be the Company’s regularly engaged
independent legal counsel), that to make a Change in the Company Board
Recommendation is consistent with its fiduciary obligations to the Company and
its stockholders under applicable Law, the Company Board may recommend a
Superior Proposal, but only (i) after providing written notice to Parent (a
“Notice of Company Superior Proposal”) advising Parent that the Company Board
has received a Superior Proposal, specifying the material terms and conditions
of such Superior Proposal and identifying the person making such Superior
Proposal and indicating that the Company Board intends to effect a Change in the
Company Board Recommendation and the manner in which it intends (or may intend)
to do so, and (ii) if Parent does not, within three business days of Parent’s
receipt of the Notice of Company Superior Proposal, deliver to the Company a
binding, written offer that the Company Board determines, in its good faith
judgment (after having consulted with independent legal counsel and a financial
advisor of nationally recognized reputation in the United States or Hong Kong)
to be at least as favorable to the Company’s stockholders as such Superior
Proposal. Any disclosure that the Company Board may be compelled to make with
respect to the receipt of a proposal or offer for a Competing Transaction under
applicable Law or Rule 14d-9 or 14e-2 or that the Company Board determines to
comply with its fiduciary duties to the Company and its stockholders will not
constitute a violation of this Agreement, provided that such disclosure states
that no action will be taken by the Company Board in violation of this
Section 6.04(c). The obligation of the Company to call, give notice of, convene
and hold the Company Stockholders’ Meeting shall not be limited or otherwise
affected by the commencement, disclosure, announcement or submission to it of
any Competing Transaction, or by any Change in the Company Board Recommendation,
except in the event that this Agreement is terminated in accordance with
Section 8.01(j). The Company shall not submit to the vote of its stockholders
any Competing Transaction, or propose to do so, except in the event that this
Agreement is terminated in accordance with Section 8.01(j).
 
71

--------------------------------------------------------------------------------


 
(d) Except as set forth in this Section 6.04(d), the Parent Board shall not make
a change in the Parent Board Recommendation (a “Change in the Parent Board
Recommendation”) in a manner adverse to the Company or approve or recommend, or
cause or permit Parent to enter into any letter of intent, agreement or
obligation with respect to, any Competing Transaction. Notwithstanding the
foregoing, if, prior to the approval of this Agreement, the Merger and other
Transactions, the Share Issuance, the New Stock Option Plans Adoption and the
Parent Board Appointments at the Parent Shareholders’ Meeting, the Parent Board
determines, in its good faith judgment prior to the Effective Time and after
consultation with independent legal counsel (who may be Parent’s regularly
engaged independent legal counsel), that to make a Change in the Parent Board
Recommendation is consistent with its fiduciary obligations to Parent and its
shareholders under applicable Law, the Parent Board may recommend a Superior
Proposal, but only (i) after providing written notice to the Company (a “Notice
of Parent Superior Proposal”) advising the Company that the Parent Board has
received a Superior Proposal, specifying the material terms and conditions of
such Superior Proposal and identifying the person making such Superior Proposal
and indicating that the Parent Board intends to effect a Change in the Parent
Board Recommendation and the manner in which it intends (or may intend) to do
so, and (ii) if the Company does not, within three business days of the
Company’s receipt of the Notice of Parent Superior Proposal, deliver to Parent a
binding written offer that the Parent Board determines, in its good faith
judgment (after having consulted with independent legal counsel and a financial
advisor of nationally recognized reputation in the United States or Hong Kong)
to be at least as favorable to Parent’s shareholders as such Superior Proposal.
Any disclosure that the Parent Board may be compelled to make with respect to
the receipt of a proposal or offer for a Competing Transaction under applicable
Law (including, without limitation, the Hong Kong Code on Take-overs and
Mergers) or Rule 14d-9 or 14e-2 under the Exchange Act or that the Parent Board
determines to comply with its fiduciary duties to Parent and its shareholders
will not constitute a violation of this Agreement, provided that such disclosure
states that no action will be taken by the Parent Board in violation of this
Section 6.04(d). The obligation of Parent to call, give notice of, convene and
hold the Parent Shareholders’ Meeting shall not be limited or otherwise affected
by the commencement, disclosure, announcement or submission to it of any
Competing Transaction, or by any Change in the Parent Board Recommendation,
except in the event that this Agreement is terminated in accordance with
Section 8.01(k). Parent shall not submit to the vote of its shareholders any
Competing Transaction, or propose to do so, except in the event that this
Agreement is terminated in accordance with Section 8.01(k).
 
(e) A “Competing Transaction” means with respect to the Company or Parent, as
the case may be, any of the following (other than the Transactions): (i) a
transaction, whether a merger, purchase of assets, tender offer or otherwise,
which, if consummated, would result in a third party acquiring (A) more than 20%
of the equity securities of the Company or of Parent, as the case may be, (B)
more than 20% of the assets of the Company and the Company Subsidiaries, taken
as a whole, or of Parent and the Parent Subsidiaries, taken as a whole; (ii) in
the case of the Company, any solicitation in opposition to approval and adoption
of this Agreement or the Merger by the Company’s stockholders; and (iii) in the
case of Parent, any solicitation in opposition to approval of this Agreement,
the Merger and other Transactions, the Share Issuance, the New Stock Option
Plans Adoption or the Parent Board Appointments by Parent’s shareholders. For
the avoidance of doubt, acquisitions or agreements to acquire the Mines, the PRC
Mining Companies or the other mines identified in Section 6.04(e) of the Company
Disclosure Schedule shall not be, individually or in the aggregate, a Competing
Transaction.
 
72

--------------------------------------------------------------------------------


 
(f) A “Superior Proposal” means with respect to the Company or Parent, as the
case may be, an unsolicited bona fide offer made by a third party which (i) is
for a transaction, whether a merger, purchase of assets, tender offer or
otherwise, other than the Transactions, which, if consummated, would result in
(A) the stockholders of such party immediately preceding such transaction
holding less than 50% of the equity interest in the surviving or resulting
entity of such transaction or (B) a third party’s acquiring more than 50% of the
assets of the Company and the Company Subsidiaries, taken as a whole, or Parent
and the Parent Subsidiaries, taken as a whole, as the case may be, and (ii) is
on terms that the Board of Directors of such party determines, in its good faith
judgment (after having consulted with independent legal counsel and a financial
advisor of nationally recognized reputation in the United States or Hong Kong),
taking into account, among other things, all legal, financial, regulatory and
other aspects of the proposal and the person making the proposal, (A) if
consummated pursuant to its terms, is reasonably likely to result in a
transaction that is more favorable to the stockholders of such party (in their
capacities as stockholders), from a financial point of view, than the Merger and
(B) is reasonably capable of being completed on the terms proposed.
 
SECTION 6.05 Employee Benefits Matters. gg) Following the Effective Time, Parent
shall, or shall cause the Surviving Corporation to, provide (or cause to be
provided) to employees of the Surviving Corporation or any other affiliate of
Parent who were employees of the Company or any Company Subsidiary immediately
prior to the Effective Time and, in each case, to the extent an employee
continues employment with the Surviving Corporation or any other affiliate of
Parent (the “Continuing Employees”) compensation and employee benefit plans,
programs and policies and fringe benefits (other than equity based compensation
arrangements) that, in the aggregate, are substantially similar to those that
were provided to the Continuing Employees by the Company or any Company
Subsidiary immediately prior to the execution of this Agreement.
 
(b) Following the Effective Time, Parent shall, or shall cause the Surviving
Corporation to, recognize (or cause to be recognized) the service of each
Continuing Employee with the Company or any Company Subsidiary determined as of
the Effective Time for purposes of eligibility and vesting under any employee
benefit plans, programs or arrangements maintained by Parent, the Surviving
Corporation, or any of their affiliates that employs any Continuing Employee;
provided, however, that such crediting of service shall not operate to duplicate
any benefit or the funding of any such benefit. Each such employee benefit plan,
program or arrangement that provides health benefits to Continuing Employees
shall waive pre-existing condition limitations with respect to the Continuing
Employees to the same extent waived under the applicable group health plan of
the Company or any Company Subsidiary maintained prior to the Effective Time,
and each Continuing Employee shall be given credit for amounts paid under the
corresponding group health plan of the Company or any Company Subsidiary during
the plan year in which the Effective Time occurs for purposes of applying
deductibles, co-payments and out-of-pocket maximums for such plan year.
 
73

--------------------------------------------------------------------------------


 
(c) As of the Effective Time, Parent shall cause the Surviving Corporation to
honor all employment and severance agreements existing as of the date hereof and
set forth in Section 3.10(a) of the Company Disclosure Schedule between the
Company or any Company Subsidiary and any current or former director, officer or
employee of the Company or any Company Subsidiary.
 
(d) Except as provided in Sections 6.05(b) and (c), no provision of this
Agreement shall restrict Parent or the Surviving Corporation from amending or
terminating any employee benefit plan or modifying the material terms and
conditions of employment for Continuing Employees following the Effective Time.
 
(e) Parent shall use its reasonable best efforts to procure consents from
non-U.S. Continuing Employees that are required by applicable Law or collective
bargaining agreement as a result of Parent’s modifications of any material terms
and conditions of employment for such employees in such employees’ respective
jurisdictions.
 
SECTION 6.06 Directors’ and Officers’ Indemnification and Insurance. hh) Parent
shall cause all rights to indemnification and exculpation from liabilities for
acts or omissions occurring at or prior to the Effective Time now existing in
favor of any current and former officers and directors of the Company or any
Company Subsidiary, and any person prior to the Effective Time serving at the
request of any such party as a director, officer, employee fiduciary or agent of
another corporation, partnership, trust or other enterprise, as provided in the
respective certificates or articles of incorporation or by-laws (or comparable
organizational documents) of the Company or any of the Company Subsidiaries, to
survive the Merger and shall continue in full force and effect in accordance
with their terms for a period of six years after the Effective Time.
 
(b) The Surviving Corporation shall use its reasonable best efforts to maintain
in effect, for six years from the Effective Time, the current directors’ and
officers’ liability insurance policies maintained by the Company (provided that
the Surviving Corporation may substitute therefor policies of at least the same
coverage containing terms and conditions that are no less advantageous) with
respect to matters occurring prior to the Effective Time; provided, however,
that in no event shall the Surviving Corporation be required to expend pursuant
to this Section 6.06(b) more than an amount per year equal to 150% of current
annual premiums paid by the Company for such insurance, it being understood
that, if the premium required to be paid by Parent for such policy would exceed
such 150% of such amount, then the coverage of such policy shall be reduced to
the maximum amount that may be obtained for a per annum premium in such 150%
amount. In lieu of Parent causing the Surviving Corporation to maintain the
policies as described above, Parent may elect to cause the Company to purchase
immediately prior to the Effective Time a six-year “tail” pre-paid policy on
terms and conditions not materially less favorable than the current directors’
and officers’ liability insurance policies, such policy to be effective as of
the Effective Time.
 
74

--------------------------------------------------------------------------------


 
(c) In the event the Company or the Surviving Corporation or any of their
respective successors or assigns (i) consolidates with or merges into any other
person and shall not be the continuing or surviving corporation or entity of
such consolidation or merger or (ii) transfers all or substantially all of its
properties and assets to any person, then, and in each such case, proper
provision shall be made so that the successors and assigns of the Company or the
Surviving Corporation, as the case may be, or at Parent’s option, Parent, shall
assume the obligations set forth in this Section 6.06.
 
SECTION 6.07 Notification of Certain Matters. The Company shall give prompt
notice to Parent, and Parent shall give prompt notice to the Company, of (a) the
occurrence, or non-occurrence, of any event the occurrence, or non-occurrence,
of which could reasonably be expected to cause any representation or warranty of
such party contained in this Agreement to be untrue or inaccurate in any
material respect and (b) any failure of the Company, Parent or Merger Sub, as
the case may be, to comply with or satisfy any covenant or agreement to be
complied with or satisfied by it hereunder, in the case of (a) or (b), such that
the conditions under Section 7.02(a) or Section 7.02(b), in the case of the
Company, or under Section 7.03(a) or Section 7.03(b), in the case of Parent,
would not be satisfied; provided, however, that the delivery of any notice
pursuant to this Section 6.07 shall not limit or otherwise affect the remedies
available hereunder to the party receiving such notice.
 
SECTION 6.08 Affiliate Agreements. ii) The Company shall use its reasonable best
efforts to cause each of its directors and executive officers and each of its
“affiliates” (within the meaning of Rule 145 under the Securities Act) to
execute and deliver to Parent or cause to be delivered to Parent, prior to the
Effective Time, an affiliate letter substantially in the form attached hereto as
Exhibit 6.08(a).
 
(b) As an inducement to the Company affiliates to execute the affiliate letters,
Parent shall enter into a written registration rights agreement with such
Company affiliates prior to the Effective Time.
 
(c) The Company shall use its reasonable best efforts to cause Stephen D. King,
William B. Green, Mark D. Dacko and Clyde L. Smith to execute and deliver, prior
to the Effective Time, employment agreements relating to the terms and
conditions of employment with the Surviving Corporation or Parent. 
 
SECTION 6.09 Further Action; Reasonable Best Efforts. Upon the terms and subject
to the conditions of this Agreement, each of the parties hereto shall (a) make
promptly its respective filings, and thereafter make any other required
submissions, under the HSR Act or other applicable foreign, federal or state
antitrust, competition or fair trade Laws with respect to the Transactions (if
required) and (b) use its reasonable best efforts to take, or cause to be taken,
all appropriate action, and to do, or cause to be done, all things necessary,
proper or advisable under applicable Laws or otherwise to consummate and make
effective the Transactions, including, without limitation, using its reasonable
best efforts to obtain all permits, consents, approvals, authorizations,
qualifications and orders of Governmental Authorities and parties to contracts
with the Company or Parent or their subsidiaries as are necessary for the
consummation of the Transactions and to fulfill the conditions to the Merger;
provided that nothing contained in this Section 6.09 shall require Parent or the
Company to divest any asset or assets or license in any manner. In case, at any
time after the Effective Time, any further action is necessary or desirable to
carry out the purposes of this Agreement, the proper officers and directors of
each party to this Agreement shall use their reasonable best efforts to take all
such action.
 
75

--------------------------------------------------------------------------------


 
SECTION 6.10 Plan of Reorganization. From and after the date of this Agreement
and until the Effective Time, each party (i) shall use its reasonable best
efforts to cause the Merger to qualify, and shall not, without the prior written
consent of the parties, knowingly take any actions or cause any actions to be
taken which could prevent the Merger from qualifying, as a reorganization under
the provisions of Section 368(a) of the Code. Following the Effective Time, and
consistent with any such consent, neither Parent nor Parent Subsidiary, nor any
affiliate, shall knowingly take any action or cause any action to be taken which
would cause the Merger to fail to so qualify as a reorganization under Section
368(a) of the Code.
 
SECTION 6.11 Obligations of Merger Sub. Parent shall take all action necessary
to cause Merger Sub to perform its obligations under this Agreement and to
consummate the Merger on the terms and subject to the conditions set forth in
this Agreement.
 
SECTION 6.12 Stock Exchange Listing/Quotation. jj) Parent shall promptly prepare
and submit to the Hong Kong Stock Exchange a listing application covering the
Parent Ordinary Shares underlying the Parent ADSs to be issued in the Merger and
shall use its reasonable best efforts to obtain, prior to the Effective Time,
approval for such listing on the Hong Kong Stock Exchange, subject to official
notice of issuance to the Hong Kong Stock Exchange and customary conditions, and
the Company shall cooperate with Parent with respect to such listing.
 
(b) Parent shall promptly prepare and submit to the AMEX a listing application
and a listing agreement covering the Parent ADSs to be issued in the Merger and
shall use its reasonable best efforts to obtain, prior to the Effective Time,
approval for the listing of such Parent ADSs, subject to official notice of
issuance to the AMEX, and the Company shall cooperate with Parent with respect
to such listing.
 
SECTION 6.13 Public Announcements. Each of Parent and the Company shall issue a
separate press release relating to this Agreement following its execution by
each of Parent, Merger Sub and the Company, the text of which has been agreed to
by each of Parent and the Company and the substance of which shall comply with
the Securities Act, the Exchange Act, the Hong Kong Securities Ordinance, the
HKSE Listing Rules, as the case may be, the rules and regulations thereunder and
all applicable Laws. Thereafter, unless otherwise required by applicable Law or
the requirements of the Hong Kong Stock Exchange, the SEC or the AMEX, no
statement or other disclosure regarding the Transactions will be made by any
party to this Agreement without the prior approval of the Company and Parent,
which approval shall not be unreasonably withheld or delayed, provided, however,
that nothing in this Section 6.13 shall be deemed to limit the rights of the
Company or Parent under Section 6.04.
 
76

--------------------------------------------------------------------------------


 
SECTION 6.14 Board of Directors; Corporate Headquarters; Corporate Name. kk)
Parent shall use its reasonable best efforts to, subject to the fiduciary duties
of the Parent Board, (i) cause the number of directors comprising the Parent
Board as of immediately after the Effective Time to be increased by two, such
that the number of executive members of the Board shall be three instead of two;
(ii) cause Stephen D. King and Norman D. Lowenthal (the “Company Designated
Directors”), assuming that each such person is willing to serve as a director,
to be nominated for election as a director of Parent, effective as of the
Effective Time, at the Parent Shareholders’ Meeting, so that the directors and
officers of Parent after the Merger shall be: (A) Stephen D. King, Executive
Director, (B) Tse Wing Chiu, Ricky, Executive Director, (C) Lui Yuk Chu,
Executive Director, (D) Kwong Jimmy Cheung Tim, Executive Director, (E) Norman
D. Lowenthal, Non-Executive Director, (F) Kan Ka Hon, Independent Non-Executive
Director and (G) Lau Sin Ming, Independent Non-Executive Director and (iii)
cause the composition, conduct and the committees of the Parent Board to be in
compliance with all requirements of the Securities Act, the Exchange Act and
SOX, and all rules and regulations thereto. If any Company Designated Director
or any director and officer of the Company as at the date of this Agreement
shall, prior to the Effective Time, die or determine not to serve as a director
or officer of Parent or the Surviving Corporation, as the case may be, the
Company shall have the right to appoint another person as a director or officer
of Parent or Surviving Corporation, as the case may be.
 
(b) The corporate headquarters of Parent following completion of the Merger will
remain in Hong Kong.
 
(c) Immediately after the Effective Time, Parent shall take such action as may
be necessary to give one designee of Parent and one designee of the Company
signing powers on all banks accounts of Parent and each Parent Subsidiary (the
“Parent Signing Power Authorization”).
 
SECTION 6.15 Accounting Matters. Each of Parent and the Company agree to each
use reasonable best efforts to cause to be delivered to each other consents and
comfort letters from their respective independent auditors, in form reasonably
satisfactory to the recipient and customary in scope and substance for consents
and comfort letters delivered by independent public accountants in connection
with registration statements on Form F-4 under the Securities Act.
 
SECTION 6.16 Stock Transfer Taxes. All stock transfer, real estate transfer,
documentary, stamp, recording and other similar Taxes (including interest,
penalties and additions to any such Taxes) incurred in connection with this
Agreement and the Transactions shall be paid by the Surviving Corporation, and
the Company shall cooperate with Parent and Merger Sub in preparing, executing
and filing any Tax Returns with respect to such Taxes.
 
SECTION 6.17 Deposit Agreement. As promptly as practicable after the execution
of this Agreement, and in any event prior to the Effective Time, Parent shall
enter into the Parent Deposit Agreement with the Depositary for the issuance of
the ADSs.
 
SECTION 6.18 Parent Assumption of Obligations. Parent agrees to take any and all
action (subject to the agreement in relation to the amount of the total Merger
Consideration to be paid as set forth in Section 2.01) necessary to assume the
Company’s obligations under the Company Stock Option Plans, the Company
Warrants, the Company Convertible Notes and the Company Additional Share and
Warrant Obligations.
 
77

--------------------------------------------------------------------------------


 
SECTION 6.19 Title to Properties. Parent agrees to use its commercially
reasonable efforts (a) to ensure that Yong Yi Garment (Huzhou) Company Limited
shall not be required to pay the land price differences between the Investment
Agreement and the Land Grant Contracts; and (b) for Yong Yi Knitting (Huzhou)
Company Limited and Yong Yi Bleaching and Dyeing (Huzhou) Company Limited to be
granted with land use rights to Lot 2 and Lot 3 as soon as reasonably
practicable by entering into the respective land grant contract with the
competent land authority with a unit land grant fee of RMB15,000 per mu.
 
SECTION 6.20 Labor Practices. Parent agrees to diligently act to remedy any
alleged violations of labor and employment laws in connection with the matters
disclosed on Section 4.11 of the Parent Disclosure Schedule.
 
ARTICLE VII
 
CONDITIONS TO THE MERGER
 
SECTION 7.01 Conditions to the Obligations of Each Party. The obligations of the
Company, Parent and Merger Sub to consummate the Merger and the other
Transactions are subject to the satisfaction or waiver (where permissible) of
the following conditions:
 
(a) Registration Statements. The Registration Statement and Form F-6
Registration Statement shall have been declared effective by the SEC under the
Securities Act and no stop order suspending the effectiveness of the
Registration Statement or Form F-6 Registration Statement shall have been issued
by the SEC and no proceeding for that purpose shall have been initiated by the
SEC.
 
(b) Hong Kong, Stock Exchange Filings. The Parent Shareholders Circular shall
have been cleared with the Hong Kong Stock Exchange and Parent shall have
received all approvals and confirmations from the Hong Kong Stock Exchange
necessary to dispatch the Parent Shareholders Circular to the shareholders of
Parent in connection with the Parent Shareholders’ Meeting.
 
(c) Company Stockholder Approval. The Company Stockholders’ Approval shall have
been obtained in accordance with the MBCA and the Company’s Articles of
Incorporation, and such Company Stockholders’ Approval shall not have been
rescinded, revoked or otherwise withdrawn.
 
(d) Parent Shareholder Approval. The Parent Shareholders’ Approval shall have
been obtained in accordance with the HKSE Listing Rules, the AMEX Listing Rules,
the Hong Kong Companies Ordinance, the Hong Kong Securities Ordinance, the
Bermuda Companies Act, the rules and regulations of the Bermuda Monetary
Authority and the Parent’s Memorandum of Association and By-laws, and such
approval shall not have been rescinded, revoked or otherwise withdrawn.
 
78

--------------------------------------------------------------------------------


 
(e) Easyknit International Shareholder Approval. The Merger shall have been
approved by the requisite affirmative vote of the shareholders of Easyknit
International in accordance with the HKSE Listing Rules, the Hong Kong Companies
Ordinance, the Hong Kong Securities Ordinance, the Bermuda Companies Act, the
rules and regulations of the Bermuda Monetary Authority and Easyknit
International’s Memorandum of Association and By-laws, and such approval shall
not have been rescinded, revoked or otherwise withdrawn.
 
(f) No Order. No Governmental Authority shall have enacted, issued, promulgated,
enforced or entered any law, rule, regulation, judgment, decree, executive order
or award which is then in effect and has the effect of making the Merger illegal
or otherwise prohibiting consummation of the Merger.
 
(g) No Governmental Litigation. There shall not be pending any action or
proceeding by any Governmental Authority of any competent jurisdiction
challenging or seeking to make illegal or to restrain or prohibit the
consummation of the Merger.
 
(h) U.S. Antitrust Approvals and Waiting Periods. Any waiting period (and any
extension thereof) applicable to the consummation of the Merger under the HSR
Act (if any) shall have expired or been terminated.
 
(i) Stock Exchange Listing/Quotation. The Parent ADSs to be issued in the Merger
shall have been authorized for listing on the AMEX and the Listing Committee of
the Hong Kong Stock Exchange granting listing of, and permission to deal in the
Parent Ordinary Shares underlying such Parent ADSs, in each case, subject to
official notice of issuance and other customary conditions.
 
(j) No Reverse Takeover. The Merger and the Transactions will not have been
deemed to constitute or have been deemed to be a reverse take-over transaction
under Rule 14.06 of the HKSE Listing Rules and the Parent will not be required
to comply with the procedures and requirements for new listing applications as
set out in Chapter 9 of the HKSE Listing Rules.
 
(k) No Take-Over. The SFC shall have issued an advance ruling that the Merger
and the Transactions do not require the holder of record of Company Shares to
make a mandatory general offer for Parent Ordinary Shares as a result of the
Merger under the Hong Kong Code on Takeovers and Mergers and Share Repurchases.
 
SECTION 7.02 Conditions to the Obligations of Parent and Merger Sub. The
obligations of Parent and Merger Sub to consummate the Merger and the other
Transactions are subject to the satisfaction or waiver, where permissible, by
Parent or Merger Sub, as the case may be, of the following additional
conditions:
 
(a) Representations and Warranties. (i) The representations and warranties of
the Company contained in Section 3.03(a) of this Agreement shall have been true
and correct in all material respects as of the date of this Agreement and shall
be true and correct in all material respects as of the Effective Time, as though
made on and as of the Effective Time (except to the extent expressly made as of
an earlier date, in which case as of such earlier date), and (ii) the
representations and warranties of the Company otherwise contained in this
Agreement shall have been true and correct as of the date of this Agreement
(without giving effect to any qualification or limitation as to materiality or
Company Material Adverse Effect set forth therein) and shall be true and correct
as of the Effective Time (without giving effect to any qualification or
limitation as to materiality or Company Material Adverse Effect set forth
therein), as though made on and as of the Effective Time (except to the extent
expressly made as of an earlier date, in which case of as such earlier date),
except in this clause (ii) where the failure of such other representations of
the Company to be so true and correct (without giving effect to any
qualification or limitation as to materiality or Company Material Adverse Effect
set forth therein) would not reasonably be expected, individually or in the
aggregate, to have a Company Material Adverse Effect.
 
79

--------------------------------------------------------------------------------


 
(b) Agreements and Covenants. The Company shall have performed or complied in
all material respects with all agreements and covenants required by this
Agreement to be performed or complied with by it on or prior to the Effective
Time.
 
(c) Officer’s Certificate. The Company shall have delivered to Parent a
certificate, dated the date of the Closing, signed by the chief executive
officer or other authorized officer of the Company, certifying as to the
satisfaction of the conditions specified in Sections 7.02(a) and 7.02(b).
 
(d) Consents. The consents, approvals or authorizations listed on
Section 7.02(d) of the Company Disclosure Schedule shall have been obtained.
 
(e) Material Adverse Effect. No Company Material Adverse Effect shall have
occurred since the date of this Agreement.
 
(f) Tax Opinion. Parent shall have received the opinion of Troutman Sanders LLP
to the effect that the Merger will qualify as a reorganization within the
meaning of Section 368(a) of the Code, that each of Parent, Merger Sub and the
Company will be a party to the reorganization within the meaning of Section
368(b) of the Code, which opinion may be based upon reasonable representations
of fact provided by officers of Parent and the Company.
 
(g) Affiliate Agreements. Parent shall have received the executed affiliate
letters contemplated pursuant to Section 6.08(a), which agreements and any
supplements thereto required thereby shall be in full force and effect.
 
(h) Parent Due Diligence. The result of Parent’s due diligence with respect to
the Company and the Company’s assets, businesses and operations being
satisfactory to Parent, in its sole and absolute discretion.
 
(i) Employment Agreements. Parent shall have received the employment agreements
contemplated pursuant to Section 6.08(c), duly executed by the employees who are
parties thereto, in form and substance satisfactory to Parent.
 
(j) Appraisal Rights. Holders of no more than 2% of the issued and outstanding
shares of Company Common Stock as of the Effective Time shall have demanded and
perfected appraisal or dissenters rights pursuant to the MBCA.
 
(k) Valuation of Mines. Parent shall have received a certified copy of each
technical valuation or reserves report of each mining property prepared by
qualified mining experts in which the Company or a Company Subsidiary has an
interest and the form and substance of each such report shall be satisfactory to
Parent in its sole discretion.
80

--------------------------------------------------------------------------------


 
SECTION 7.03 Conditions to the Obligations of the Company. The obligations of
the Company to consummate the Merger are subject to the satisfaction or waiver,
where permissible, by the Company of the following additional conditions:
 
(a) Representations and Warranties. (i) The representations and warranties of
Parent contained in Section 4.03(a) of this Agreement shall have been true and
correct in all material respects as of the date of this Agreement and shall be
true and correct in all material respects as of the Effective Time, as though
made on and as of the Effective Time (except to the extent expressly made as of
an earlier date, in which case as of such earlier date), and (ii) the
representations and warranties of Parent otherwise contained in this Agreement
shall have been true and correct as of the date of this Agreement (without
giving effect to any qualification or limitation as to materiality or Parent
Material Adverse Effect set forth therein) and shall be true and correct as of
the Effective Time (without giving effect to any qualification or limitation as
to materiality or Parent Material Adverse Effect set forth therein), as though
made on and as of the Effective Time (except to the extent expressly made as of
an earlier date, in which case of as such earlier date), except in this clause
(ii) where the failure of such other representations of Parent to be so true and
correct (without giving effect to any qualification or limitation as to
materiality or Parent Material Adverse Effect set forth therein) would not
reasonably be expected, individually or in the aggregate, to have a Parent
Material Adverse Effect.
 
(b) Agreements and Covenants. Parent and Merger Sub shall have performed or
complied in all material respects with all agreements and covenants required by
this Agreement to be performed or complied with by it on or prior to the
Effective Time.
 
(c) Officer’s Certificate. Parent shall have delivered to the Company a
certificate, dated the date of the Closing, signed by the chief executive
officer or other authorized officer of Parent, certifying as to the satisfaction
of the conditions specified in Sections 7.03(a) and 7.03(b).
 
(d) Consents. The consents, approvals or authorizations listed on
Section 7.03(d) of the Parent Disclosure Schedule shall have been obtained.
 
(e) Material Adverse Effect. No Parent Material Adverse Effect shall have
occurred since the date of this Agreement.
 
(f) Tax Opinion. The Company shall have received the opinion of Baker &
McKenzie, counsel to the Company to the effect that the Merger will qualify as a
reorganization within the meaning of Section 368(a) of the Code and that each of
Parent, Merger Sub and the Company will be a party to the reorganization within
the meaning of Section 368(b) of the Code, which opinion may be based upon
reasonable representations of fact provided by officers of Parent and the
Company.
 
(g) Company Due Diligence. The result of the Company’s due diligence with
respect to Parent and Parent’s assets, businesses and operations being
satisfactory to the Company, in its sole and absolute discretion.
81

--------------------------------------------------------------------------------


 
(h) Registration Rights Agreement. The Company shall have received the executed
registration rights agreement contemplated pursuant to Section 6.08(b), which
agreement and any supplement thereto required thereby shall be in full force and
effect.
 
(i) Parent Board Appointments. Parent shall have made, and received any required
shareholder approval for, the Parent Board Appointments.
 
ARTICLE VIII
 
TERMINATION, AMENDMENT AND WAIVER
 
SECTION 8.01 Termination. This Agreement may be terminated and the Merger and
the other Transactions may be abandoned at any time prior to the Effective Time,
notwithstanding any requisite approval and adoption of this Agreement and the
Transactions by the stockholders of the Company or Parent, by action taken or
authorized by the respective party’s Board of Directors, as follows:
 
(a) by mutual written consent of Parent, Merger Sub and the Company; or
 
(b) by either Parent or the Company if the Effective Time shall not have
occurred on or before December 31, 2007 (the “End Date”); provided, however,
that the right to terminate this Agreement under this Section 8.01(b) or to
extend the End Date shall not be available to any party whose failure to fulfill
any obligation under this Agreement has been the cause of, or resulted in, the
failure of the Effective Time to occur on or before such date; or
 
(c) by either Parent or the Company if any Governmental Authority in the United
States, Hong Kong or Bermuda shall have enacted, issued, promulgated, enforced
or entered any injunction, order, decree or ruling which has become final and
nonappealable and has the effect of making consummation of the Merger illegal or
otherwise preventing or prohibiting consummation of the Merger; or
 
(d) by Parent (at any time prior to the Company obtaining the Company
Stockholders’ Approval) if a Triggering Event (as defined below) with respect to
the Company shall have occurred; or
 
(e) by the Company (at any time prior to Parent obtaining the Parent
Shareholders’ Approval) if a Triggering Event with respect to Parent shall have
occurred; or
 
(f) by either Parent or the Company if the Company Stockholders’ Approval is not
obtained at the Company Stockholders’ Meeting; or
 
(g) by either Parent or the Company if the Parent Shareholders’ Approval is not
obtained at the Parent Shareholders’ Meeting; or
 
(h) by Parent upon a material breach of any representation, warranty, covenant
or agreement on the part of the Company set forth in this Agreement, or if any
representation or warranty of the Company shall have become untrue, in either
case such that the conditions set forth in Section 7.02(a) or Section 7.02(b)
would not be satisfied (“Terminating Company Breach”); provided, however, that,
if such Terminating Company Breach is curable by the Company, Parent may not
terminate this Agreement under this Section 8.01(h) for so long as the Company
continues to exercise its reasonable best efforts to cure such breach, unless
such breach is not cured within 30 days after notice of such breach is provided
by Parent to the Company; provided further that Parent shall not itself be in
breach such that the conditions set forth in Section 7.03(a) or (b) would not be
satisfied; or
 
82

--------------------------------------------------------------------------------


 
(i) by the Company upon a breach of any representation, warranty, covenant or
agreement on the part of Parent and Merger Sub set forth in this Agreement, or
if any representation or warranty of Parent and Merger Sub shall have become
untrue, in either case such that the conditions set forth in Section 7.03(a) or
Section 7.03(b) would not be satisfied (“Terminating Parent Breach”); provided,
however, that if such Terminating Parent Breach is curable by Parent, the
Company may not terminate this Agreement under this Section 8.01(i) for so long
as Parent continues to exercise its reasonable best efforts to cure such breach,
unless such breach is not cured within 30 days after notice of such breach is
provided by the Company to Parent; provided further that the Company shall not
itself be in breach such that the conditions set forth in Section 7.02(a) or (b)
would not be satisfied; or
 
(j) by the Company (at any time prior to the Company Stockholders’ Meeting) in
order to enter into a definitive agreement with respect to a Superior Proposal
if the Company Board shall have made a Change in the Company Board
Recommendation in compliance with Section 6.04(c); provided, however, that any
termination of this Agreement pursuant to this Section 8.01(j) shall not be
effective until the Company has made full payment of all amounts provided under
Section 8.03; or
 
(k) by Parent (at any time prior to the Parent Shareholders’ Meeting) in order
to enter into a definitive agreement with respect to a Superior Proposal if the
Parent Board shall have made a Change in the Parent Board Recommendation in
compliance with Section 6.04(d); provided, however, that any termination of this
Agreement pursuant to this Section 8.01(k) shall not be effective until Parent
has made full payment of all amounts provided under Section 8.03.
 
For purposes of this Agreement, a “Triggering Event” with respect to a party
hereto shall be deemed to have occurred if: (i) the Board of Directors of such
party or any committee thereof withdraws, modifies or changes its recommendation
of this Agreement, the Merger or the Transactions in a manner adverse to the
other party or shall have resolved to do so; (ii) the Board of Directors of such
party shall have recommended to the stockholders of such party a Competing
Transaction or shall have resolved to do so or shall have entered into any
letter of intent or similar document or any agreement, contract or commitment
accepting any Competing Transaction; (iii) such party shall have failed to
include in the Proxy Statement or the Parent Shareholders Circular, as the case
may be, the recommendation of the Board of Directors of such party in favor of
the approval and adoption of this Agreement and the approval of the Merger and
other Transactions or approval of the Share Issuance, the New Stock Option Plans
Adoption or the Parent Board Appointments, as applicable; or (iv) a tender offer
or exchange offer for 20% or more of the outstanding shares of capital stock of
such party is commenced, and the Board of Directors of such party fails to
recommend against acceptance of such tender offer or exchange offer by its
stockholders (including by taking no position with respect to the acceptance of
such tender offer or exchange offer by its stockholders) within 20 days of the
announcement of such tender offer or exchange offer.
 
83

--------------------------------------------------------------------------------


 
SECTION 8.02 Effect of Termination. Any termination of this Agreement pursuant
to Section 8.01 will be effective immediately upon the delivery of a valid
written notice of the terminating party to the non-terminating party. In the
event of the termination of this Agreement pursuant to Section 8.01, this
Agreement shall forthwith become void, and there shall be no liability under
this Agreement on the part of any party hereto, except (a) as set forth in
Section 8.03 and Article IX and (b) nothing herein shall relieve any party from
liability for any fraud or any breach of any of its representations, warranties,
covenants or agreements set forth in this Agreement prior to such termination;
provided, however, that the Confidentiality Arrangements shall survive any
termination of this Agreement.
 
SECTION 8.03 Fees and Expenses; Termination Fees. 
 
(a) All fees and expenses incurred in connection with this Agreement, the Merger
and the other Transactions, including fees and expenses of financial advisors,
financial sponsors, legal counsel and other advisors (collectively, “Advisors”),
will be paid by the party incurring such expenses whether or not the Merger is
consummated; provided, however, that (A) Parent and the Company will share
equally the filing fee for the Notification and Report Forms, if any, filed with
the FTC and DOJ under the HSR Act and (B) the Company shall bear all costs and
fees associated with the engagement of the Depositary and the negotiation,
execution and delivery of the Parent Deposit Agreement and the filing of the
Form F-6 Registration Statement; provided further that the fees in (A) shall not
be deemed to include fees or expenses payable to Advisors.
 
(b) If a Company Payment Event occurs, the Company shall pay Parent (by wire
transfer of immediately available funds), if pursuant to clause (i) below,
simultaneously with the occurrence of such Company Payment Event or, if pursuant
to clause (ii) below, within two business days following such Company Payment
Event, a fee of 3% of the aggregate Merger Consideration. A “Company Payment
Event” means the termination of this Agreement pursuant to:
 
(i) (A) Section 8.01(d), (B) Section 8.01(h) with respect to a material breach
of Section 6.04 by the Company, or (C) Section 8.01(j); or
 
(ii) ‎Section 8.01(b), but only if, both (A) prior to the End Date, a Competing
Transaction shall have been publicly announced or otherwise communicated to the
Company Board and not withdrawn, revoked or rejected prior to the date of
termination of this Agreement pursuant to Section 8.01(b), and (B) the Company,
within 12 months after such termination, enters into a definitive agreement with
respect to, or consummates a Competing Transaction (provided that for purposes
of this clause (ii), each reference to “20%” in the definition of Competing
Transaction shall be deemed a reference to “50%”).
 
(c) If a Parent Payment Event occurs, Parent shall pay the Company (by wire
transfer of immediately available funds) if pursuant to clause (ii) in the
succeeding sentence, simultaneously with the occurrence of such Parent Payment
Event or, if pursuant to clause (i) in the succeeding sentence, within two
business days following such Parent Payment Event, a fee of 3% of the aggregate
Merger Consideration.  A “Parent Payment Event” means the termination of this
Agreement pursuant to:
 
(i) (A) Section 8.01(e), (B) Section 8.01(i) with respect to a material breach
of Section 6.04 by Parent, or (C) Section 8.01(k); or
 
84

--------------------------------------------------------------------------------


 
(ii) Section 8.01(b), but only if, both (A) prior to the End Date, a Competing
Transaction shall have been publicly announced or otherwise communicated to the
Parent Board and not withdrawn, revoked or rejected prior to the date of
termination of this Agreement pursuant to Section 8.01(b), and (B) Parent,
within 12 months after such termination, enters into a definitive agreement with
respect to, or consummates a Competing Transaction (provided that for purposes
of this clauses (ii), each reference to “20%” in the definition of Competing
Transaction shall be deemed a reference to “50%”).
 
(d) If a Company Payment Event occurs, the Company shall reimburse Parent (by
wire transfer of immediately available funds), no later than two business days
after such termination, for 100% of its documented out-of-pocket fees and
expenses (including reasonable fees and expenses of its counsel) up to
US$500,000 actually incurred by it in connection with this Agreement and the
transactions contemplated hereby.
 
(e) If a Parent Payment Event occurs, Parent shall reimburse the Company (by
wire transfer of immediately available funds), no later than two business days
after such termination, for 100% of its documented out-of-pocket fees and
expenses (including reasonable fees and expenses of its counsel) up to
US$500,000 actually incurred by it in connection with this Agreement and the
transactions contemplated hereby.
 
SECTION 8.04 Amendment. This Agreement may be amended by the parties hereto by
action taken by or on behalf of their respective Boards of Directors at any time
prior to the Effective Time; provided, however, that, after the approval and
adoption of this Agreement and the Transactions by the stockholders of the
Company, no amendment may be made that would reduce the amount or change the
type of consideration into which each Share shall be converted upon consummation
of the Merger. This Agreement may not be amended except by an instrument in
writing signed by each of the parties hereto.
 
SECTION 8.05 Waiver. At any time prior to the Effective Time, any party hereto
may, by action taken or authorized by its Board of Directors, (a) extend the
time for the performance of any obligation or other act of any other party
hereto, (b) waive any breach in the representations and warranties of any other
party contained herein or in any document delivered pursuant hereto and (c)
waive compliance with any agreement of any other party or any condition to its
own obligations contained herein. Any such extension or waiver shall be valid
only if set forth in an instrument in writing signed by the party or parties to
be bound thereby.
 
85

--------------------------------------------------------------------------------


 
ARTICLE IX
 
GENERAL PROVISIONS
 
SECTION 9.01 Survival. The representations and warranties in this Agreement and
in any certificate delivered pursuant hereto shall terminate at the Effective
Time or upon the termination of this Agreement pursuant to Section 8.01 as
provided in Section 8.02. The covenants and agreements of the parties hereto
(including the Surviving Corporation after the Merger) that by their terms
survive the Effective Time, shall survive the Effective Time.
 
SECTION 9.02 Notices. All notices, requests, claims, demands and other
communications hereunder shall be in writing and shall be given (and shall be
deemed to have been duly given upon receipt) by delivery in person, by telecopy
or by registered or certified mail (postage prepaid, return receipt requested)
to the respective parties at the following addresses (or at such other address
for a party as shall be specified in a notice given in accordance with this
Section 9.02:
 
(a)   if to Parent or Merger Sub:
 
Easyknit Enterprises Holdings Limited
7th Floor, Hong Kong Spinners Building
Phase 6, 481-483 Castle
Peak Road, Cheung Sha Wan,
Kowloon, Hong Kong SAR
Attention: Mr. Jimmy Kwong
Facsimile No: 852-2310-1061


with copies to:
 
Richards Butler
20F Alexandra House, 16-20 Chater Road
Central, Hong Kong
Attention: Mr. David Butler
Facsimile No: 852-2810-0664


Troutman Sanders LLP
Suite 3403, Two Exchange Square
8 Connaught Place
Central, Hong Kong
Attention: Ms. Olivia Lee
Facsimile No: 852-2533-7898


Appleby Hunter Bailhache
5511 The Center99 Queen’s Road
Central, Hong Kong
Attention: Mr. Paul Cheuk
Facsimile No: 852-2524-5548
 
86

--------------------------------------------------------------------------------




(b)   if to the Company:
 
Wits Basin Precious Minerals Inc.
80 South 8th Street
Suite 900
Minneapolis, Minnesota 55462
U.S.A.
Attention: Mr. Mark D. Dacko
Facsimile No: 1-612-395-5276


with copies to:
 
Baker & McKenzie
14/F., Hutchison House
10 Harcourt Road
Hong Kong
Attention: Cheung Yuk Tong
Facsimile No: 852-2842-0565


Maslon Edelman Borman & Brand, LLP
3300 Wells Fargo Center
90 South Seventh Street
Minneapolis, Minnesota 55402-4140
U.S.A.
Attention: Mr. William M. Mower
Facsimile No: 1-612-672-8397


SECTION 9.03 Certain Definitions. ll) For purposes of this Agreement:
 
“affiliate” of a specified person means a person who is an affiliate within the
meaning of Rule 145 of the rules and regulations promulgated under the
Securities Act.
 
“beneficial owner”, with respect to any securities, has the meaning ascribed to
such term under Rule 13d-3(a) of the Exchange Act.
 
“business day” means any day on which the principal offices of the SEC in
Washington, D.C. are open to accept filings, or, in the case of determining a
date when any payment is due, any day on which banks are not required or
authorized to close and are not closed in Hong Kong or New York.
 
“Central Provident Scheme” means any recognized mandatory social security scheme
that is not subject to U.S. Law and under which benefits may be payable only
upon the retirement, unemployment, physical injury or disability of the insured,
which has or is capable of having effect in relation to one or more descriptions
or categories of employment so as to provide benefits, in the form of pensions,
allowances, gratuities or other payments, payable on termination of service,
death or retirement, to or in respect of persons gainfully employed under a
contract of service in any employment.
 
87

--------------------------------------------------------------------------------


 
“Company ERISA Affiliate” means each entity that is treated as a single employer
with the Company or any Company Subsidiary pursuant to Section 414 of the Code.
 
“Company Material Adverse Effect” means any change, event, violation,
circumstance or effect (any such item, an “Effect”) that, individually or when
taken together with all other Effects that have occurred during the applicable
measurement period prior to the date of determination of the occurrence of the
Company Material Adverse Effect, is or is reasonably likely to be materially
adverse to the business, financial condition or results of operations of the
Company and the Company Subsidiaries, taken as a whole; provided, however, in no
event will any of the following, alone or in combination, be deemed to
constitute nor will any of the following be taken into account in determining
whether there has been or will be, a Company Material Adverse Effect: (i)
changes in general economic conditions or changes in securities markets in
general, which Effects do not have a materially disproportionate effect on the
Company and the Company Subsidiaries, taken as a whole; (ii) changes in the
industries in which the Company and the Company Subsidiaries operate, which
Effects do not have a materially disproportionate effect on the Company and the
Company Subsidiaries, taken as a whole; (iii) any Effect caused by the public
announcement or pendency of the transactions contemplated hereby; (iv) any
Effect resulting from compliance by the Company with the terms and conditions of
this Agreement, including actions or omissions of the Company or any Company
Subsidiary taken with the written consent of Parent; (v) a change in Law or US
GAAP or the interpretations thereof, which Effects do not have a materially
disproportionate effect on the Company and the Company Subsidiaries, taken as a
whole; and (vi) any declaration of war by or against, or an escalation of
hostilities involving, or an act of terrorism against, the United States, China
or Hong Kong, which Effects do not have a materially disproportionate effect on
the Company and the Company Subsidiaries, taken as a whole.
 
“control” (including the terms “controlled by” and “under common control with”)
means the possession, directly or indirectly, or as trustee or executor, of the
power to direct or cause the direction of the management and policies of a
person, whether through the ownership of voting securities, as trustee or
executor, by contract or credit arrangement or otherwise.
 
“Easyknit International” means Easyknit International Holdings Limited, a
company incorporated in Bermuda.
 
“Environmental Laws” means any United States federal, state or local or
non-United States law at national, provincial or local level (including the
common law, statutes, regulations, rules, orders and contractual obligations)
relating to: (i) releases or threatened releases of Hazardous Substances or
materials containing Hazardous Substances; (ii) the manufacture, handling,
transport, use, treatment, storage or disposal of Hazardous Substances or
materials containing Hazardous Substances; or (iii) pollution or protection of
the environment or human health, occupational safety or health, sanitation, or
natural resources, including laws relating to emissions, spills, discharges,
generation, storage, leaks, injection, leaching, seepage, releases, or
threatened releases of Hazardous Substances into the environment (including
ambient air, surface water, groundwater, mining or reclamation of mineral land,
land surface or subsurface strata).
 
88

--------------------------------------------------------------------------------


 
“Environmental Permits” means any permit (including waste water discharge
permit), approval, identification number, license and other authorization
required under or issued pursuant to any applicable Environmental Laws.
 
“Hazardous Substances” means: (i) those substances defined in or regulated under
the following United States federal statutes and their state counterparts, as
each may be amended from time to time, and all regulations thereunder: the
Hazardous Materials Transportation Act, the Resource Conservation and Recovery
Act, the Comprehensive Environmental Response, Compensation and Liability Act,
the Clean Water Act, the Safe Drinking Water Act, the Atomic Energy Act, the
Federal Insecticide, Fungicide, and Rodenticide Act and the Clean Air Act; (ii)
petroleum and petroleum products, including crude oil and any fractions thereof;
(iii) natural gas, synthetic gas, and any mixtures thereof; (iv) polychlorinated
biphenyls, asbestos and radon; and (v) any other wastes, pollutants, contaminant
or other substances (including liquids, solids, gases, ions, living organisms
and noise) that may be harmful to human health or other life or the environment
or a nuisance to any person or that may make the use or ownership of any
affected land or property more costly, or any other chemical, material or
substance, exposure to which is now or hereafter prohibited or limited, or which
is otherwise regulated by, or for which standards of conduct are imposed by, any
Governmental Authority pursuant to any Environmental Laws.
 
“HK$” means Hong Kong dollars, the lawful currency of Hong Kong.
 
“Huzhou Land” means, collectively, the three pieces of land located in Zhili
Town of Huzhou Municipality, Zhejiang Province, the PRC of a total area of
approximately 632 mu, the particulars of which are set forth in Section 4.12(a)
of the Parent Disclosure Schedule.
 
“Huzhou Zhili Government” means the People’s Government of Zhili Town, Huzhou
Municipality, the People's Republic of China.
 
“Intellectual Property” means: (i) patents, patent applications, and all
proprietary rights associated therewith; (ii) all trademark rights, trademarks,
service marks, trade dress, logos, trade names, corporate names and other source
identifiers, registrations and applications for registration thereof, business
identifiers, domain names and brand names; (iii) copyrightable works,
copyrights, registrations and applications for registration thereof, and all
other rights associated therewith and the underlying works of authorship; (iv)
all inventions, mask works and mask work registrations, know-how, discoveries,
improvements, designs, computer source codes, programs and other software
(including all machine readable code, printed listings of code, documentation
and related property and information), trade secrets, websites, shop and royalty
rights, employee covenants and agreements respecting intellectual property and
non-competition and all other types of intellectual property; (v) all
confidential and proprietary information; (vi) all contracts or agreements
granting any right, title, license or privilege under the intellectual property
rights of any third party; and (vii) all registrations of any of the foregoing,
all applications therefor, all goodwill associated with any of the foregoing and
all claims for infringement or breach thereof.
 
“Investment Agreements” means, collectively, the investment agreement entered
into between Easyknit (Mauritius) Limited and the Huzhou Zhili Government on
December 24, 2004 and a series of supplementary agreements thereof between the
parties between December 28, 2004 and July 2, 2006 for the purpose of granting
to Easyknit (Mauritius) Limited (or its wholly owned subsidiaries in Huzhou
Municipality) the land use rights to a piece of land of 632.289 mu at a price of
RMB15,000 per mu.
 
89

--------------------------------------------------------------------------------


 
“Land Grant Contracts” means, collectively, the land grant contracts entered
into between the Land and Resources Bureau of Huzhou Municipality, Zhejiang
Province, the People's Republic of China and Easyknit Garment (Huzhou) Co., Ltd.
on August 1, 2005 and August 31, 2006 respectively, pursuant to which the land
use rights to two pieces of land of 184 mu and 67.6 mu in Huzhou Municipality
were granted to Easyknit Garment (Huzhou) Co., Ltd., at a price of approximately
RMB90,667.12 per mu and RMB112,667 per mu, respectively.
 
“Mandatory Provident Fund” shall have the same meaning as is ascribed to it by
the Mandatory Provident Fund Schemes Ordinance, Chapter 485 of the Laws of Hong
Kong.
 
“Parent ADRs” means American Depositary Receipts, each of which evidences one
Parent ADS.
 
“Parent ADSs” means the American Depositary Shares issued pursuant to the Parent
Deposit Agreement, each of which represents the right to receive 100 Parent
Ordinary Shares.
 
“Parent ERISA Affiliate” means each entity that is treated as a single employer
with Parent or any Parent Subsidiary under Section 414 of the Code.
 
“Parent Material Adverse Effect” means any Effect that, individually or when
taken together with all other Effects that have occurred during the applicable
measurement period prior to the date of determination of the occurrence of the
Parent Material Adverse Effect, is or is reasonably likely to be materially
adverse to the business, financial condition or results of operations of Parent
and the Parent Subsidiaries, taken as a whole; provided, however, in no event
will any of the following, alone or in combination, be deemed to constitute nor
will any of the following be taken into account in determining whether there has
been or will be, a Parent Material Adverse Effect: (i) changes in general
economic conditions or changes in securities markets in general, which Effects
do not have a materially disproportionate effect on Parent and the Parent
Subsidiaries, taken as a whole; (ii) changes in the industries in which Parent
and the Parent Subsidiaries operate, which Effects do not have a materially
disproportionate effect on Parent and the Parent Subsidiaries, taken as a whole;
(iii) any Effect caused by the public announcement or pendency of the
transactions contemplated hereby; (iv) any Effect resulting from compliance by
Parent or Merger Sub with the terms and conditions of this Agreement, including
actions or omissions of Parent or any Parent Subsidiary taken with the written
consent of the Company; (v) a change in Law or HKFRS or the interpretations
thereof, which Effects do not have a materially disproportionate effect on
Parent and the Parent Subsidiaries, taken as a whole; and (vi) any declaration
of war by or against, or an escalation of hostilities involving, or an act of
terrorism against, the United States, China or Hong Kong, which Effects do not
have a materially disproportionate effect on Parent and the Parent Subsidiaries,
taken as a whole.
 
“Parent PRC Real Properties” mean, collectively, each parcel of the Huzhou Land,
the parcel of land respectively in Dongguan and Heyuan of the PRC and the
buildings and structures thereon, the particulars of which are set forth in
Section 4.12(a) of the Parent Disclosure Schedule.
 
90

--------------------------------------------------------------------------------


 
“Parent PRC Subsidiaries” mean, collectively, Dongguan Yong Yao Bleaching and
Dyeing Company Limited, Yong Yi Knitting (Heyuen) Company Limited, Yong Yi
Garment (Huzhou) Company Limited, Yong Yi Knitting (Huzhou) Company Limited,
Yong Yi Bleaching and Dyeing Company Limited; and a “Parent PRC Subsidiary”
means any one of them.
 
“Permitted Liens” means: (i) Liens for current taxes and assessments not yet
past due as of the Effective Time or which are being legitimately contested by
appropriate proceedings; (ii) inchoate mechanics’ and materialmen’s Liens for
construction in progress; and (iii) workmen’s, repairmen’s, warehousemen’s,
landlord’s and carriers’ Liens arising in the ordinary course of business
consistent with past practice that are not delinquent and which, individually or
in the aggregate, could not reasonably be expected to be materially adverse to
the use, value or ownership of the subject property.
 
“person” means an individual, corporation, partnership, limited partnership,
limited liability company, syndicate, person (including, without limitation, a
“person” as defined in Section 13(d)(3) of the Exchange Act), trust, association
or entity or government, political subdivision, agency or instrumentality of a
government.
 
“PRC” means the People’s Republic of China.
 
“subsidiary” or “subsidiaries” of the Company, the Surviving Corporation, Parent
or any other person means an affiliate controlled by such person, directly or
indirectly, through one or more intermediaries. Where appropriate in the
context, “subsidiary” includes any of the branches, liaison offices or
representative offices as established by any of the Company, the Surviving
Corporation or Parent in the PRC.
 
“Taxes” shall mean any and all taxes, fees, levies, duties, tariffs, imposts and
other charges of any kind (together with any and all interest, penalties,
additions to tax and additional amounts imposed with respect thereto) imposed by
any Governmental Authority or taxing authority, including, without limitation:
taxes or other charges on or with respect to income, franchise, windfall or
other profits, gross receipts, property, sales, use, capital stock, payroll,
employment, social security, workers’ compensation, unemployment compensation or
net worth; taxes or other charges in the nature of excise, withholding, ad
valorem, stamp, transfer, value-added or gains taxes; license, registration and
documentation fees; and customers’ duties, tariffs and similar charges.
 
“Tax Returns” means any and all reports, returns, declarations, claims for
refund, elections, disclosures, estimates, information reports or returns or
statements required to be supplied to a taxing authority in connection with
Taxes, including any schedule or attachment thereto or amendment thereof.
 
“US$” means United States dollars, the lawful currency of the United States of
America.
 
91

--------------------------------------------------------------------------------


 
(b) The following terms have the meaning set forth in the Sections set forth
below:


Defined Term
 
Location of Definition
Action
 
§ 3.09
Advisors
 
§ 8.03(a)
Agreement
 
Preamble
AMEX
 
§ 2.02(e)
AMEX Listing Rules
 
§ 6.01(f)
Articles of Merger
 
§ 1.02
Bermuda Companies Act
 
§ 4.07(c)
Blue Sky Laws
 
§ 3.05(b)
Certificates
 
§ 2.02(a)
Change in the Company Board Recommendation
 
§ 6.04(c)
Change in the Parent Board Recommendation
 
§ 6.04(d)
Closing
 
§ 1.02
COBRA
 
§ 3.10(c)
Code
 
Recitals
Company
 
Preamble
Company Additional Share and Warrant Obligations
 
§ 3.03(a)
Company Board
 
Recitals
Company Board Recommendation
 
§ 6.01(c)
Company Common Stock
 
§ 2.01(a)
Company Convertible Notes
 
§ 3.03(a)
Company Designated Directors
 
§ 6.14(a)
Company Disclosure Schedule
 
Article III
Company Grant Date
 
§ 3.03(a)
Company Licensed Intellectual Property
 
§ 3.13(a)
Company Notes Purchase Agreement
 
§ 3.03(a)
Company Owned Intellectual Property
 
§ 3.13(a)
Company Payment Event
 
§ 8.03(b)
Company Permits
 
§ 3.06(a)
Company Plans
 
§ SECTION 3.10(a)
Company Preferred Stock
 
§ 3.03(a)
Company SEC Reports
 
§ 3.07(a)
Company Shares
 
§ 2.01(a)
Company Shares Trust
 
§ 2.02(e)
Company Stock Awards
 
§ 3.03(a)
Company Stock Option Plans
 
§ 2.04(a)
Company Stock Options
 
§ 2.04(a)
Company Stockholders’ Approval
 
§3.18(b)
Company Stockholders’ Meeting
 
§ 6.01(a)
Company Subsidiary
 
§ 3.01(a)
Company Title Policies
 
§ 3.12(a)
Company Use Documents
 
§ 3.12(b)
Company Warrants
 
§ 2.05(a)
Compensation Plans
 
§ 3.10(a)
Competing Transaction
 
§ 6.04(e)

 
92

--------------------------------------------------------------------------------


 
Defined Term
 
Location of Definition
Confidentiality Arrangements
 
§ 6.03(b)
Continuing Employees
 
§ 6.05(a)
Dissenting Shares
 
§ 2.07
Effect
 
§ 9.03(a)
Effective Time
 
§ 1.02
End Date
 
§ 8.01(b)
ERISA
 
§ 3.10(a)
ERISA Plans
 
§ 3.10(a)
Excess ADSs
 
§ 2.02(e)
Exchange Act
 
§ 3.05(b)
Exchange Agent
 
§ 2.02(a)
Exchange Ratio
 
§ 2.01(a)
Excluded Company Shares
 
§ 2.01(b)
Flexible Benefit Plan
 
§ 3.10(a)
Foreign Corrupt Practices Act
 
§ 3.19
Form F-6 Registration Statement
 
§ 6.01(a)
Governmental Authority
 
§ 3.05(b)
HKAS(s)
 
§ 4.07(d)
HKFRS
 
§ 4.07(d)
HKFRS(s)
 
§ 4.07(d)
HKSE Listing Rules
 
§ 2.04(a)
Hong Kong Announcement
 
§ 6.01(b)
Hong Kong Companies Ordinance
 
§ 4.07(c)
Hong Kong Securities Ordinance
 
§ 4.07(c)
Hong Kong Stock Exchange
 
§ 2.04(c)
HSR Act
 
§ 3.05(b)
Investment Company Act
 
§ 3.06(b)
IRS
 
§ 3.10(b)
Law
 
§ 3.05(a)
Liens
 
§ 3.12(a)
Material Company Contracts
 
§ 3.16(a)
Material Parent Contracts
 
§ 4.16(a)
MBCA
 
Recitals
Merger
 
Recitals
Merger Consideration
 
§ 2.01(a)
Merger Sub
 
Preamble
Mining Permits
 
§ 3.12(e)
Mining Rights
 
§ 3.12(e)
Multiemployer Plan
 
§ 3.10(c)
Multiple Employer Plan
 
§ 3.10(c)
NASD
 
§ 2.02(e)
New Stock Option Plans
 
§ 2.04(a)
New Stock Option Plans Adoption
 
Recitals
Non-U.S. Company Plan
 
§ 3.10(b)

 
93

--------------------------------------------------------------------------------


 
Defined Term
 
Location of Definition
Non-U.S. Parent Plan
 
§ 4.10(b)
Notice of Company Superior Proposal
 
§ 6.04(c)
Notice of Parent Superior Proposal
 
§ 6.04(d)
Parent
 
Preamble
Parent Bermuda Filings
 
§ 4.07(c)
Parent Board
 
Recitals
Parent Board Appointments
 
Recitals
Parent Board Recommendation
 
§ 6.01(d)
Parent Deposit Agreement
 
§ 2.01(a)
Parent Disclosure Schedule
 
Article IV
Parent Grant Date
 
§ 4.03(a)
Parent HKSE Reports
 
§ 4.07(a)
Parent Hong Kong Filings
 
§ 4.07(c)
Parent Licensed Intellectual Property
 
§ 4.13(a)
Parent Ordinary Shares
 
Recitals
Parent Owned Intellectual Property
 
§ 4.13(a)
Parent Payment Event
 
§ 8.03(c)
Parent Permits
 
§ 4.06(a)
Parent Plans
 
§ 4.10(a)
Parent Shareholders Circular
 
§ 6.01(b)
Parent Shareholders’ Approval
 
§ 4.18(b)
Parent Shareholders’ Meeting
 
§ 6.01(b)
Parent Signing Power Authorization
 
§ 6.14(c)
Parent Stock Option Plan
 
§ 4.03(a)
Parent Stock Options
 
§ 4.03(a)
Parent Subsidiary
 
§ 4.01(a)
Parent Title Policies
 
§ 4.12(a)
Parent Use Documents
 
§ 4.12(b)
PRC Mines
 
§ 5.01(c)
Proxy Statement
 
§ 6.01(a)
Registration Statement
 
§ 6.01(a)
Representatives
 
§ 6.03(a)
SEC
 
§ 3.07(a)
Securities Act
 
§ 3.05(b)
SFC
 
§ 4.07(b)
Share Issuance
 
Recitals
SOX
 
§ 3.07(a)
Stockholders’ Meetings
 
§ 6.01(b)
Substitute Option
 
§ 2.04(a)
Substitute Warrant
 
§ 2.05(a)
Superior Proposal
 
§ 6.04(f)
Surviving Corporation
 
§ 1.01
Surviving Corporation Common Stock
 
§ 2.01(c)
Terminating Company Breach
 
§ 8.01(h)

 
94

--------------------------------------------------------------------------------


 
Defined Term
 
Location of Definition
Terminating Parent Breach
 
§ 8.01(i)
Transactions
 
§ 3.01(a)
Triggering Event
 
§ 8.01
U.S. Company Plan
 
§ 3.10(b)
US GAAP
 
§ 3.07(c)
WARN Act
 
§ 3.11(b)



SECTION 9.04 Severability. If any term or other provision of this Agreement is
invalid, illegal or incapable of being enforced by any rule of law or public
policy, all other conditions and provisions of this Agreement shall nevertheless
remain in full force and effect so long as the economic or legal substance of
the Transactions is not affected in any manner materially adverse to any party.
Upon such determination that any term or other provision is invalid, illegal or
incapable of being enforced, the parties hereto shall negotiate in good faith to
modify this Agreement so as to effect the original intent of the parties as
closely as possible in a mutually acceptable manner in order that the
Transactions be consummated as originally contemplated to the fullest extent
possible.
 
SECTION 9.05 Entire Agreement; Assignment. This Agreement, together with the
schedules and exhibits thereto, the Employment Agreements and the
Confidentiality Arrangements constitute the entire agreement among the parties
with respect to the subject matter hereof and supersede, except as set forth in
Sections 6.03(b), all prior agreements and undertakings, both written and oral,
among the parties, or any of them, with respect to the subject matter hereof.
Neither this Agreement nor any of the rights, interests or obligations hereunder
shall be assigned by any of the parties hereto, in whole or in part (whether
pursuant to a merger, by operation of law or otherwise), without the prior
written consent of the other parties hereto, and any attempt to make any such
assignment without such consent shall be null and void, except that Merger Sub
may assign, in its sole discretion, any or all of its rights, interests and
obligations under this Agreement to any direct or indirect wholly owned
subsidiary of Parent without the consent of the Company, but no such assignment
shall relieve Merger Sub of any of its obligations hereunder.
 
SECTION 9.06 Parties in Interest; Third Parties. This Agreement shall be binding
upon and inure solely to the benefit of each party hereto and, subject to
Section 9.05, their respective successors and assigns, and nothing in this
Agreement, express or implied, is intended to or shall confer upon any other
person any right, benefit or remedy of any nature whatsoever under or by reason
of this Agreement. Except to the extent set forth in Sections 9.05 and 9.06, no
person who is not a party to this Agreement has any rights under the Contracts
(Rights of Third Parties) Act, Chapter 53B of Hong Kong to enforce any provision
of this Agreement.
 
SECTION 9.07 Specific Performance. The parties hereto agree that irreparable
damage would occur in the event any provision of this Agreement were not
performed in accordance with the terms hereof and that the parties shall be
entitled to specific performance of the terms hereof, in addition to any other
remedy at law or equity.
 
95

--------------------------------------------------------------------------------


 
SECTION 9.08 Governing Law. This Agreement shall be governed by, and construed
in accordance with, the laws of the State of Minnesota applicable to contracts
executed in and to be performed in that State (other than those provisions set
forth herein that are required to be governed by the laws of Hong Kong). All
actions and proceedings arising out of or relating to this Agreement shall be
heard and determined exclusively in any Minnesota state court or any Minnesota
federal court. The parties hereto hereby (a) submit to the exclusive
jurisdiction of the Minnesota state court or any Minnesota federal court for the
purpose of any Action arising out of or relating to this Agreement brought by
any party hereto, and (b) irrevocably waive, and agree not to assert by way of
motion, defense, or otherwise, in any such Action, any claim that it is not
subject personally to the jurisdiction of the above-named courts, that its
property is exempt or immune from attachment or execution, that the Action is
brought in an inconvenient forum, that the venue of the Action is improper, or
that this Agreement or the Transactions may not be enforced in or by any of the
above-named courts.
 
SECTION 9.09 Headings. The descriptive headings contained in this Agreement are
included for convenience of reference only and shall not affect in any way the
meaning or interpretation of this Agreement.
 
SECTION 9.10 Counterparts. This Agreement may be executed and delivered
(including by facsimile transmission) in one or more counterparts, and by the
different parties hereto in separate counterparts, each of which when executed
shall be deemed to be an original but all of which taken together shall
constitute one and the same agreement.
 
SECTION 9.11 Waiver of Jury Trial. EACH OF THE PARTIES HERETO HEREBY WAIVES TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY WITH RESPECT TO ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF,
UNDER OR IN CONNECTION WITH THIS AGREEMENT OR THE TRANSACTIONS. EACH OF THE
PARTIES HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THAT FOREGOING WAIVER AND (B)
ACKNOWLEDGES THAT IT AND THE OTHER HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT AND THE TRANSACTIONS, AS APPLICABLE, BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 9.11.
 
[SIGNATURE PAGE FOLLOWS]
 
96

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, Parent, Merger Sub and the Company have caused this
Agreement to be executed as of the date first written above by their respective
officers thereunto duly authorized.
 

       
EASYKNIT ENTERPRISES HOLDINGS LIMITED
 
   
   
  By:   /s/ Ricky Tse Wing Chiu  

--------------------------------------------------------------------------------

Name: Ricky Tse Wing Chiu
 
Title: Chairman and CEO

 

     
RACE MERGER, INC.
 
   
   
  By:  
/s/ Kwong Jimmy Cheung Tim
 

--------------------------------------------------------------------------------

Name: Kwong Jimmy Cheung Tim
 
Title:

 

     
WITS BASIN PRECIOUS MINERALS INC.
 
   
   
  By:  
/s/ Stephen D. King
 

--------------------------------------------------------------------------------

Name: Stephen D. King
 
Title: Chief Executive Officer



97

--------------------------------------------------------------------------------


 